Exhibit 10.1

EXECUTION COPY

 

 

 

 

ASSET SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

NORTEL NETWORKS UK LIMITED

NORTEL NETWORKS (IRELAND) LIMITED

NORTEL NETWORKS S.A.

AND

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

AND

ALAN BLOOM, STEPHEN HARRIS, ALAN HUDSON, DAVID HUGHES AND

CHRISTOPHER HILL AS JOINT ADMINISTRATORS

AND

MAÎTRE COSME ROGEAU AS FRENCH LIQUIDATOR

AND

RANGER INC.

AND

GOOGLE INC.,

DATED AS OF APRIL 4, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I

 

INTERPRETATION

     2      Section 1.1.     Definitions      2      Section 1.2.    
Interpretation      23   

ARTICLE II

 

PURCHASE AND SALE OF ASSETS

     24      Section 2.1.     Purchase and Sale      24      Section 2.2.    
Purchase Price      30      Section 2.3.     Closing      31   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     34      Section 3.1.     Organization and Corporate Power      34     
Section 3.2.     Authorization; Binding Effect; No Breach      34     
Section 3.3.     Financing      35      Section 3.4.     Adequate Assurance of
Future Performance      35      Section 3.5.     Purchaser’s Acknowledgments;
Exclusivity of Representations and Warranties      35      Section 3.6.    
Brokers      36      Section 3.7.     Independence      36   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

     37      Section 4.1.     Organization and Corporate Power      37     
Section 4.2.     Authorization; Binding Effect; No Breach      37     
Section 4.3.     Brokers      38      Section 4.4.     Canadian Tax Matters     
39      Section 4.5.     Export Controls      39   

ARTICLE V

 

COVENANTS AND OTHER AGREEMENTS

     39      Section 5.1.     U.S. Bankruptcy Actions      39      Section 5.2.
    Canadian Bankruptcy Actions      40      Section 5.3.     French Bankruptcy
Actions      41      Section 5.4.     Consultation; Notification      41     
Section 5.5.     Pre-Closing Cooperation      42      Section 5.6.     Antitrust
and Other Regulatory Approvals      43      Section 5.7.     Public
Announcements      47      Section 5.8.     Further Actions      47     
Section 5.9.     Conduct of Business      48      Section 5.10.     Transaction
Expenses      50      Section 5.11.     Confidentiality      50     
Section 5.12.     Certain Payments or Instruments Received from Third Parties   
  52   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 5.13.     License to Transferred Patents,
Jointly Owned Patents, Specified UK Patents and Licensed Residual Patents;
Termination of Intercompany Arrangements      52      Section 5.14.     Use of
Trademarks      54      Section 5.15.     Certain Assets      54     
Section 5.16.     Access to Systems      54      Section 5.17.     Post-Closing
Suits      55      Section 5.18.     Production of Documents      55     
Section 5.19.     Option to Purchase Undisclosed Patent Interests      55     
Section 5.20.     Certain Obligations      57      Section 5.21.    
Acknowledgement of Prior Obligations      57      Section 5.22.     Disposition
of Jointly Owned Patents      57      Section 5.23.     Purchase of Specified UK
Patents      58      Section 5.24.     Maintenance of Books and Records      58
     Section 5.25.     License Power of Attorney      59      Section 5.26.    
Exclusivity      60   

ARTICLE VI

 

TAX MATTERS

     61      Section 6.1.     Transfer Taxes      61      Section 6.2.    
Withholding Taxes      62      Section 6.3.     Tax Characterization of Payments
Under This Agreement      62      Section 6.4.     Apportionment of Taxes     
63      Section 6.5.     Records      63      Section 6.6.     Tax Disclosure   
  65      Section 6.7.     Tax Returns      65      Section 6.8.     Canadian
Tax Election      66      Section 6.9.     VAT      67   

ARTICLE VII

 

CONDITIONS TO THE CLOSING

     69      Section 7.1.     Conditions to Each Party’s Obligation      69     
Section 7.2.     Conditions to Sellers’ Obligation      70      Section 7.3.    
Conditions to Purchaser’s Obligation      70   

ARTICLE VIII

 

TERMINATION

     71      Section 8.1.     Termination      71      Section 8.2.     Expense
Reimbursement and Break-Up Fee      74      Section 8.3.     Effects of
Termination      75   

ARTICLE IX

 

INDEMNIFICATION

     75      Section 9.1.     Survival      75      Section 9.2.    
Indemnification of Purchaser      76      Section 9.3.     Notice of Claim     
76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 9.4.     Resolution of Notice of Claim      77
     Section 9.5.     Treatment of Indemnity Payments      79      Section 9.6.
    No Duplication of Damages      79      Section 9.7.     Release of Remaining
Funds from Indemnification Account      79      Section 9.8.     Exhaustion or
Distribution of Indemnity Escrow      79      Section 9.9.     Indemnification
Escrow      79   

ARTICLE X

 

MISCELLANEOUS

     79      Section 10.1.     Indemnity Relating to Certain License
Non-Assignment and Non-Renewal Protections      79      Section 10.2.    
Remedies      80      Section 10.3.     No Third Party Beneficiaries      80   
  Section 10.4.     Consent to Amendments; Waivers      80      Section 10.5.  
  Successors and Assigns      81      Section 10.6.     Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial      81      Section 10.7.    
Notices      84      Section 10.8.     Exhibits; Sellers Disclosure Schedule   
  87      Section 10.9.     Counterparts      88      Section 10.10.     No
Presumption      88      Section 10.11.     Severability      88     
Section 10.12.     No Set-off, Deduction or Counterclaim      88     
Section 10.13.     Headings      89      Section 10.14.     Entire Agreement   
  89      Section 10.15.     Availability of Equitable Relief; Limitations on
Damages; Sole and Exclusive Remedy      89      Section 10.16.     Bulk Sales
Laws      90      Section 10.17.     NA Sellers as Representatives of Other
Sellers      90      Section 10.18.     Obligations of Sellers and EMEA Sellers
     90      Section 10.19.     Exclusion of Liability of Joint Administrators
and Acknowledgement      91      Section 10.20.     Exclusion of Liability of
French Liquidator and Acknowledgments      92      Section 10.21.     Joint
Administrators and French Liquidator as agents of EMEA Sellers      92     
Section 10.22.     Limitations      92      Section 10.23.     Limitations on
Post-Closing Obligations      93      Section 10.24.     Parent Guarantee     
93   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – EMEA Sellers (addition)

(Redacted Exhibit A containing list of EMEA Sellers)

Exhibit B – Other Sellers (addition)

(Redacted Exhibit B containing list of Other Sellers)

Exhibit C – Form of Escrow Agreement

(Redacted Exhibit C containing Form of Escrow Agreement)

Exhibit D – Knowledge of the Purchaser

(Redacted Exhibit D containing a named individual relevant to defining knowledge
of the Purchaser)

Exhibit E – Mandatory Antitrust Approvals — Relevant Antitrust Jurisdictions /
Authorities

(Redacted Exhibit E containing Mandatory Antitrust Approvals – Relevant
Antitrust Jurisdictions / Authorities)

Exhibit F – Form of U.S. Bidding Procedures Order

(Redacted Exhibit F containing Form of U.S. Bidding Procedures Order)

Exhibit G – Form of U.S. Sale Order

(Redacted Exhibit G containing Form of U.S. Sale Order)

Exhibit H – Form of Canadian Sales Process Order

(Redacted Exhibit H containing Form of Canadian Sales Process Order)

Exhibit I – Form of Canadian Approval and Vesting Order

(Redacted Exhibit I containing Form of Canadian Approval and Vesting Order)

Exhibit J – Form of French Court Order

(Redacted Exhibit J containing Form of French Court Order)

Exhibit K – Form of Short-Form Patent Assignment

(Redacted Exhibit K containing Form of Short-Form Patent Assignment)



--------------------------------------------------------------------------------

Exhibit L – Form of Assumption Agreement

(Redacted Exhibit L containing Form of Assumption Agreement)

Exhibit M – Form of Patent Power Of Attorney

(Redacted Exhibit M containing Form of Patent Power of Attorney)

Exhibit N – Form of Closing Date License Agreement

(Redacted Exhibit N containing Form of Closing Date License Agreement)

Exhibit O – Disclosed Intercompany Licenses

(Redacted Exhibit O containing list of Intercompany Licenses)

ANNEX

Annex I – Statements



--------------------------------------------------------------------------------

ASSET SALE AGREEMENT

This Asset Sale Agreement is dated as of April 4, 2011, among (i) Nortel
Networks Corporation, a corporation organized under the laws of Canada (“NNC”);
(ii) Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”); (iii) Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI,” and, together with NNC and NNL, the “NA Sellers”); (iv) the
entities listed in Exhibit A hereto (the “EMEA Sellers”), which, in the case of
Nortel Networks UK Limited (in administration) (“NNUK”), Nortel Networks France
S.A.S. (in administration) and Nortel GmbH (in administration) are acting by
Alan Robert Bloom, Stephen John Harris, Alan Michael Hudson and Christopher John
Wilkinson Hill of Ernst & Young LLP (the “UK Joint Administrators”) and in the
case of Nortel Networks (Ireland) Limited (in administration) (“NN Ireland”) is
acting by David Hughes of Ernst & Young Chartered Accountants and Alan Robert
Bloom (the “Irish Joint Administrators”) (the UK Joint Administrators and the
Irish Joint Administrators being collectively, the “Joint Administrators”), and
in the case of Nortel Networks S.A. (in administration and liquidation
judiciaire) (“NNSA”) is acting by the UK Joint Administrators and Maître Cosme
Rogeau, 26 avenue Hoche, 78000 VERSAILLES appointed as mandataire liquidateur by
the French Court (as defined below) (the “French Liquidator”), the Joint
Administrators act as agents of the EMEA Sellers without any personal liability
and the French Liquidator acts as agent of NNSA without any personal liability;
(v) the entities listed in Exhibit B hereto (the “Other Sellers” and, together
with the NA Sellers and the EMEA Sellers, the “Sellers”); (vi) the French
Liquidator; (vii) the Joint Administrators; (viii) Ranger Inc., a corporation
organized under the laws of Delaware and a wholly owned Subsidiary of the Parent
(the “Purchaser”), and (ix) Google Inc., a corporation organized under the laws
of Delaware (the “Parent”).

W I T N E S S E T H:

WHEREAS, on January 14, 2009 (the “Petition Date”), NNC and NNL (together, the
“Canadian Debtors”) filed with the Canadian Court (as defined below) an
application for protection under the Companies’ Creditors Arrangement Act (as in
force on the Petition Date, the “CCAA”) (the proceedings commenced by such
application, the “CCAA Cases”) and were granted certain initial creditor
protection pursuant to an order issued by the Canadian Court on the same date,
which also appointed Ernst & Young Inc. as “Monitor” in connection with the CCAA
Cases and was extended by further order of the Canadian Court on February 25,
2011;

WHEREAS, NNI and the Other Sellers listed in Exhibit B hereto (the “U.S.
Debtors”) are debtors-in-possession under the U.S. Bankruptcy Code (as defined
below) which commenced cases under Chapter 11 of the U.S. Bankruptcy Code on the
Petition Date by filing voluntary petitions for relief in the U.S. Bankruptcy
Court for the District of Delaware (the “Chapter 11 Cases”);

WHEREAS, the EMEA Sellers on the Petition Date filed applications with the
English Court (as defined below), pursuant to the Insolvency Act of 1986, as
amended (the “Insolvency Act”) and the European Union’s Council Regulation (EC)
No 1346/2000 on Insolvency Proceedings (the “EC Regulation”) (the proceedings
commenced by such



--------------------------------------------------------------------------------

applications, the “EMEA Cases”) and the English Court appointed Alan Bloom,
Stephen Harris, Christopher Hill and Alan Hudson of Ernst & Young LLP as joint
administrators of the EMEA Sellers (other than NN Ireland, for which David
Hughes of Ernst & Young Chartered Accountants and Alan Bloom serve as joint
administrators) under the Insolvency Act by means of the Administration Orders
(as defined below);

WHEREAS, on 28 May 2009, secondary proceedings were opened by the French Court
(as defined below) in relation to NNSA pursuant to Article 27 of the EC
Regulation (the “Secondary Proceedings”) pursuant to which the French Court
authorized NNSA to continue to operate the business owned and operated by NNSA
and appointed inter alia the French Office Holders as the administrators and
liquidators of NNSA under Articles L.641-1 et seq. of the FCC (the “French
Case”);

WHEREAS, the Sellers have agreed to transfer to the Purchaser, and the Purchaser
has agreed to purchase and assume, including, to the extent applicable, pursuant
to sections 363 and 365 of the U.S. Bankruptcy Code and pursuant to the Canadian
Approval and Vesting Order, the Assets and the Assumed Liabilities (each as
defined below) from the Sellers, upon the terms and conditions set forth
hereinafter; and

WHEREAS, the Parties (as defined below) acknowledge and agree that the purchase
by the Purchaser of the Assets (as defined below), and the assumption by the
Purchaser of the Assumed Liabilities (as defined below) are being made at arm’s
length and in good faith and without intent to hinder, delay or defraud
creditors of the Sellers and their affiliates.

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the Parties agree as follows:

ARTICLE I

INTERPRETATION

SECTION 1.1. Definitions. The following capitalized terms shall have the
meanings set forth below:

“Accounting Arbitrator” means the auditing firm of international reputation that
is (i) jointly selected by the Primary Parties, or (ii) in case they cannot
agree on any such firm, such other auditing firm of international reputation
(or, if the Primary Parties agree on other criteria, such Person as satisfies
such other criteria) that is selected by the American Arbitration Association at
the request of the first of the Primary Parties to move.

“Action” means any litigation, action, suit, charge, binding arbitration, or
other legal, administrative or judicial proceeding, including Intellectual
Property litigation (including infringement, indemnification, and declaratory
judgment actions).

“Administration Expense” means any liability of an EMEA Seller which ranks as an
administration expense in accordance with paragraph 99 of Schedule B1 to the
Insolvency Act or Rule 2.67 of the Insolvency Rules 1986.

 

-2-



--------------------------------------------------------------------------------

“Administration Orders” means the orders of the English Court on the Petition
Date appointing the Joint Administrators as joint administrators of the EMEA
Sellers.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, or is under common
Control with, or is Controlled by, such Person.

“Agreed Expenses” means those costs, fees and expenses set forth in
Section 1.1(a) of the Sellers Disclosure Schedule.

“Agreement” means this Asset Sale Agreement, the Sellers Disclosure Schedule and
all Exhibits and Schedules attached hereto and thereto and all amendments hereto
and thereto made in accordance with Section 10.4.

“Alternative Transaction” means the sale, transfer or other disposition,
directly or indirectly, of any material portion of the Assets, in a transaction
or series of transactions with one or more Third Parties; provided, however,
that an “Alternative Transaction” shall not include: (i) the mere conversion of
any of the Chapter 11 Cases to a case under Chapter 7 of the U.S. Bankruptcy
Code, in and of itself, without any disposition of any material portion of the
Assets other than to the Chapter 7 trustee in such case by operation of Law;
(ii) the mere appointment of a trustee, receiver, receiver and manager or
liquidator in respect of any Canadian Debtor, in and of itself, without any
disposition of any material portion of the Assets (other than to such trustee,
receiver, receiver and manager or liquidator by operation of Law) or the mere
dismissal of any CCAA Cases or the mere conversion of any of the CCAA Cases to a
bankruptcy case under the Bankruptcy and Insolvency Act or applicable Canadian
Bankruptcy Laws, in and of themselves; or (iii) the mere appointment (whether in
connection with Secondary Proceedings or otherwise) of a trustee, receiver,
receiver and manager or liquidator or any analogous officer in respect of any
EMEA Seller, in and of itself, without any disposition of any material portion
of the Assets (other than to such trustee, receiver, receiver and manager,
liquidator or analogous officer by operation of Law) or the mere termination of
the EMEA Cases (or any of them) or discharge of the Administrators (or any of
them), in and of themselves, or the mere conversion of any of the EMEA Cases to
liquidation or any analogous proceeding under the Insolvency Act, EC Regulation
or applicable Law relating to the EMEA Sellers, in and of themselves, in the
case of each of the foregoing clauses (i), (ii) and (iii) that is not funded or
sponsored in whole or in part by one or more Third Parties and does not
otherwise involve any other contractual arrangement with one or more Third
Parties having the effect of a disposition of any material portion of the
Assets.

“Antitrust Laws” means the Competition Act (Canada), as amended, the HSR Act,
the EC Merger Regulation, and any competition, merger control and antitrust Law
of the European Union, any applicable European Union member states and European
Free Trade Association member states, and any other applicable supranational,
national, federal, state, provincial or local Law designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolizing or restraining trade or lessening competition of any other country
or jurisdiction, to the extent applicable to the transactions contemplated by
this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Asset Retention Transaction” means the retention of any material portion of the
Assets by the Sellers, their successor entities emerging from the Bankruptcy
Proceedings or the Affiliates of the foregoing under a standalone plan of
reorganization, plan of liquidation or plan of arrangement; provided, however,
that an “Asset Retention Transaction” shall not include: (i) the mere conversion
of any of the Chapter 11 Cases to a case under Chapter 7 of the U.S. Bankruptcy
Code, in and of itself; (ii) the mere appointment of a trustee, receiver,
receiver and manager or liquidator in respect of any Canadian Debtor, in and of
itself, or the mere dismissal of any CCAA Cases or the mere conversion of any of
the CCAA Cases to a bankruptcy case under the Bankruptcy and Insolvency Act or
applicable Canadian Bankruptcy Laws, in and of themselves; or (iii) the mere
appointment (whether in connection with Secondary Proceedings or otherwise) of a
trustee, receiver, receiver and manager or liquidator or any analogous officer
in respect of any EMEA Seller, in and of itself, or the mere termination of the
EMEA Cases (or any of them) or discharge of the Administrators (or any of them),
in and of themselves, or the mere conversion of any of the EMEA Cases to
liquidation or any analogous proceeding under the Insolvency Act, EC Regulation
or applicable Law relating to the EMEA Sellers, in and of themselves; provided
further, however, that an “Asset Retention Transaction” shall include:
(a) conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the
U.S. Bankruptcy Code that occurs after the entry of the U.S. Bidding Procedures
Order and prior to the entry of the U.S. Sale Order and in which the trustee in
such Chapter 7 case has not agreed to be bound by this Agreement; (b) the
appointment of a trustee, receiver, receiver and manager or liquidator in
respect of any Canadian Debtor that occurs after the Canadian Sales Process
Order is granted and prior to the granting of the Canadian Approval and Vesting
Order and in which such trustee, receiver, receiver and manager or liquidator in
such bankruptcy case has not agreed to be bound by this Agreement; and (c) the
appointment (whether in connection with Secondary Proceedings or otherwise) of a
trustee, receiver, receiver and manager or liquidator or any analogous officer
in respect of any EMEA Seller that occurs after the entry of the U.S. Bidding
Procedures Order and prior to the entry of the U.S. Sale Order and in which such
trustee, receiver, receiver and manager or liquidator or any analogous officer
has not agreed to be bound by this Agreement.

“Assets” has the meaning set forth in Section 2.1.1.

“Assigned Contracts” means (i) the Transferred Licenses and (ii) other Contracts
identified on Section 1.1(b) of the Sellers Disclosure Schedule.

“Assumed Liabilities” has the meaning set forth in Section 2.1.3.

“Assumption Agreement” means a duly executed assumption of intellectual property
license agreement in the form attached as Exhibit L hereto.

“Auction” has the meaning attributed to such term in the U.S. Bidding Procedures
Order.

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

“Bankruptcy Court” means the U.S. Bankruptcy Court, the Canadian Court, the
English Court, the French Court or any other court before which Bankruptcy
Proceedings are held.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Laws” means the U.S. Bankruptcy Code, the CCAA, the EC Regulation,
the Insolvency Act, the FCC and the other applicable bankruptcy, insolvency,
administration or similar Laws of any jurisdiction where Bankruptcy Proceedings
are held.

“Bankruptcy Proceedings” means the Chapter 11 Cases, the CCAA Cases, the EMEA
Cases, the French Case and, in each case, any proceedings occurring or
authorized thereunder, as well as any other voluntary or involuntary bankruptcy,
insolvency, administration or similar judicial or other proceedings concerning
any of the Sellers that are held from time to time.

“Break-Up Fee” has the meaning set forth in Section 8.2(b).

“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in (i) New York, New
York, United States, (ii) San Francisco, California, United States
(iii) Toronto, Ontario, Canada, and (iv) London, England, United Kingdom.

“Canadian Approval and Vesting Order” has the meaning set forth in
Section 5.2(b).

“Canadian Approval and Vesting Order Motion” has the meaning set forth in
Section 5.2(b).

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian Debtors” has the meaning set forth in the recitals to this Agreement.

“Canadian Sales Process Order” has the meaning set forth in Section 5.2(a).

“Canadian Sales Process Order Motion” has the meaning set forth in
Section 5.2(a).

“CCAA” has the meaning set forth in the recitals to this Agreement.

“CCAA Cases” has the meaning set forth in the recitals to this Agreement.

“CDMA Vesting Order” means the Approval and Vesting Order of the Ontario
Superior Court of Justice dated July 28, 2009.

“Change of Control” means (A) the direct or indirect acquisition (including by
merger, consolidation or transfer or issuance of equity securities or otherwise)
in a transaction or series of related transactions of 50% or more of the equity
or voting interests in a Person (B) otherwise obtaining the right to elect a
majority of the board of directors (or similar governing body) of such Person or
(C) the acquisition of all or substantially all of the assets of such Person;
provided that the actions of the type specified in clauses (i), (ii) and
(iii) of the first proviso in the definition of Asset Retention Transaction
(disregarding the references to the specific Sellers) shall not constitute a
Change of Control.

 

-5-



--------------------------------------------------------------------------------

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim in the CCAA Cases” means any right of any Person, including the right to
an equitable remedy, against the Canadian Debtors and the other applicants in
the CCAA Cases, or any of them or their assets, in connection with any
indebtedness, liability or obligation of any kind of the Canadian Debtors and
the other applicants in the CCAA Cases, or any of them, whether liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, unsecured, recourse, non-recourse, present, future,
known or unknown, by guarantee, surety or otherwise and whether or not such
right is executory in nature, including the right or ability of any Person to
advance a claim for contribution or indemnity or otherwise with respect to any
matter, action, cause or chose in action, whether existing at present or
commenced in the future, and any indebtedness, liability or obligation of any
kind, including the right to an equitable remedy, arising out of the
restructuring, termination, repudiation or disclaimer of any lease, contract, or
other agreement or obligation on or after the Petition Date.

“Claim in the Chapter 11 Cases” has the meaning ascribed to the term “claim” in
section 101(5) of the U.S. Bankruptcy Code.

“Closing” has the meaning set forth in Section 2.3.1.

“Closing Date” has the meaning set forth in Section 2.3.1.

“Closing Date License Agreement” has the meaning set forth in Section 5.13(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Labor Agreement” means any written agreement that a Seller or any of
its Affiliates has entered into with any union, works council or collective
bargaining agent or that applies with respect to terms and conditions of
employment of the Employees of such Seller or its Affiliates.

“Commercial Licenses” means the Pre-Divestiture Commercial Licenses, the
Post-Divestiture Commercial Licenses and the End-User Licenses.

“Common Interest Agreement” means an agreement, in a form to be mutually agreed
reasonably and in good faith following the date hereof and prior to the Closing
Date, by and among the Parties, to be dated as of the Closing Date, providing
for the common interest privilege to attach, to the maximum extent permitted by
applicable Law, to any privileged Patent Related Documents or other privileged
documents to be acquired by the Purchaser pursuant to this Agreement or any
other Transaction Document (it being understood that such Common Interest
Agreement shall not diminish, terminate or otherwise affect any attorney-client
privilege, protection pursuant to the work product doctrine or other privilege
or protection of any Party or of the Parent with respect to any such documents).

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption, revocation or waiver by any
Government Entity or other Third

 

-6-



--------------------------------------------------------------------------------

Party, but shall not include any consent that is rendered unnecessary by
operation of Bankruptcy Laws.

“Contested Claim” has the meaning set forth in Section 9.4(b).

“Continuing Unlisted License” means, with respect to any Transferred Patent,
Specified UK Patent or Jointly Owned Patent, any license under such Transferred
Patent, Specified UK Patent or Jointly Owned Patent granted prior to the date
hereof which license is not specifically listed (including by use of defined
term) on Schedule 2.1.1(a) of the Sellers Disclosure Schedule and which license,
pursuant to and after giving effect to the License Rejection Procedures (as
defined and set forth in the U.S. Bidding Procedures and Sale Motion) and the
Canadian License Rejection Procedures (as defined in and set forth in the
Canadian Sales Process Order Motion), continues to burden such Transferred
Patent, Specified UK Patent or Jointly Owned Patent following the consummation
of the transactions contemplated by this Agreement.

“Contract” means any written binding contract, agreement, instrument, lease,
ground lease or commitment.

“Control,” including, with its correlative meanings, “Controlled by” and “under
common Control with”, means, in connection with a given Person, the possession,
directly or indirectly, of the power to either (i) elect more than fifty percent
(50%) of the directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person, whether through the ownership of
securities, contract or otherwise.

“Cross-Border Protocol” means that certain Cross-Border Insolvency Protocol
approved by the U.S. Bankruptcy Court’s Order Pursuant to 11 U.S.C. § 105(a)
Approving Cross-Border Court-to-Court Protocol, dated January 15, 2009, and the
Canadian Court in an order, dated January 14, 2009, as the same has been and may
be further amended from time to time.

“Cross-License Agreements” has the meaning set forth in Annex I.

“Cure Cost” means (i) any amounts required by the U.S. Bankruptcy Code,
including section 365(b)(1) thereof, and any applicable order of the U.S.
Bankruptcy Court to cure any defaults by the Sellers or any of their Affiliates
under a 365 Contract and to pay any actual pecuniary losses that have resulted
from such defaults under such 365 Contract and (ii) with respect to any Non-365
Contract (other than Contracts of a Canadian Debtor that are assignable to the
Purchaser without the consent of the counterparty), any amounts necessary to
cure any defaults and to pay any actual pecuniary losses under such Contract in
respect of the period prior to the Petition Date.

“Damages” has the meaning set forth in Section 9.2.

“Data Room” means the Merrill electronic data site entitled “Iceberg.”

“Deferred Jurisdiction” has the meaning set forth in Section 5.6(f).

 

-7-



--------------------------------------------------------------------------------

“Deposit Escrow Account” means the escrow account holding the Good Faith Deposit
to be set up by the Escrow Agent pursuant to the Escrow Agreement.

“Designated Courts” has the meaning set forth in Section 10.6(b)(i).

“Disclosed Intercompany Licenses” means those Contracts listed in Exhibit O
hereto.

“Distribution Agent” means the Person that will act as distribution agent for
the Sellers hereunder, the identity of which to be notified in writing by the
Primary Seller Parties to the Purchaser and the Escrow Agent by not later than
five (5) Business Days prior to the Closing.

“Divested Business” means the businesses or product lines of the Sellers set
forth on Section 1.1(l) of the Sellers Disclosure Schedule sold after the
Petition Date in connection with the Bankruptcy Proceedings.

“Divestiture Date” means with respect to each of the Divested Business set forth
on Section 1.1(l) of the Sellers Disclosure Schedule, the date that such
divestiture is or was completed.

“EC Merger Regulation” means Council Regulation (EC) No 139/2004 of January 20,
2004 on the control of concentrations between undertakings, as amended.

“EC Regulation” has the meaning set forth in the recitals to this Agreement.

“EMEA Cases” has the meaning set forth in the recitals to this Agreement.

“EMEA Sellers” has the meaning set forth in the preamble to this Agreement.

“Employee” means an employee of the Sellers whose employment relates to the
development, maintenance or management of the Assets.

“End-User License” means any Contract entered into by, on behalf of or under
authority of Sellers or their Affiliates prior to the date hereof and, to the
extent that would be permitted after the Closing pursuant to the Closing Date
License Agreement, after the date hereof, including any click-through or shrink
wrap license, that (i) accompanies the sale, servicing (including support,
maintenance and installation) or licensing of any Nortel Product to an end user
or customer in the ordinary course of business, and (ii) includes a
non-exclusive grant of a license to the customer or end user under any of the
Transferred Patents, the Jointly Owned Patents, or the Specified UK patents,
where such license is limited to the right to use such Nortel Product.

“English Court” means the High Court of Justice of England and Wales.

“Ericsson” means Ericsson AB or any of its Affiliates.

“Ericsson Licenses” means (i) that certain Intellectual Property License
Agreement by and between NNL, NNI, the EMEA Sellers, the Joint Administrators
and Ericsson

 

-8-



--------------------------------------------------------------------------------

AB, classified as document number 2.5.3.175.4 in the Data Room and (ii) that
certain Transition Services Agreement between NNL, NNI, NNUK, NN Ireland, the
Joint Administrators and certain other Affiliates of the Sellers and
Telefonaktiebolaget L M Ericsson (publ).

“Escrow Agent” means Wells Fargo Bank, National Association, a national banking
association, in its capacity as escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement among the Primary Seller Parties
and NNSA, the Purchaser and the Escrow Agent to be entered into in the form of
Exhibit C hereto in accordance with Section 2.2.3(a).

“Excess VAT” has the meaning set forth in Section 6.9(e)(ii).

“Excluded Assets” has the meaning set forth in Section 2.1.2.

“Excluded Liabilities” has the meaning set forth in Section 2.1.4.

“Excluded Licenses” has the meaning set forth in Section 2.1.2(i).

“Excluded Patents” means only the specifically identified patents, patent
applications and provisional patent applications listed in Section 1.1(c) of the
Sellers Disclosure Schedule.

“Executory Contract” means an “executory contract” for the purposes of the U.S.
Bankruptcy Code.

“Exercise Price” has the meaning set forth in Section 5.19(b).

“Expense Reimbursement” has the meaning set forth in Section 8.2(a).

“FCC” means the French Commercial Code.

“Final Order” means an order of any Bankruptcy Court or other court of competent
jurisdiction (a) as to which no appeal, notice of appeal, motion for leave to
appeal, motion to amend, vacate or make additional findings of fact, motion to
alter or amend judgment, motion for rehearing, amendment, vacatur, additional
findings or alteration or amendment of judgment or motion for new trial has been
timely filed or, if any of the foregoing has been timely filed, it has been
disposed of in a manner that upholds and affirms the subject order, with respect
to the U.S. Bidding Procedures Order, U.S. Sale Order, Canadian Sales Process
Order, and Canadian Approval and Vesting Order in a manner consistent with the
provisions of Sections 5.1(c), 5.1(d), 5.2(a) and 5.2(b), and, with respect to
any other orders, in all material respects, without the possibility for further
appeal or rehearing thereon; (b) as to which the time for instituting or filing
an appeal, motion for rehearing or motion for new trial shall have expired; and
(c) as to which no stay is in effect; provided, however, that, with respect to
an order issued by the U.S. Bankruptcy Court, the filing or pendency of a motion
under Federal Rule of Bankruptcy Procedure 9024 (“Rule 9024”) or Federal Rule of
Civil Procedure 60 (“Rule 60”) shall not cause an order not to be deemed a
“Final Order” unless, in the case of a Rule 9024 motion, such motion shall be
filed within fourteen (14) days of the entry of the order at issue or,

 

-9-



--------------------------------------------------------------------------------

in the case of a Rule 60 motion, such motion shall be filed within thirty
(30) days of the entering of the order at issue.

“French Case” has the meaning set forth in the recitals to this Agreement.

“French Court” means the Commercial Court of Versailles or a member of the
Commercial Court of Versailles, and in particular the “juge commissaire”
appointed by such Court in a supervisory capacity in the context of the
Secondary Proceedings, or of any superior French Court.

“French Court Order” means the order of the French Court to be entered in
accordance with the FCC in connection with the transactions contemplated hereby
and in the other Transaction Documents and authorizing the French Liquidator to
execute this Agreement and any and all other Transaction Documents in
furtherance hereof.

“French Liquidator” has the meaning set forth in the preamble to this Agreement.

“French Office Holders” means the mandataire liquidateur and the administrateur
judiciaire appointed by the French Court on the opening of the Secondary
Proceedings.

“Good Faith Deposit” has the meaning set forth in Section 2.2.2(a).

“Government Entity” means any U.S., Canadian, UK, supranational, foreign,
domestic, federal, territorial, provincial, state, municipal or local
governmental authority, quasi-governmental authority, instrumentality, court,
government or self-regulatory organization, commission, tribunal or organization
or any regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing, including the
European Commission.

“GST/HST” means goods and services tax or harmonized sales tax payable under
Part IX of the Excise Tax Act (Canada).

“Guaranteed Obligations” has the meaning set forth in Section 10.24(a).

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“ICA Approval” means: (a) if the transactions contemplated by this Agreement are
subject to review under Part IV of the Investment Canada Act, the Purchaser
shall have received notification from the responsible Minister under the
Investment Canada Act that he is satisfied or is deemed to be satisfied that the
transactions contemplated in this Agreement are likely to be of net benefit to
Canada, on terms and conditions satisfactory to the Purchaser, in its reasonable
discretion, and (b) the Purchaser shall not have received notice from the
responsible Minister under either subsection 25.2(1) of the Investment Canada
Act or subsection 25.3(2) of the Investment Canada Act within the period
prescribed by the Investment Canada Act or, if the Purchaser has received such a
notice, the Purchaser shall have subsequently received one of the

 

-10-



--------------------------------------------------------------------------------

following notices, as applicable: (i) under paragraph 25.2(4)(a) of the
Investment Canada Act indicating that no order for the review of the
transactions contemplated by this Agreement will be made under subsection
25.3(1) of the Investment Canada Act, (ii) under paragraph 25.3(6)(b) of the
Investment Canada Act indicating that no further action will be taken in respect
of the transactions contemplated by this Agreement, or (iii) under subsection
25.4(1) of the Investment Canada Act that the Governor in Council authorizes the
completion of the transactions contemplated by this Agreement, on terms and
conditions satisfactory to the Purchaser, in its reasonable discretion.

“Indemnification Claim” has the meaning set forth in Section 9.3(a).

“Indemnification Escrow Account” has the meaning set forth in Section 2.3.2(b).

“Indemnification Escrow Amount” has the meaning set forth in Section 2.3.2(b).

“Insolvency Act” has the meaning set forth in the recitals to this Agreement.

“Intellectual Property” means all intellectual property rights as recognized
under the Laws of the United States of America, Canada and/or other countries or
jurisdictions, including rights in and to: (a) Trademarks; (b) Patents,
invention disclosures and inventions; (c) copyrights and works of authorship;
(d) Trade Secrets; and (e) Software; in each case, including any registrations
or applications therefor.

“Intercompany Contract” means any Contract among any Seller or Affiliate of a
Seller on the one hand, and any other Seller(s) or Affiliate(s) of any Seller on
the other hand, and to which no Third Party is a party.

“Inventory” means Nortel Products (i) owned by Sellers or their Affiliates that
are part of the inventory of products of the Sellers or their Affiliates
existing as of the date hereof, or (ii) that Sellers or their Affiliates have
ordered or committed to buy pursuant to Contracts in existence as of the date
hereof and that are actually delivered to and received by the Sellers or their
Affiliates into inventory by one year from the Closing Date.

“Investment Canada Act” means the Investment Canada Act, as amended.

“Irish Joint Administrators” has the meaning set forth in the preamble to this
Agreement.

“Joint Administrators” has the meaning set forth in the preamble to this
Agreement.

“Jointly Owned Patents” means (a) those patents, provisional patent applications
and patent applications specifically identified as such in Section 1.1(d) of the
Sellers Disclosure Schedule (the “Listed Jointly Owned Patents”); (b) national
(of any country of origin) and multinational patents or patent applications
(i) to which any of the Listed Jointly Owned Patents claims priority (directly
or indirectly), (ii) for which any of the Listed Jointly Owned Patents

 

-11-



--------------------------------------------------------------------------------

forms a basis for priority (directly or indirectly), and/or (iii) which are
subject to a terminal disclaimer with any of the Listed Jointly Owned Patents;
(c) reissues, reexaminations, continuations, continuations-in-part, continuing
prosecution applications, requests for continuing examinations, divisions,
registrations or other extensions of any item in any of the foregoing categories
(a) and (b); (d) national (of any country of origin) and multinational
counterparts of any item in any of the foregoing categories (a) through (c),
including certificates of invention, design registrations and utility models;
(e) all rights provided by multinational treaties or conventions for any item in
any of the foregoing categories (a) through (d); and (f) the inventions
disclosed in the invention disclosures set forth in Section 1.1(d) of the
Sellers Disclosure Schedule; but in the case of each of clauses (b) through (d),
(1) solely to the extent owned, at least in part, by the Sellers, and
(2) excluding the Excluded Patents.

“Joint Ownership Agreement” has the meaning set forth in Annex I(m).

“Knowledge” or “aware of” or “notice of” or a similar phrase shall mean, with
reference to the Sellers, the actual knowledge of those Persons listed on
Section 1.1(e)(i) of the Sellers Disclosure Schedule, after having made
reasonable inquiry of those Persons listed on Section 1.1(e)(ii) of the Sellers
Disclosure Schedule and, with reference to the Purchaser, the actual knowledge
of those Persons listed on Exhibit D hereto.

“Law” means any U.S., Canadian, U.K., supranational, foreign, domestic, federal,
territorial, state, provincial, local or municipal statute, law, common law,
ordinance, rule, regulation, order, writ, injunction, directive, judgment,
decree or policy or guideline having the force of law.

“Liabilities” means debts, liabilities, commitments and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
undeterminable, including those arising under any Law or Action and those
arising under any contract, agreement, arrangement, commitment or undertaking or
otherwise, including any Tax liability or tort liability.

“License Power of Attorney” shall have the meaning set forth in Section 10.1.

“Licensed Residual Patents” means (i) all Patents (other than Transferred
Patents, Jointly Owned Patents, Specified UK Patents and Excluded Patents) owned
in whole or in part by any of the Sellers or any of their Affiliates, (ii) all
inventions, other than the Listed Inventions, disclosed in the invention
disclosures owned by any of the Sellers or any of their Affiliates, if any such
Patents or inventions exist and (iii) all Patents, other than Transferred
Patents, Jointly Owned Patents, Specified UK Patents and Excluded Patents, in
respect of which any Seller or any Affiliate of any Seller holds an exclusive
license to all or substantially all of the rights thereunder.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, security
interest, charge, hypothecation, encumbrance, easement, encroachment,
right-of-way, right of first offer, right of first refusal, restrictive covenant
on real property, real property license, lease, lien or similar charge of any
kind (including any conditional sale arrangement or other title

 

-12-



--------------------------------------------------------------------------------

retention agreement). For the avoidance of doubt, “Lien” does not include any
Intellectual Property license.

“Listed Inventions” has the meaning set forth in the definition of Transferred
Patents.

“Listed Patents” has the meaning set forth in the definition of Sellers’
Patents.

“Mandatory Regulatory Approvals” means (i) a decision, in whatever form
(including a declaration of lack of jurisdiction or a mere filing or
notification, if the Closing can take place, pursuant to the applicable
Antitrust Law, without a decision or the expiry of any waiting period) by any
Government Entity under the Antitrust Laws of any of the jurisdictions listed in
Exhibit E or the expiry of the applicable waiting period, as applicable, under
the Antitrust Laws of any of such jurisdictions, in each case authorizing or not
objecting to the transactions contemplated by this Agreement; and (ii) the ICA
Approval, which includes, in each case, as applicable, any decision or consent
by any such Government Entity setting forth conditions or obligations on the
Purchaser or any of its Affiliates if such conditions or obligations have been
or, pursuant to Section 5.6(e), are required to be, accepted by the Purchaser.

“Master R&D Agreement” shall mean that certain intercompany license agreement by
and among certain Sellers and Affiliates of Sellers effective as of January 1,
2001, and as thereafter amended, all as designated in the Data Room as the “MRDA
as filed” at document index 2.4.5.1.

“Material Adverse Effect” means any circumstance, state of fact, event, change
or effect (each an “Effect”) that, individually or in the aggregate with all
other Effects, (a) has, or would reasonably be expected to have, a material
adverse effect on the Assets, taken as a whole, or (b) prevents or materially
impedes or delays or would reasonably be expected to prevent or materially
impede or delay the ability of the Sellers to perform their obligations under
this Agreement or the timely consummation of the transactions contemplated by
this Agreement, provided, however, that the following Effects, either alone or
in combination, shall not be considered in determining whether there has been a
“Material Adverse Effect”: (i) changes in general economic conditions in
relevant markets; (ii) the execution or delivery of this Agreement or the public
announcement thereof; (iii) any action required to be taken pursuant to this
Agreement or any action taken pursuant to the written request or with the prior
written consent of the Purchaser; (iv) changes to the industries and markets to
which the Transferred Patents relate; (v) changes in Law, generally accepted
accounting principles or official interpretations of the foregoing; and (vi) the
pendency of the Bankruptcy Proceedings.

“Monitor” means Ernst & Young Inc., in its capacity as the Canadian
Court-appointed Monitor in connection with the CCAA Cases.

“NA Sellers” has the meaning set forth in the preamble to this Agreement.

“New York Courts” has the meaning set forth in Section 10.6(b)(i).

“NNC” has the meaning set forth in the preamble to this Agreement.

 

-13-



--------------------------------------------------------------------------------

“NNI” has the meaning set forth in the preamble to this Agreement.

“NN Ireland” has the meaning set forth in the preamble to this Agreement.

“NNL” has the meaning set forth in the preamble to this Agreement.

“NNSA” has the meaning set forth in the preamble to this Agreement.

“NNTC” has the meaning set forth in Section 6.5(b).

“NNUK” has the meaning set forth in the preamble to this Agreement.

“Non-Disclosure Agreement” means the non-disclosure agreement by and among the
Purchaser, NNL, NNI and other parties thereto, dated August 24, 2010, as well as
any exhibits and amendments thereto and restatements thereof.

“Non-365 Contracts” means Assigned Contracts other than 365 Contracts.

“Nortel Parties” means the Sellers, any of the bankruptcy estates, the Joint
Administrators, the French Liquidator and any Person (i) in which, as of or
subsequent to the date hereof, any Seller holds more than fifty percent (50%) of
the capital stock or other equity interests or (ii) that is or was a Seller, and
their respective Affiliates, and any former, current or future general or
limited partners, directors, officers, employees, agents, managers, members,
stockholders, assignees and representatives of any of the foregoing in their
capacity as such.

“Nortel Products” means product models, including software (and components
thereof, including software, but in each case solely for use in such product
models) manufactured, developed, sold, offered for sale or otherwise distributed
by, on behalf of, or within the scope of, (i) the businesses of the Sellers and
their Affiliates prior to the Petition Date and (ii) each Divested Business
after the Petition Date but prior to its Divestiture Date; provided, that any
such product models manufactured, developed, sold, offered for sale or otherwise
distributed by or on behalf of the Sellers after March 11, 2011 (the “Reference
Divestiture Date”) shall not be “Nortel Products” with respect to Contracts
entered into after the Reference Divestiture Date, unless such product models
would be permitted to be manufactured, developed, sold, offered for sale or
otherwise distributed after the Closing Date pursuant to the Closing Date
License Agreement.

“Nortel Services” means services of the type provided within the scope of
(i) the businesses of the Sellers and their Affiliates prior to the Petition
Date and (ii) the businesses of each Divested Business after the Petition Date
but prior to its Divestiture Date; provided, that any such services provided
after the Reference Divestiture Date shall not be “Nortel Services” unless such
services would be permitted to be provided after the Closing Date pursuant to
the Closing Date License Agreement.

“Notice of Claim” has the meaning set forth in Section 9.3(a).

“Option Trigger Notice” has the meaning set forth in Section 5.19(b).

 

-14-



--------------------------------------------------------------------------------

“Other Sellers” has the meaning set forth in the preamble to this Agreement.

“Outbound License Agreements” has the meaning set forth in Annex I.

“Outside Date” has the meaning set forth in Section 8.1(b)(i).

“Parent” has the meaning set forth in the preamble to this Agreement.

“Partial Allocation” has the meaning set forth in Section 2.2.4(b).

“Party” or “Parties” means individually or collectively, as the case may be, the
Sellers and the Purchaser and, as such term is used in Section 10.2 (Remedies),
Section 10.4 (Consent to Amendments; Waivers), the first paragraph of
Section 10.5 (Successors and Assigns), Section 10.6(a), (b) and (d) (Governing
Law; Submission to Jurisdiction; Waiver of Jury Trial), Section 10.7 (Notices),
Section 10.12 (No Set-Off, Deduction or Counterclaim), Section 10.14 (Entire
Agreement), Section 10.18 (Obligations of Sellers and EMEA Sellers), and
Section 10.19 (Exclusion of Liability of Joint Administrators and
Acknowledgement) only, the Parent.

“Patent Databases” has the meaning set forth in Section 2.1.1(e).

“Patent Power of Attorney” means documents appointing attorneys for the
Purchaser and/or the Purchaser’s designees with full power to execute documents
and take all other steps solely in connection with (a) effectuating and
implementing the assignment of the Transferred Patents and Purchased Specified
UK Patents to the Purchaser pursuant to this Agreement, (b) perfecting the
Purchaser’s title in, to and under the Transferred Patents and Purchased
Specified UK Patents pursuant to such assignment and (c) as otherwise necessary
for related bona fide purposes on a limited, case-by-case basis with the consent
of the Primary Seller Parties (not to be unreasonably withheld or delayed), in
each of cases (a) through (c) in the patent offices of various countries around
the world, at or after Closing, including, with respect to United States
Patents, the power of attorney substantially as set forth in the form at Exhibit
M, and similar forms as required for each of the various countries.

“Patent Related Documentation” means each of the following in paper, digital or
other form, to the extent existing as of the date hereof or the Closing Date:

 

  (i) the physical and electronic patent prosecution files and dockets relating
to any of the Transferred Patents or Purchased Specified UK Patents (including
all original granted patents and patent prosecution files held by prosecuting
attorneys);

 

  (ii) the Listed Inventions;

 

  (iii) RAND / FRAND and other statements, assurances, declarations, agreements,
or undertakings made to standards-setting organizations with respect to the
Transferred Patents and Purchased Specified UK Patents;

 

  (iv) litigation files to the extent relating to Actions brought for
infringement of the Transferred Patents or Purchased Specified UK Patents;

 

-15-



--------------------------------------------------------------------------------

  (v) copies of Outbound License Agreements and Cross-License Agreements;

 

  (vi) ribbon copies of all of the Transferred Patents and Purchased Specified
UK Patents;

 

  (vii) infringement claim charts for the Transferred Patents and Purchased
Specified UK Patents prepared by or for the Sellers;

 

  (viii) all books, records, files, ledgers or similar documents stored in the
Sellers’ document management systems used to track, organize or maintain
Patents, to the extent related to the Transferred Patents or Purchased Specified
UK Patents;

 

  (ix) all documents at any time contained in the Data Room and available to the
Purchaser, other than documents that have been updated or superseded by
subsequent drafts of such documents the latest drafts of which are available in
the Data Room as of the date hereof;

 

  (x) copies of acquisition agreements relating to stand-alone acquisitions of
patents by the Sellers to the extent relating to the Transferred Patents or
Purchased Specified UK Patents; and

 

  (xi) assignment agreements to the extent relating to the Transferred Patents
or Purchased Specified UK Patents;

provided, that “Patent Related Documentation” shall not include (i) the
competitively sensitive portions of the foregoing that relate exclusively to
Excluded Assets, Excluded Liabilities or any current or past product lines of
the Sellers and (ii) any of the foregoing relating to any Specified UK Patent to
the extent that (and for so long as) its disclosure to Purchaser is restricted
under applicable Law.

“Patents” means all national (of any country of origin) and multinational
patents, patent applications and provisional patent applications, and reissues,
divisions, continuations, continuations-in-part, continuing patent applications,
extensions and reexaminations thereof, and all rights therein provided by
multinational treaties or conventions.

“Permitted Encumbrances” means (i) any Lien arising by operation of Law in
respect of a liability of the EMEA Sellers where such liability does not rank as
an Administration Expense; (ii) Liens arising hereunder or under any Assigned
Contracts (after giving effect to the assignment hereunder) if such Liens
exclusively secure Assumed Liabilities; (iii) Liens imposed by any Bankruptcy
Court in connection with the Bankruptcy Proceedings that are discharged at
Closing pursuant to the terms of the Canadian Approval and Vesting Order or the
U.S. Sale Order (or, in the case of Undisclosed Patent Interests, upon transfer
pursuant to Section 5.19); (iv) Liens set forth in Section 1.1(g) of the Sellers
Disclosure Schedule; (v) entitlements, customary covenants, restrictions and
other similar charges or encumbrances securing a liability of the EMEA Sellers
only that do not, individually or in the aggregate, impair in any material
respect the use or value of the Assets subject thereto and that exclusively
secure Assumed Liabilities and (vi) (x) the promises, declarations and
commitments granted, made or committed in writing by the Sellers to
standard-setting bodies or industry groups concerning the Transferred

 

-16-



--------------------------------------------------------------------------------

Patents, Purchased Specified UK Patents or Undisclosed Patent Interests, solely
to the extent such standard-setting bodies or industry groups, together with the
title and number of the standard and the Transferred Patents to which such
promises, declarations or commitments apply (in each case, to the extent
identified in the respective promise, declaration or commitment) are listed in
Section 1.1(g) of the Sellers Disclosure Schedule, and (y) the commitments
concerning the Transferred Patents, Purchased Specified UK Patents or
Undisclosed Patent Interests granted in writing by the Sellers pursuant to the
membership agreements, by-laws or policies of standard-setting bodies or
industry groups in which Sellers were participants, solely to the extent such
standard-setting bodies or industry groups and the related membership
agreements, by-laws or policies, pursuant to which such commitments were granted
are listed in Section 1.1(g) of the Sellers Disclosure Schedule, and solely to
the extent the Sellers are bound by such standard-setting bodies’ or industry
groups’ membership agreements, by-laws or policies to bind the Purchaser to such
commitments.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization or other legal entity or Government
Entity.

“Petition Date” has the meaning set forth in the recitals to this Agreement.

“Post-Closing Taxable Period” means any taxable period or portion thereof
beginning after the Closing Date.

“Post-Divestiture Commercial License” means with respect to each Divested
Business, any Contract entered into with Sellers or Affiliates of the Sellers,
on or after the Divestiture Date for such Divested Business, in connection with
(i) performance required by Retained Contracts (including, for the avoidance of
doubt, the Retained Contracts themselves) or (ii) sale, offer for sale,
importation, distribution and/or lease of Inventory; in each case, where such
Contract includes a non-exclusive grant of rights under any of the Transferred
Patents, the Jointly Owned Patents, or the Specified UK Patents limited in time
and scope to activities that would be permitted after the Closing Date pursuant
to the terms of the Closing Date License Agreement.

“Pre-Closing Taxable Period” means any taxable period or portion thereof ending
on or prior to the Closing Date.

“Pre-Divestiture Commercial License” means any Contract entered into prior to
the Petition Date in the ordinary course of business and, with respect to each
Divested Business, any Contract entered into after the Petition Date but prior
to the Divestiture Date in the ordinary course of business of such Divested
Business, that: (1) provides for: (i) the manufacture of any Nortel Product by,
for or on behalf of, or under authority of, any Seller or any Affiliate of any
Seller, (ii) the sale, offer for sale, importation, distribution and/or lease
(or in the case of software, licensing) of any Nortel Product by, for or on
behalf of, or under authority of, any Seller or any Affiliate of any Seller,
(iii) the servicing, including support, maintenance and installation, of any
Nortel Product by, for or on behalf of, or under authority of, any Seller or any
Affiliate of any Seller and use of Nortel Products in connection therewith,
(iv) the provision by, for or on behalf of, or under authority of any Seller or
any Affiliate of any Seller of Nortel

 

-17-



--------------------------------------------------------------------------------

Services and use of Nortel Products in connection therewith, (v) the right to
interoperate or interface (excluding air interfaces) with any Nortel Product and
to use, make, sell, offer for sale, import, distribute and/or lease (or in the
case of software, license), and support and maintain, the interface or the
interoperability information (or software that provides the interface or
interoperability), including as part of a Third Party product (but solely to the
extent of the interface or the interoperability information); or (vi) research
and/or development, and the right to make, use, sell, offer for sale, import,
lease and support products, inventions or technologies resulting from such
research and/or development, provided that (A) such Contract is with at least
one of the Sellers or one of their Affiliates, (B) there is no ongoing
performance of research and/or development by Sellers or their Affiliates under
such Contract as of the date hereof, (C) such contract includes a defined scope
for the research and development, (D) the scope of any Patent license granted
under such Contract is limited to the products, inventions or technologies
developed as a result of the research and development within the defined scope
for such Contract, and (E) such Contract (w) is with a university or research
institution, (x) is a joint research and/or development agreement, (y) provided
for research and/or development by at least one of the Sellers or one of their
Affiliates or (z) provided for research and/or development that was directed at
Nortel Products or was otherwise for or on behalf of Sellers or their
Affiliates; and (2) included a non-exclusive grant of rights under any of the
Transferred Patents, the Jointly Owned Patents or the Specified UK Patents
limited to any of the activities referred to in clauses (i) - (vi) above.

“Primary Party” means (i) the NA Sellers and NNUK, on the one hand, and (ii) the
Purchaser, on the other hand.

“Primary Seller Parties” means the NA Sellers and NNUK.

“Purchase Price” has the meaning set forth in Section 2.2.1.

“Purchased Specified UK Patents” means those Specified UK Patents assigned to
the Purchaser pursuant to the terms of this Agreement.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Authorized Agents” has the meaning set forth in Section 10.6(c).

“Purchaser Authorized Canadian Agent” has the meaning set forth in
Section 10.6(c).

“Purchaser Authorized EMEA Agent” has the meaning set forth in Section 10.6(c).

“Purchaser Confidential Information” means (i) from and after the Closing,
competitively sensitive, proprietary or confidential information that pertains
to the Assets, to the Specified UK Patents, or to any identified Undisclosed
Patent Interests that the Purchaser has elected or is considering whether to
elect to acquire pursuant to Section 5.19 (it being understood that in the event
any such information pertains to such assets but not exclusively to such assets,
Purchaser Confidential Information shall include only such portion of such
information that pertains to such assets and all such information shall be
redacted to the maximum extent possible

 

-18-



--------------------------------------------------------------------------------

before any such information is provided to any Person), including any
information made available to the Purchaser, any Sellers or their respective
Affiliates following the Closing, and (ii) any information that the Purchaser or
its representatives furnish or otherwise make available to the Sellers or their
representatives that relates to the Assets, to the Specified UK Patents, or to
any identified Undisclosed Patent Interests or is otherwise furnished or made
available by the Purchaser or its representatives to the Sellers or their
representatives in connection with the evaluation of the transactions
contemplated by this Agreement regardless of the form in which such information
is communicated or maintained, and such portion of any notes, dockets, reports,
analyses, compilations, studies, files, claim charts, or other documents or
material, whether prepared by the Sellers or others, which contain or otherwise
reflect such information.

“Purchaser Indemnitee” means the Purchaser and its Affiliates, successors and
assigns, and each of the respective current and former members, officers,
directors, agents, employees, partners, Affiliates and representatives of any
such Person.

“Qualified Expenditures” has the meaning set forth in Section 6.5(b).

“Records Custodian” means a Person of international reputation that is
reasonably acceptable to the Purchaser and the NA Sellers.

“Restricted Technical Records” means the Livelink database or any other similar
database containing necessary documents with respect to the technical aspects of
the Qualified Expenditures of NNTC or NNL in their 2002 and subsequent taxation
years.

“Retained Contracts” has the meaning set forth in Section 5.13(a).

“Secondary Proceedings” has the meaning set forth in the recitals to the
Agreement.

“Section 10.1 Indemnification Claim” has the meaning set forth in
Section 10.1(b).

“Section 10.1 Notice of Claim” has the meaning set forth in Section 10.1(b).

“Section 10.1 Third Party Claim” has the meaning set forth in Section 10.1(a).

“Seller Authorized Agents” has the meaning set forth in Section 10.6(d).

“Seller Authorized Canadian Agent” has the meaning set forth in Section 10.6(d).

“Seller Authorized EMEA Agent” has the meaning set forth in Section 10.6(d).

“Seller Authorized U.S. Agent” has the meaning set forth in Section 10.6(d).

“Seller Indemnitee” means the Sellers and their Affiliates, successors and
assigns, and each of the respective current and former members, officers,
directors, employees, agents, partners, and Affiliates and representatives of
any such Person.

 

-19-



--------------------------------------------------------------------------------

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Sellers Disclosure Schedule” means the disclosure schedule delivered by the
Sellers to the Purchaser on the date hereof.

“Sellers’ Patents” means all (a) provisional patent applications, patent
applications, and patents set forth in Section 1.1(h) of the Sellers Disclosure
Schedule (all such provisional patent applications, patent applications, and
patents, collectively the “Listed Patents”); (b) national (of any country of
origin) and multinational patents or patent applications (i) to which any of the
Listed Patents claims priority (directly or indirectly), (ii) for which any of
the Listed Patents forms a basis for priority (directly or indirectly), and/or
(iii) which are subject to a terminal disclaimer with any of the Listed Patents;
(c) reissues, reexaminations, continuations, continuations in part, continuing
prosecution applications, requests for continuing examinations, divisions,
registrations or other extensions of any item in any of the foregoing categories
(a) and (b); (d) national (of any country of origin) and multinational
counterparts of any item in any of the foregoing categories (a) through (c),
including certificates of invention, design registrations and utility models;
and (e) all rights provided by multinational treaties or conventions for any
item in any of the foregoing categories (a) through (d); but in the case of each
of clauses (b) through (d), (i) solely to the extent owned by the Sellers, and
(ii) excluding the Excluded Patents.

“Service List” has the meaning set forth in Section 5.2(a).

“Short-Form Assignment” means short-form Patent assignments to be executed by
the Sellers and the Purchaser at or after the Closing, providing for the
assignment of the Patents included in the Transferred Patents and Purchased
Specified UK Patents from the Sellers to the Purchaser, in substantially the
form of the assignments set forth as Exhibit K.

“Software” means any computer programs, applications and interfaces, whether in
source code or object code, and all related documentation, user and operational
guides and/or manuals.

“Specified UK Patents” means (a) those patents, provisional patent applications
and patent applications specifically identified as such in Section 1.1(i) of the
Sellers Disclosure Schedule (“Specified Listed UK Patents”); (b) national (of
any country of origin) and multinational patents or patent applications (i) to
which any of the Specified Listed UK Patents claims priority (directly or
indirectly), (ii) for which any of the Specified Listed UK Patents forms a basis
for priority (directly or indirectly), and/or (iii) which are subject to a
terminal disclaimer with any of the Specified Listed UK Patents; (c) reissues,
reexaminations, continuations, continuations in part, continuing prosecution
applications, requests for continuing examinations, divisions, registrations or
other extensions of any item in any of the foregoing categories (a) and (b); and
(d) national (of any country of origin) and multinational counterparts of any
item in any of the foregoing categories (a) through (c), including certificates
of invention, design registrations and utility models; and (e) all rights
provided by multinational treaties or conventions for any item in any of the
foregoing categories (a) through (d); but in the case of each of clauses
(b) through (d), (i) solely to the extent owned by the Sellers, and
(ii) excluding

 

-20-



--------------------------------------------------------------------------------

the Excluded Patents, it being understood that some of the items in categories
(a)-(e) are subject to restrictions imposed under applicable Law.

“Straddle Period” has the meaning set forth in Section 6.4(b).

“Subsidiary” of any Person means any Person Controlled by such first Person.

“Supplementary Non-Disclosure Agreement” means the supplementary non-disclosure
agreement by and among NNL, NNI and the Purchaser, dated as of December 10,
2010, including any amendments thereto or restatements thereof.

“Survival Date” means the date that is the one-year anniversary of the Closing
Date.

“Tax” means (a) any domestic or foreign federal, state, local, provincial,
territorial or municipal taxes or other impositions by or on behalf of a Tax
Authority or Government Entity, including the following taxes and impositions:
net income, gross income, individual income, capital, value added, goods and
services, harmonized sales, gross receipts, sales, use, ad valorem, business
rates, transfer, franchise, profits, business, environmental, real property,
personal property, service, service use, withholding, payroll, employment,
unemployment, severance, occupation, social security, excise, stamp, stamp duty
reserve, customs, and all other taxes, fees, duties, assessments, deductions,
withholdings or charges of the same or of a similar nature, however denominated,
together with any interest, fines and penalties, additions to tax or additional
amounts imposed or assessed with respect thereto whether or not disputed, and
(b) any obligation to pay any amounts set forth in clause (a) with respect to
another Person, whether by contract, as a result of transferee or successor
liability, as a result of being a member of an affiliated, consolidated,
combined or unitary group or otherwise for any period.

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian, UK or other fiscal, customs
or excise authority, body or officials (or any entity or individual acting on
behalf of such authority, body or officials) anywhere in the world with
responsibility for, and competent to impose, collect or administer, any form of
Tax.

“Tax Credit Purchaser” has the meaning set forth in Section 6.5(b).

“Tax Returns” means all returns, reports (including any amendments, elections,
declarations, disclosures, claims for refunds, schedules, estimates and
information returns) and other information filed or required to be filed with
any Tax Authority relating to Taxes.

“Third Party” means any Person that is not a Party or an Affiliate of a Party.

“Third Party Claim” has the meaning set forth in Section 9.3(a).

“Trade Secrets” means trade secrets, know-how and confidential technical or
business information.

 

-21-



--------------------------------------------------------------------------------

“Trademarks” means all trademarks, service marks, trade dress, logos, trade
names, corporate names, business names; in each case, whether or not registered,
including all common law rights therein, and registrations, applications for
registration and renewals thereof, and all rights therein provided by
multinational treaties or conventions.

“Transaction Documents” means this Agreement and all ancillary agreements
entered into, or documents or instruments executed and delivered by, any Party
pursuant to this Agreement and in accordance with its terms.

“Transfer Taxes” means all goods and services, sales, excise, use, transfer,
gross receipts, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar Taxes, duties or other like charges, however
denominated (including any real property transfer Taxes and conveyance and
recording fees and notarial fees) and for the avoidance of doubt, shall exclude
any Taxes on income or gains and shall include GST/HST and VAT (unless otherwise
stated), together with interest, penalties and additional amounts imposed with
respect thereto whether or not disputed.

“Transfer Tax Returns” has the meaning set forth in Section 6.7(a).

“Transferred Licenses” means the license agreements set forth in Section 1.1(j)
of the Sellers Disclosure Schedule.

“Transferred Patents” means (a) the Sellers’ Patents and (b) the inventions
disclosed in the invention disclosures set forth in Section 1.1(k) of the
Sellers Disclosure Schedule (the “Listed Inventions”).

“UK Joint Administrators” has the meaning set forth in the preamble to this
Agreement.

“Undisclosed Patent Interest” has the meaning set forth in Section 5.19.

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

“U.S. Bankruptcy Rules” means the U.S. Federal Rules of Bankruptcy Procedure.

“U.S. Bidding Procedures and Sale Motion” has the meaning set forth in
Section 5.1(a).

“U.S. Bidding Procedures Order” has the meaning set forth in Section 5.1(a).

“U.S. Debtors” has the meaning set forth in the recitals to this Agreement.

“U.S. Sale Order” has the meaning set forth in Section 5.1(a).

 

-22-



--------------------------------------------------------------------------------

“VAT” means value added tax imposed in any member state of the European Union
pursuant to EC Council Directive 2006/112 on the common system of value added
tax (Directive 2006/112) and national legislation implementing that Directive or
any predecessor to it or supplemental to that Directive or any tax of a similar
nature which is imposed in any member state of the European Union and which may
be substituted for or levied in addition to it.

“365 Contracts” means the Assigned Contracts that are Executory Contracts of a
U.S. Debtor and were entered into before the Petition Date.

SECTION 1.2. Interpretation.

1.2.1 Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.2.2 Certain Phrases and Calculation of Time. In this Agreement (i) the words
“including” and “includes” mean “including (or includes) without limitation,”
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified, (iii) in
the computation of periods of time from a specified date to a later specified
date, unless otherwise expressly stated, the word “from” means “from but
excluding” and the words “to” and “until” each mean “to and including,” and
(iv) the words “date hereof” or “date of this Agreement” shall mean April 4,
2011. If the last day of any such period is not a Business Day, such period will
end on the next Business Day. When calculating the period of time “within”
which, “prior to” or “following” which any act or event is required or permitted
to be done, notice given or steps taken, the date which is the reference date in
calculating such period is excluded from the calculation. If the last day of any
such period is not a Business Day, such period will end on the next Business
Day.

1.2.3 Headings, etc. The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

1.2.4 Currency and Calculations. All monetary amounts in this Agreement, unless
otherwise specifically indicated, are stated in United States currency. All
calculations and estimates to be performed or undertaken, unless otherwise
specifically indicated, are to be expressed in United States currency. All
payments required under this Agreement shall be paid in United States currency
in immediately available funds, unless otherwise specifically indicated. Where
another currency is to be converted into United States currency it shall be
converted on the basis of the exchange rate published in the Wall Street
Journal, Eastern Edition for the day in question.

1.2.5 Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute, each as in force from time to time.

 

-23-



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF ASSETS

SECTION 2.1. Purchase and Sale.

2.1.1 Assets. Subject to the terms and conditions of this Agreement, at the
Closing, the Purchaser shall purchase or be assigned and assume from the
relevant Sellers, and each Seller shall sell, convey, transfer, assign and
deliver to the Purchaser all of its right, title and interest throughout the
world in the following assets as and to the extent existing on the Closing Date,
other than the Excluded Assets (the “Assets”) (x) in the case of Assets that are
transferred or assigned by U.S. Debtors, free and clear of all Liens and Claims
in the Chapter 11 Cases (other than Permitted Encumbrances and Liens created by
or through the Purchaser or any of its Affiliates) pursuant to sections 363 and
365 of the U.S. Bankruptcy Code, (y) in the case of Assets that are transferred
or assigned by the Canadian Debtors, free and clear of all Liens and Claims in
the CCAA Cases (other than Permitted Encumbrances and Liens created by or
through the Purchaser or any of its Affiliates) pursuant to the Canadian
Approval and Vesting Order, and (z) in the case of Assets that are transferred
or assigned by the EMEA Sellers, free and clear of all Liens (other than
Permitted Encumbrances and Liens created by or through the Purchaser or any of
its Affiliates):

(a) the Transferred Patents, Specified UK Patents, and any inventions and
improvements claimed or disclosed therein, subject only to any licenses granted
thereunder (excluding any reservation of rights by the Sellers pursuant to such
licenses) (i) prior to the date hereof that are (x) granted pursuant to
Commercial Licenses entered into prior to the date hereof, (y) specifically
listed (including by use of defined term) in Section 2.1.1(a) of the Sellers
Disclosure Schedule or (z) Continuing Unlisted Licenses (it being understood
that (a) the existence of any such Continuing Unlisted Licenses will not limit
the Purchaser’s rights under Sections 7.3(a), 8.1(c)(i) or Article IX hereof;
and (b) the existence of any license will not provide the Purchaser with any
right or remedy under Section 7.3(a), 8.1(c)(i) or Article IX hereof based on a
breach of this Section 2.1.1(a)(i)); and (ii) on or after the date hereof, but
solely to the extent they are granted in compliance with Section 5.9 and either
(x) constitute licenses granted pursuant to Commercial Licenses entered into on
or after the date hereof or (y) are identified to the Purchaser in writing prior
to the Closing Date, but, in each case, only to the extent that such licenses
remain in force after Closing, together with (A) the right, if any, to register
or apply in all countries and regions in the Purchaser’s name for patents,
utility models, design registrations and like rights of exclusion and for
inventors’ certificates for said inventions and improvements; (B) the right to
prosecute, maintain and defend the Transferred Patents before any public or
private agency, office or registrar; (C) the right, if any, to claim priority
based on the filing dates of any of the Transferred Patents under the
International Convention for the Protection of Industrial Property, the Patent
Cooperation Treaty, the European Patent Convention, the Paris Convention, and
all other treaties of like purposes; and (D) the right to sue and recover
damages or other compensation for past, present or future infringements thereof,
the right to sue and obtain equitable relief, including injunctive relief, in
respect of such infringements, and the right to fully and entirely stand in the
place of the Sellers in all matters related thereto;

 

-24-



--------------------------------------------------------------------------------

(b) the Assigned Contracts, any claims arising under such Assigned Contracts on
or after the Closing Date, and prepaid expenses of the Sellers thereunder;

(c) the tangible embodiments (including electronic copies) of all Patent Related
Documentation owned by the Sellers or their Affiliates to the extent in the
possession or under the control of the Sellers as of the date hereof or the
Closing Date; provided that the Sellers shall have the right to retain copies of
any Patent Related Documentation for use in accordance with Section 2.1.1(d);

(d) all rights to Intellectual Property (other than Trademarks) of any Seller,
to the extent embodied in the Patent Related Documentation and that relate (but
with respect to Patent Related Documentation listed in clauses (v) and (ix) of
the definition of Patent Related Documentation, only that exclusively relate) to
the Transferred Patents or Purchased Specified UK Patents; provided, however,
that (1) the Sellers shall have the right to use and disclose Patent Related
Documentation to the extent necessary to perform their obligations, defend
against the assertion of, or otherwise limit Liability with respect to the
Excluded Liabilities so long as the Sellers shall have caused any Person to whom
any nonpublic Patent Related Documentation is disclosed to enter into a standard
confidentiality agreement with the Purchaser, substantially in the form of a
model confidentiality agreement to be reasonably agreed among the Primary
Parties prior to the Closing Date, such entry by the Purchaser not to be
unreasonably withheld, conditioned or delayed; and (2) with respect to Patent
Related Documentation listed in clauses (v) and (ix) of the definition of Patent
Related Documentation that does not exclusively relate to the Transferred
Patents or Purchased Specified UK Patents, the Purchaser shall have the right to
use and disclose such Patent Related Documentation subject to the terms of the
Non-Disclosure Agreement and (as applicable) the Supplementary Non-Disclosure
Agreement;

(e) all rights to the Sellers’ patent-related data applications set forth in
Section 2.1.1(e) of the Sellers Disclosure Schedule, which patent-related data
applications are all of those used in connection with the Transferred Patents
and the Specified UK Patents to organize, maintain or track information
associated with the Patents (the “Patent Databases”); provided that, with
respect to the data applications set forth in Section 2.1.1(e) of the Sellers
Disclosure Schedule, the Sellers shall not transfer any rights with respect to
such patent-related data applications unless the Purchaser holds licenses to
such applications as required for such transfer on the Closing Date;

(f) all rights of the Sellers under any non-disclosure agreement, to the extent
such non-disclosure agreement relates to the Assets; and

(g) all assets described in Section 2.1.9.

2.1.2 Excluded Assets. Notwithstanding anything in this Section 2.1 or elsewhere
in this Agreement or in any of the other Transaction Documents to the contrary,
the Sellers shall retain their respective right, title and interest in and to,
and the Purchaser shall have no rights with respect to the right, title and
interest of the Sellers in and to, the following assets (collectively, the
“Excluded Assets”):

 

-25-



--------------------------------------------------------------------------------

(a) cash and cash equivalents, accounts receivable (including intercompany
receivables but other than as provided in Section 2.1.1(b)), bank account
balances and all petty cash of the Sellers;

(b) all rights to Tax refunds, credits or similar benefits relating to the
Assets allocable to a Pre-Closing Taxable Period or to the portion of a Straddle
Period ending on and including the Closing Date, except to the extent expressly
transferred by this Agreement to the Purchaser;

(c) except as expressly provided herein, including pursuant to Section 2.1.1,
any rights of the Sellers under any Contract (it being understood that no Seller
shall retain any rights to enforce any patent rights in any of the Assets for
past, present or future infringements thereof or any damages or equitable
relief, regardless of whether any Contract pertains to any of the Assets);

(d) except as expressly provided herein, including pursuant to Section 2.1.1,
any Intellectual Property or domain names (i) of any Seller or any Affiliate of
any Seller, and (ii) of any Third Party, except pursuant to the Assigned
Contracts;

(e) all rights of the Sellers under this Agreement and the other Transaction
Documents;

(f) all of the rights and claims of the U.S. Debtors, of whatever kind or
nature, available to the U.S. Debtors under (i) the U.S. Bankruptcy Code,
including all actions that have been or may be commenced in the U.S. Bankruptcy
Court pursuant to Sections 541, 542, 547, 548, 549 and/or 550 of the U.S.
Bankruptcy Code and (ii) any applicable Laws of the United States, any state,
territory or possession thereof or the District of Columbia incorporated into
the Bankruptcy Code pursuant to Section 544 thereof, and any and all proceeds of
the foregoing;

(g) all records prepared solely for purposes of the negotiations regarding the
retention, sale or other disposition of the Assets, but excluding, for the
avoidance of doubt, the Patent Related Documentation;

(h) except as contemplated by Section 6.5, the Tax records of the Sellers;

(i) all license agreements to which any of the Sellers is a party other than the
Transferred Licenses (the “Excluded Licenses”);

(j) the Excluded Patents; and

(k) any and all other assets and rights of the Sellers not specifically included
in Section 2.1.1.

2.1.3 Assumed Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, the Purchaser shall assume and become
responsible for, and perform, discharge and pay when due, the following
Liabilities of the Sellers (which, except as contemplated by clause (c) of this
Section 2.1.3, shall not include any Liabilities resulting from the acquisition,
ownership, use, operation or maintenance of the Assets prior to the Closing),
and

 

-26-



--------------------------------------------------------------------------------

which, for the avoidance of doubt, shall not include any Excluded Liabilities)
(the “Assumed Liabilities”):

(a) all Liabilities with respect to the ownership or exploitation of the Assets
by or through the Purchaser arising after the Closing Date, including all such
Liabilities related to Actions or claims brought against the Assets to the
extent such Actions or claims relate to post-Closing ownership or exploitation
by or through the Purchaser of the Assets, and all maintenance fees and
prosecution costs related to the Transferred Patents associated with the
ownership or exploitation by or through the Purchaser of the Assets, or
otherwise arising by or through the Purchaser, after the Closing Date;

(b) all Liabilities arising from or in connection with the performance of the
Assigned Contracts (or breach thereof) after the Closing Date or constituting
Cure Costs payable by the Purchaser pursuant to Section 2.1.7 (subject to the
limits set forth in Section 2.1.7); and

(c) all Liabilities for any Tax that the Purchaser bears under Article VI (for
the avoidance of doubt, other than pursuant to Section 6.9(a)).

2.1.4 Excluded Liabilities. Except as expressly provided in Section 2.1.3 or
2.1.8, the Purchaser shall not assume at the Closing any of the Liabilities of
any Seller or any of the Sellers’ Affiliates (collectively, the “Excluded
Liabilities”). The Sellers and the Purchaser hereby acknowledge and agree that
the Purchaser shall not accept, assume, agree to pay, perform or otherwise
discharge or satisfy or be liable for any Excluded Liabilities. Without limiting
the foregoing (but subject to Sections 2.1.3 and 2.1.8), Excluded Liabilities
include:

(a) all Liabilities of any Seller or of any Affiliate of any Seller under
Contracts that are not Assigned Contracts;

(b) all Liabilities for any Tax other than those that the Purchaser is required
to bear under Article VI;

(c) all Liabilities of any Seller or any Affiliate of any Seller respecting
employees, collective bargaining agreements, pensions, benefits, product
liability, environmental contamination or remediation;

(d) all Liabilities of any Seller or any Affiliate of any Seller constituting
losses, costs or expenses (including fines, penalties, attorney fees and the
costs of any investigations) associated with, relating to or arising out of any
action, arbitration, audit, claim, hearing, investigation, litigation, or suit
(whether civil, criminal, administrative, investigative, or informal) commenced,
brought, conducted, or heard by or before any Government Entity or arbitrator
against the Sellers or any of their Affiliates or any of their respective
representatives, or the Assets;

(e) all Liabilities of any Seller or any Affiliate of any Seller arising from
state, provincial or bankruptcy law theories of recovery, including fraudulent
transfer; and

 

-27-



--------------------------------------------------------------------------------

(f) any and all Liabilities of any Seller or of any Affiliate of any Seller not
specifically included in Section 2.1.3 or specifically assumed by the Purchaser
pursuant to Section 2.1.8.

2.1.5 Assumption and Assignment of 365 Contracts. The U.S. Debtors shall seek
the approval of the U.S. Bankruptcy Court to the assumption and assignment of
the 365 Contracts effective as of the Closing as part of the U.S. Sale Order in
accordance with Section 5.1.

2.1.6 Assignment of Non-365 Contracts.

(a) Subject to the receipt of any required Consent, all of the Non-365 Contracts
in effect as of the Closing shall be assigned to the Purchaser at Closing
pursuant to Section 2.1.1(b).

(b) The Parties shall use their reasonable best efforts to obtain all Consents
required to permit the assignment to the Purchaser of the Non-365 Contracts in
force as of the Closing Date; provided, however, that the Sellers shall be under
no obligation to compromise any right, asset or benefit or to expend any amount
or incur any Liability in seeking such Consents. For greater certainty, the
failure to obtain any or all of such Consents described in the foregoing
sentence shall not in itself entitle the Purchaser to terminate this Agreement
or fail to complete the transactions contemplated hereby or entitle the
Purchaser to any adjustment to the Purchase Price.

2.1.7 Cure Costs; Adequate Assurance.

(a) To the extent that assumption and assignment of any 365 Contract entails the
payment of any Cure Cost, the Purchaser shall pay or otherwise provide for
payment of such Cure Cost, as required by the U.S. Bankruptcy Code and provided
in the U.S. Sale Order or, in the case of a Non-365 Contract, as may be agreed
with the counterparty with respect thereto. No payment of Cure Costs by the
Purchaser under this Section 2.1.7 shall entitle the Purchaser to any adjustment
to the Purchase Price.

(b) Prior to the hearing before the U.S. Bankruptcy Court to assume the 365
Contracts, the Purchaser shall provide adequate assurance of its future
performance under each 365 Contract to the parties thereto (other than the U.S.
Debtors) in satisfaction of Section 365(f)(2)(B) of the U.S. Bankruptcy Code and
to the extent required by the U.S. Sale Order.

2.1.8 Non-Assignable Assets. Notwithstanding anything in this Agreement to the
contrary, if any requisite Consent of a Third Party (including a Government
Entity) has not been obtained on or prior to the Closing and an attempted direct
or indirect sale, transfer, lease, sublease or assignment of such Asset, without
such Consent, would constitute a breach, default, violation or other
contravention of Law or the rights of such Third Party or would be ineffective
with respect to any party to a Contract concerning such Asset, then, unless any
such Consent is subsequently obtained, this Agreement shall not constitute an
agreement to sell, transfer or assign, directly or indirectly, any Asset or any
obligation or benefit arising thereunder. For the avoidance of doubt, the
Parties acknowledge that, subject to Article VII and Article IX, failure to
obtain any such Consent shall not entitle the Purchaser to terminate this
Agreement or fail to

 

-28-



--------------------------------------------------------------------------------

complete the transactions contemplated hereby or entitle the Purchaser to any
adjustment of the Purchase Price. In the case of Assets (i) that cannot be
transferred or assigned without the consent of Third Parties, which consent has
not been obtained prior to the Closing, the Sellers shall, at the Sellers’ sole
out-of-pocket cost, reasonably cooperate with the Purchaser in endeavoring to
obtain such Consent (but, for the avoidance of doubt, Seller shall not be
required pursuant to this clause (i) to pay any fee or other consideration to
any Third Party whose consent is required in connection with the transfer of any
Assets) and, if any such Consent is not obtained, the Sellers shall, following
the Closing, cooperate with the Purchaser in all reasonable respects to enter
into an arrangement reasonably acceptable to the Purchaser and the Primary
Seller Parties pursuant to which the Purchaser would obtain the benefit of such
Asset, Contract or other commitment and assume the obligations and economic
burden thereunder (it being understood, without limiting the generality of the
foregoing, that in the event that a Consent required for the transfer or
assignment of a Transferred Patent or Specified UK Patent is not obtained by the
Closing, the Sellers shall, concurrently with the Closing and to the maximum
extent and scope permitted by applicable Law and not prohibited by any Contract
(including the licenses listed in Section A.I(b) of the Sellers Disclosure
Schedule), grant the Purchaser an irrevocable, worldwide, royalty free,
perpetual, exclusive (subject to pre-existing license grants of the type subject
to which Assets are assigned pursuant to Section 2.1.1(a)), freely assignable,
sublicensable, transferable and fully paid up license under such Patent; or, if
the Sellers are not permitted by applicable Law or are prohibited by a Contract
from granting such an exclusive license, the Sellers shall grant the license to
the Purchaser as a non-exclusive license to the maximum extent and scope
permitted by applicable Law and not prohibited by any Contract (including the
licenses listed in Section A.I(b) of the Sellers Disclosure Schedule); it being
further understood that the terms of any such license with respect to the
Specified UK Patents is set forth in the form of Closing Date License Agreement
attached hereto as Exhibit N), or (ii) that are otherwise not transferable or
assignable, the Sellers shall, following the Closing, reasonably cooperate with
the Purchaser to enter into an arrangement pursuant to which the Purchaser would
obtain the benefit of such Asset, Contract or other commitment and assume the
obligations and economic burden thereunder. The obligation of the Sellers to
provide such reasonable cooperation under this Section 2.1.8 shall continue for
at least one (1) year following the Closing Date and shall thereafter continue
until such time as a Seller shall determine in good faith that the
discontinuance of its cooperation is reasonably necessary to effectuate its
winding up and/or dissolution (in which case such cooperation obligations under
this Section 2.1.8 shall terminate only as to such Seller). The Parties
acknowledge and agree that the obligations under this Section 2.1.8 shall not
affect the right of any Seller to wind down pursuant to applicable Law at any
time after the date that is one year after the Closing Date.

2.1.9 Assignment of Title to Patent Related Documentation. Except for those
interests in tangible embodiments of the Patent Related Documentation retained
by the Sellers pursuant to Section 2.1.1(c), all of the Sellers’ right, title
and interest in and to any and all tangible embodiments of the Patent Related
Documentation as of the Closing Date, whether or not the tangible embodiments of
such Patent Related Documentation are in Sellers’ possession or control, shall
be transferred and assigned to the Purchaser at Closing.

 

-29-



--------------------------------------------------------------------------------

SECTION 2.2. Purchase Price.

2.2.1 Purchase Price. Pursuant to the terms and subject to the conditions set
forth in this Agreement, in consideration of the sale of the Assets pursuant to
the terms hereof, the Purchaser shall assume and become obligated to pay,
perform and discharge, when due, the Assumed Liabilities and shall pay to the
Escrow Agent the Good Faith Deposit pursuant to Section 2.2.2 and to the
Distribution Agent as agent for the Sellers an aggregate amount of cash equal to
Nine Hundred Million Dollars ($900,000,000) (the “Purchase Price”) less the
amount of the Good Faith Deposit together with actual earnings thereon; provided
that, for the avoidance of doubt, amounts of or in respect of Transfer Taxes
shall be paid directly to the relevant Seller, Joint Administrators, the French
Liquidator or Tax Authority pursuant to and in accordance with the relevant
provisions of this Agreement.

2.2.2 Good Faith Deposit.

(a) No later than 3 (three) Business Days after the later of (x) the date that
the U.S. Bidding Procedures Order is entered and (y) the date that the Canadian
Sales Process Order is entered, the Purchaser will deliver to the Escrow Agent
cash in the amount of Twenty Seven Million Dollars ($27,000,000) (the “Good
Faith Deposit”) to serve as earnest money under this Agreement.

(b) In accordance with the Escrow Agreement:

(i) if the Closing occurs, the Good Faith Deposit, together with actual earnings
thereon, shall be applied to the Purchase Price to be paid by the Purchaser
pursuant to Section 2.2.1; or

(ii) if the Closing does not occur and this Agreement is terminated in
accordance with the terms hereof, and there are damages payable under this
Agreement to any of the Sellers by the Purchaser in excess of any damages
payable to the Purchaser by any of the Sellers under this Agreement, the Good
Faith Deposit, together with actual earnings thereon, shall be applied to such
excess damages, after which the remainder of the Good Faith Deposit, together
with actual earnings thereon, shall be returned to the Purchaser; or, if no such
excess damages are payable to the Sellers, the Good Faith Deposit, together with
actual earnings thereon, shall be returned to the Purchaser.

2.2.3 Deposit Escrow.

(a) Each of the Primary Seller Parties, NNSA and the Purchaser has entered into
the Escrow Agreement with the Escrow Agent in order to secure payment of the
Good Faith Deposit as provided in this Agreement and provide for the disposition
of such Good Faith Deposit.

(b) Each of the Primary Seller Parties, NNSA and the Purchaser hereby undertakes
to promptly execute and deliver to the Escrow Agent, in accordance with the
formalities set forth in the Escrow Agreement, joint instructions to pay to the
Distribution Agent (as distribution agent for the Sellers) or the Purchaser, as
applicable, funds from the Deposit

 

-30-



--------------------------------------------------------------------------------

Escrow Account any time that any Person becomes entitled to such payment from
the Deposit Escrow Account pursuant to this Agreement.

2.2.4 Purchase Price Allocation.

(a) The Parties shall (i) first allocate to the tangible Assets, if any, a
proportion of the Purchase Price (and, to the extent properly taken into account
under the applicable Tax Laws, the Assumed Liabilities), equal to the net book
value of such Assets as of the Closing Date and (ii) then allocate the balance
of the Purchase Price, as adjusted in clause (i) of this Section, to the
intangible Assets.

(b) To the extent necessary to file Transfer Tax Returns, the Parties shall
negotiate in good faith to determine an allocation of the Purchase Price (and,
to the extent properly taken into account under the applicable Tax Laws, the
Assumed Liabilities), among the Assets in accordance with the principles of
Section 1060 of the Code and the Treasury regulations promulgated thereunder and
other applicable Tax Laws, which allocation shall be subject to the principles
of Section 2.2.4(a) (such allocation, a “Partial Allocation”). The Purchaser
shall deliver to the other Primary Party a proposed Partial Allocation within
ten (10) Business Days after the Closing Date. If the Parties do not reach
agreement on a Partial Allocation after negotiating in good faith for a period
of ten (10) Business Days from the date upon which the Purchaser delivers to the
other Primary Party its proposed Partial Allocation, the Partial Allocation
shall be submitted to the Accounting Arbitrator, which shall prepare a final
Partial Allocation; provided, however, that if a different Partial Allocation is
required by a Government Entity (including for this purpose an allocation
required, approved or authorized pursuant to a Bankruptcy Proceeding), then the
Partial Allocation shall be modified as necessary to be consistent with the
required allocation (but in all cases shall be subject to the principles of
Section 2.2.4(a)). Notwithstanding the preceding sentence, if the Parties have
not reached agreement on the Partial Allocation and the Accounting Arbitrator
has not submitted its determination on or before the date that a Transfer Tax
Return is required to be filed with the relevant Tax Authority (giving effect to
any valid extensions) pursuant to Section 6.7(b), then such Transfer Tax Return
shall be timely filed in the manner that the Party with primary responsibility
for paying the liability associated with such return reasonably determines and
shall, upon receiving the Accounting Arbitrator’s later determination and to the
extent permitted under applicable Law, promptly file an amended return in
accordance therewith. The Parties agree (i) to be bound by the final Partial
Allocation accepted by the Parties or prepared by the Accounting Arbitrator (as
modified to be consistent with the allocation required by a Government Entity,
as described above), as applicable, and (ii) to act in accordance with the
allocations contained in such final Partial Allocation for all purposes relating
to Transfer Taxes (including the preparation and filing of any Transfer Tax
Returns).

SECTION 2.3. Closing.

2.3.1 Closing Date. The completion of the purchase and sale of the Assets and
the assumption of the Assumed Liabilities (the “Closing”) shall take place at
the offices of Cleary Gottlieb Steen & Hamilton LLP in New York, New York,
commencing at 8:00 am New York time on the date which is five (5) Business Days
after the day upon which all of the conditions set forth under Article VII
(other than conditions to be satisfied at the Closing, but

 

-31-



--------------------------------------------------------------------------------

subject to the waiver or fulfillment of those conditions) have been satisfied
or, if permissible, waived by the Primary Seller Parties and/or the Purchaser
(as applicable), or on such other place, date and time as shall be mutually
agreed upon in writing by the Purchaser and the Primary Seller Parties (the day
on which the Closing takes place being the “Closing Date”). The Closing will be
deemed completed at the time the Parties release and exchange signature pages
and the Sellers, Distribution Agent and the Purchaser, as applicable, receive
the deliverables set forth in Section 2.3.2.

Upon occurrence of the Closing, simultaneously with the deliveries by the
Purchaser described in Section 2.3.2(a) and (b), legal title, equitable title
and risk of loss with respect to the Assets will thereupon transfer to the
Purchaser, and the Assumed Liabilities will be assumed by the Purchaser in
accordance with the terms hereof.

2.3.2 Closing Actions and Deliveries. At the Closing:

(a) The Purchaser shall deliver to the Distribution Agent, as distribution agent
for the Sellers, an amount equal to the Purchase Price minus the Good Faith
Deposit (together with any actual earnings thereon) and minus the
Indemnification Escrow Amount by wire transfer in immediately available funds to
an account or accounts designated at least two Business Days prior to the
Closing Date by the Distribution Agent in a written notice to the Purchaser;

(b) The Purchaser shall deliver to the Escrow Agent Forty-Five Million Dollars
($45,000,000) (increased by any actual earnings thereon, the “Indemnification
Escrow Amount”) by wire transfer in immediately available funds to an account or
accounts designated by the Escrow Agent at least two Business Days prior to the
Closing Date pursuant to the Escrow Agreement (such account, the
“Indemnification Escrow Account”);

(c) The Primary Seller Parties, NNSA and the Purchaser shall cause the Escrow
Agent to deliver to the Distribution Agent (as agent for the Sellers) the Good
Faith Deposit (together with actual earnings thereon) by wire transfer in
immediately available funds to an account or accounts designated at least two
Business Days prior to the Closing Date by the Distribution Agent in a written
notice to the Primary Seller Parties, NNSA and the Purchaser;

(d) The Sellers shall deliver, or cause to be delivered, to the Purchaser:

(i) all duly executed instruments of conveyance and assignment as the Purchaser
shall reasonably deem necessary or appropriate to vest in the Purchaser (or its
designee, as the case may be) each Seller’s right, title and interest in, to and
under the Assets and Assigned Contracts;

(ii) a copy of each of the U.S. Sale Order, the Canadian Approval and Vesting
Order and the French Court Order;

(iii) the officer’s certificate required to be delivered pursuant to
Section 7.2(c);

 

-32-



--------------------------------------------------------------------------------

(iv) an executed Monitor’s certificate substantially in the form attached to the
Canadian Approval and Vesting Order, provided that all events to be certified
therein by the Monitor have occurred;

(v) subject to Section 5.11, a true, complete and (except to the extent executed
copies thereof are not theretofore obtained pursuant to Section 5.8(d), the
Contracts listed in Section 2.3.2(d) of the Sellers Disclosure Schedule)
executed copy of each (A) Outbound License Agreement, Cross License Agreement,
Joint Ownership Agreement and Continuing Unlisted License (if any),
(B) agreement and other document at any time contained in the Data Room and
available to the Purchaser, other than documents that have been updated or
superseded by subsequent drafts of such documents the latest drafts of which are
available in the Data Room as of the date hereof, (C) Transferred License and
(D) non-disclosure agreement signed in connection with discussions concerning
potential infringement, sale or licensing of any of the Transferred Patents or
Specified UK Patents within the past two (2) years (it being understood that
(1) the Sellers shall deliver to the Purchaser all such agreements and documents
as provided in clauses (A)-(D) above in unredacted form except to the extent
that the Sellers may be prohibited by applicable Law or by the terms of a
Contract existing prior to the date hereof from providing unredacted versions to
the Purchaser, in which case, the Sellers shall deliver to the Purchaser
versions of such agreements and other documents redacted solely to the extent
required by the applicable Law or Contract, (2) in accepting redacted copies of
such agreements or other documents, the Purchaser is not waiving its rights to
review or compel disclosure of unredacted versions of such agreements or other
documents in future legal proceedings relating to the Assets, or otherwise and
(3) no Party is hereby acknowledging that such delivery of unredacted versions
is in fact prohibited);

(vi) the Patent Power of Attorney; and

(vii) the letters to the Sellers’ counsel to be delivered pursuant to
Section 5.8(b)(ii).

(e) Each Primary Party shall deliver, or cause to be delivered, to the other any
other documents reasonably requested by such other Primary Party in order to
effect, or evidence the consummation of, the transactions contemplated herein,
including the Short-Form Assignments, the Closing Date License Agreement and the
Common Interest Agreement.

(f) The Purchaser and NNL shall deliver a duly executed copy of the Assumption
Agreement.

 

-33-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE PURCHASER

Each of the Parent and the Purchaser hereby represents and warrants to the
Sellers as follows:

SECTION 3.1. Organization and Corporate Power.

(a) Each of the Parent and the Purchaser is a corporation duly organized and
validly existing and in good standing under the Laws of Delaware. Each of the
Parent and the Purchaser has all requisite power and authority to enter into,
deliver and perform its obligations pursuant to this Agreement and any
Transaction Documents to which it is or will become a party.

(b) Each of the Parent and the Purchaser is qualified to do business as
contemplated by this Agreement and the other Transaction Documents to which it
is or will become a party and to own or lease and operate its properties and
assets, including, following the Closing, the Assets, except to the extent that
the failure to be so qualified would not, individually or in the aggregate,
materially hinder, delay or impair the Parent’s or the Purchaser’s ability to
carry out its obligations under, and to consummate the transactions contemplated
by, this Agreement.

SECTION 3.2. Authorization; Binding Effect; No Breach.

(a) The execution, delivery and performance of each Transaction Document to
which the Parent or the Purchaser is, or at the Closing Date will be, a party
have been duly authorized by the Parent or the Purchaser, as applicable.
Assuming due authorization, execution and delivery by the relevant Sellers, each
Transaction Document to which the Parent or the Purchaser is, or at the Closing
Date will be, a party constitutes, or upon execution thereof will constitute, a
valid and binding obligation of the Parent or the Purchaser, as applicable,
enforceable against the Parent or the Purchaser, as applicable, in accordance
with its respective terms.

(b) The execution, delivery and performance by the Parent or Purchaser of the
Transaction Documents to which the Parent or the Purchaser is, or on the Closing
Date will be, a party do not and will not conflict with or result in a breach of
the terms, conditions or provisions of, constitute a default under, result in a
violation of, or require any Consent of any Person (other than the Mandatory
Regulatory Approvals) or other action by or declaration or notice to any
Government Entity pursuant to (i) the articles, charter or by-laws (or similar
governing document) of the Parent or Purchaser; (ii) any Contract or other
document to which the Parent or Purchaser, as applicable, is a party or to which
any of the Parent’s or Purchaser’s assets, as applicable, is subject; or
(iii) any Laws to which the Parent or Purchaser, as applicable, or any of the
Parent’s or the Purchaser’s assets as applicable, is subject; except, in the
case of clauses (ii) and (iii) of this sentence, for such defaults, violations,
actions and notifications that would not, individually or in the aggregate,
materially hinder, delay or impair the Parent’s or the Purchaser’s ability to
carry out its obligations under, and to consummate the transactions contemplated
by, this Agreement.

 

-34-



--------------------------------------------------------------------------------

SECTION 3.3. Financing. The Parent has, as of the date hereof, and the Purchaser
will have, as of the Closing, (i) sufficient funds available for purposes of
paying the Purchase Price and paying any other amount due hereunder or in
respect hereof, and (ii) the resources and capabilities (financial or otherwise)
to perform its obligations hereunder, including the Assumed Liabilities. The
Purchaser has not, as of the date hereof, and will not have, as of the Closing,
incurred any obligation, commitment, restriction or liability of any kind that
would materially impair or adversely affect such resources and capabilities. The
Purchaser’s obligations to consummate the transactions contemplated by this
Agreement are not conditioned or contingent in any way upon the receipt of
financing from any Person or the availability of funds to the Purchaser.

SECTION 3.4. Adequate Assurance of Future Performance. To the extent required by
any U.S. Bankruptcy Laws, the Purchaser will be able to provide, at Closing or
on such earlier date as is designated by the U.S. Bankruptcy Court, adequate
assurance of its future performance under each 365 Contract to the parties
thereto (other than the U.S. Debtors) in satisfaction of section 365(f)(2)(B) of
the U.S. Bankruptcy Code. The Purchaser acknowledges and agrees that, if it
becomes necessary to provide a 365 Contract counterparty with additional
assurances to satisfy the Purchaser’s obligations under Section 2.1.7, the
Purchaser shall perform all actions and bear all such costs and expenses as may
be necessary or advisable in connection with its obligations under Section 2.1.7
without recourse to any Seller.

SECTION 3.5. Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties.

(a) Each of the Parent and the Purchaser is experienced and sophisticated with
respect to transactions of the type contemplated by this Agreement and the other
Transaction Documents. In consultation with experienced counsel and advisors of
its choice, each of the Parent and the Purchaser has conducted its own
independent review and analysis of the Assets, the Assumed Liabilities, and the
rights and obligations it is acquiring and assuming under this Agreement and the
other Transaction Documents. Each of the Parent and the Purchaser acknowledges
that it and its representatives have been permitted such access to the books and
records, contracts and other properties related to the Assets as it required to
complete its review, and that it and its representatives have been provided with
an opportunity to meet with the officers and other employees of the Sellers, to
discuss the conduct of business related to the Assets.

(b) Each of the Parent and the Purchaser acknowledges and agrees that:

(i) except for the representations and warranties expressly set forth in Article
IV and the statements set forth in Annex I, neither the Parent nor the Purchaser
has relied on, and each hereby specifically disclaims, any representation or
warranty from the Sellers or any Affiliate of any such Person, or the Joint
Administrators, the French Liquidator or any of their firms, partners,
employees, agents, advisors or representatives or any employee, officer,
director, accountant, financial, legal or other representative of the Sellers or
by the Joint Administrators, the French Liquidator or any of their firms,
partners, employees,

 

-35-



--------------------------------------------------------------------------------

agents, advisors or representatives in determining whether to enter into this
Agreement;

(ii) except for the representations and warranties expressly set forth in
Article IV and the statements set forth in Annex I, none of the Sellers, or any
employee, officer, director, accountant, financial, legal or other
representative of the Sellers, or any Affiliate of any such Person has made any
representation or warranty, express or implied, as to the Assets (including any
implied representation or warranty as to the condition, merchantability,
suitability or fitness for a particular purpose of any of the Assets including
under the International Convention on Contracts for the Sale of Goods (Geneva
Convention) and any other applicable sale of goods Laws), the Assumed
Liabilities, or any Affiliate of any such Person or as to the accuracy or
completeness of any information regarding any of the foregoing that the Sellers,
or any other Person furnished or made available to the Parent or the Purchaser
or their representatives (including any projections, estimates, budgets,
offering memoranda, management presentations or due diligence materials);

(iii) none of the Sellers, the Joint Administrators, the French Liquidator or
any other Person shall have or be subject to any Liability to the Parent or the
Purchaser or any other Person resulting from the distribution to the Parent or
the Purchaser, or the Parent or the Purchaser’s use, of the information referred
to in Section 3.5(b)(ii); and

(iv) the enforceability of this Agreement against the Sellers is subject to
entry of the U.S. Bidding Procedures Order and the Canadian Sales Process Order.

(c) Without limiting the generality of the foregoing, EACH OF THE PARENT AND THE
PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN
(INCLUDING IN ANNEX I), THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR TITLE OF ASSETS, OR
NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY, OR REGARDING THE SCOPE,
VALIDITY OR ENFORCEABILITY OF ANY TRANSFERRED PATENTS, JOINTLY OWNED PATENTS,
SPECIFIED UK PATENTS, OR UNDISCLOSED PATENT INTERESTS.

SECTION 3.6. Brokers. Except for fees and commissions that will be paid by the
Parent or the Purchaser, no broker, finder or investment banker is entitled to
any brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
based upon arrangements made by or on behalf of the Parent or the Purchaser or
any of their Affiliates.

SECTION 3.7. Independence. In respect of NNSA, each of the Parent and the
Purchaser acknowledges and agrees that: it wholly satisfies, without limitation,
the statutory conditions set out under Section L.642-3 of the FCC in that
(i) none of the Parent, the Purchaser, nor any director thereof has been or is a
director (administrateur), a managing director (directeur

 

-36-



--------------------------------------------------------------------------------

général or directeur général délégué) or the President (Président) of, or has
had or has, directly or indirectly, de facto Control over, NNSA and (ii) the
Purchaser is not directly or indirectly Controlled by: (x) NNSA, or (y) any past
or present director (administrateur), managing director (directeur général or
directeur général délégué) or President (Président) of, or any person having de
facto Control over, NNSA, or (z) the father, mother, son, daughter, brother or
sister (in each case, by blood or in-law by marriage) of any natural person in
clause (y).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except as expressly set forth in the applicable sections of the Sellers
Disclosure Schedule, (i) each of the NA Sellers and Other Sellers jointly and
severally represents and warrants to the Purchaser as set forth in Section 4.1
through Section 4.2(b) and Section 4.3; (ii) NNC and NNL jointly and severally
represent and warrant to the Purchaser as set forth in Section 4.4 and
Section 4.5; and (iii) the Joint Administrators, the EMEA Sellers and NNSA
represent and warrant to the Purchaser as set forth in Sections 4.2(c), (d) and
(e), respectively.

SECTION 4.1. Organization and Corporate Power.

(a) Each NA Seller and Other Seller is duly organized and validly existing under
the Laws of the jurisdiction in which it is organized. Subject to entry of the
U.S. Bidding Procedures Order and the U.S. Sale Order in the case of the U.S.
Debtors and the Canadian Sales Process Order and Canadian Approval and Vesting
Order in the case of the Canadian Debtors and receipt of other Consents required
from the U.S. Bankruptcy Court and the Canadian Court in connection with the
transactions contemplated hereby and in the other Transaction Documents
(collectively, the “Bankruptcy Consents”), each of the NA Sellers and Other
Sellers has the requisite corporate power and authority to enter into, deliver
and perform its obligations pursuant to this Agreement and each of the
Transaction Documents to which it is or will become a party.

(b) Each of the NA Sellers and the Other Sellers is qualified to do business and
to own, lease or otherwise hold its properties and assets, including the Assets,
and to conduct its business as presently conducted, as applicable in each
jurisdiction in which its ownership of property or conduct of business relating
to the Assets requires it to so qualify, except for jurisdictions where the
failure to be so qualified does not have, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 4.2. Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, the execution, delivery
and performance by each NA Seller and Other Seller of this Agreement and each of
the Transaction Documents to which such NA Seller or Other Seller is, or at the
Closing will be, a party has been duly authorized by such NA Seller or Other
Seller. Subject to receipt of the Bankruptcy Consents, and assuming due
authorization, execution and delivery by the Purchaser, the Transaction
Documents to which any NA Seller or Other Seller is or will be a party, will
constitute a legal, valid and binding obligation of such NA Seller or Other
Seller, enforceable against it in accordance with its terms.

 

-37-



--------------------------------------------------------------------------------

(b) Subject to receipt of the Bankruptcy Consents and the Mandatory Regulatory
Approvals, the execution, delivery and performance by each NA Seller and Other
Seller of this Agreement and each of the Transaction Documents to which such NA
Seller or Other Seller is or will be a party do not and will not conflict with
or result in, with or without the giving of notice or lapse of time or both, a
breach of the terms, conditions or provisions of, constitute a default under,
give rise to any right of acceleration, payment, amendment, cancellation or
termination under, result in a violation of, result in the creation or
imposition of any Lien upon any of the Assets pursuant to, or (subject to the
receipt of Consents in connection with the Assigned Contracts, Consents required
in connection with the assignment of the Sellers’ interest in any of the
Specified UK Patents or Patent Related Documentation relating to any Specified
UK Patent and any other Consents expressly provided for herein, in each case to
the extent set forth in Section 4.2(b) of the Sellers Disclosure Schedule)
require any Consent (other than the Mandatory Regulatory Approvals and the
Bankruptcy Consents) or other action by or declaration or notice to any
Government Entity or other Person pursuant to (i) the articles, charter or
by-laws (or similar governing document) of the relevant NA Sellers and Other
Sellers or any resolution adopted by the board of directors, shareholders,
members or general partners (as applicable) of any of the Sellers and not
rescinded or superseded prior to the date hereof; (ii) any order of any
Government Entity applicable to any NA Seller or Other Seller or by which any of
their respective properties or assets are bound; (iii) any Laws to which any of
the NA Sellers or Other Sellers or any of their respective properties or assets
are subject; or (iv) any Contract or other document to which any of the Sellers
is a party or by which any of the Sellers or their respective properties or
assets are bound. Except as may have been asserted in connection with the
Bankruptcy Proceedings, there are no Actions or claims pending or, to the
Knowledge of the Sellers, threatened against or affecting the Sellers in which
it is sought to restrain or prohibit, or to obtain damages or other relief in
connection with, the transactions contemplated hereby.

(c) The Joint Administrators warrant to the Purchaser that: (i) they are duly
authorised to act as insolvency practitioners in accordance with Part XIII of
the Insolvency Act; and (ii) they were appointed by the English Court on the
Petition Date as administrators of each EMEA Seller in accordance with the
Insolvency Act and such appointment has not been terminated by the English Court
or the Joint Administrators.

(d) Each EMEA Seller (acting by the Joint Administrators) warrants to the
Purchaser that, with respect to itself, this Agreement has been duly executed
and delivered by a representative of the Joint Administrators as agent for and
on behalf of such EMEA Seller, and constitutes legal, valid and binding
obligations of such EMEA Seller enforceable against such EMEA Seller in
accordance with its terms.

(e) NNSA (acting by the French Liquidator) warrants to the Purchaser that, with
respect to itself, subject to entry of the French Court Order, it has the
requisite corporate power and authority to enter into, deliver and perform its
obligations pursuant to this Agreement and each of the Transaction Documents to
which it is or will become a party.

SECTION 4.3. Brokers. Except for fees and commissions that will be paid or
otherwise settled or provided for by the Sellers, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other similar fee or
commission in connection with the

 

-38-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and the other Transaction Documents
based upon arrangements made by or on behalf of the Sellers or any of their
Affiliates.

SECTION 4.4. Canadian Tax Matters.

(a) Residency. Each of NNC and NNL is not a non-resident of Canada for purposes
of the Income Tax Act (Canada).

(b) Taxable Canadian Property. At the time of Closing, none of the Assets will
be “taxable Canadian property” as that term is defined in the Income Tax Act
(Canada) of any Seller (other than NNC or NNL).

(c) Withholdings and Remittances. Each of NNC, NNL and any Seller who is selling
Assets used in a business carried on in Canada has remitted all material amounts
that it withheld or collected, on account of amounts that it was required by
applicable Law to have withheld or collected, including for all Canada Pension
Plan contributions, provincial pension plan contributions, employment insurance
premiums, employer health taxes and any other Taxes to the appropriate Canadian
Tax Authority within the time required under applicable Law.

SECTION 4.5. Export Controls. To the Knowledge of the Sellers, the export,
re-export or sale of the Assets by each NA Seller and Other Seller to the
Purchaser in the United States of America for use in the United States of
America, in the manner contemplated by this Agreement and the Transaction
Documents, are not controlled under any Canadian Laws regarding export controls
(other than Laws relating to embargoed or sanctioned countries).

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

SECTION 5.1. U.S. Bankruptcy Actions. On the timetables and subject to the terms
set forth below, the U.S. Debtors shall (i) file with the U.S. Bankruptcy Court
one or more motions and proposed orders as set forth below; (ii) notify, as
required by the U.S. Bankruptcy Code and the U.S. Bankruptcy Rules, all parties
entitled to notice of such motions and orders, as modified by orders in respect
of notice which may be issued at any time and from time to time by the U.S.
Bankruptcy Court, and such additional parties as the U.S. Debtors and the
Purchaser have agreed shall be notified; and (iii) subject to the provisions of
this Agreement, including the provisions of Section 8.1, and the U.S. Bidding
Procedures Order, if entered, use their reasonable best efforts to obtain U.S.
Bankruptcy Court approval of the U.S. Bidding Procedures Order, and the U.S.
Sale Order.

(a) As promptly as possible, but in no event later than the date that is three
(3) Business Days from the date hereof, the U.S. Debtors shall file with the
U.S. Bankruptcy Court a motion (the “U.S. Bidding Procedures and Sale Motion”)
and two proposed orders (as entered, the “U.S. Bidding Procedures Order” and the
“U.S. Sale Order”) seeking approval of a process for the sale of the Assets, as
set forth below.

(b) The U.S. Bidding Procedures and Sale Motion shall be in the form agreed by
the Parties.

 

-39-



--------------------------------------------------------------------------------

(c) The U.S. Bidding Procedures Order shall be in the form of Exhibit F hereto
with such changes as the Purchaser and the Sellers shall approve in their
reasonable discretion; provided, however, that the Purchaser may withhold its
consent to any modifications that affect the relief granted in or the findings
of fact and conclusions of law expressed in paragraphs C through L, O, 1, 3
through 6, 13 through 17, 20, 21, 34 and 36 through 39 of the U.S. Bidding
Procedures Order in its sole discretion.

(d) The U.S. Sale Order shall be in the form of Exhibit G hereto with only such
changes as the Purchaser and the Sellers shall approve in their reasonable
discretion; provided, however, that the Purchaser may withhold its consent to
any modifications that affect the relief granted in or the findings of fact and
conclusions of law expressed in paragraphs G through J, R through T, X, 7, 8,
10, 11, 21, 23, 25, 28 through 30 and 37, and the last sentence of paragraph O
of the U.S. Sale Order in its sole discretion.

SECTION 5.2. Canadian Bankruptcy Actions.

(a) Canadian Sales Process Order. As promptly as possible, but in no event later
than the date that is five (5) Business Days from the date hereof, the Canadian
Debtors shall serve a motion record including a notice of motion and affidavit
each in form and substance reasonably satisfactory to the Purchaser, including a
draft Canadian Sales Process Order (as defined below) on the Canadian Debtors’
service list as supplemented with such additional parties as the Purchaser may
reasonably request (the “Service List”) (the “Canadian Sales Process Order
Motion”) and shall file such motion record with the Canadian Court seeking an
order (as granted, the “Canadian Sales Process Order”) of the Canadian Court,
approving of the execution, delivery and performance of this Agreement,
including payment of the Break-Up Fee and a process for the sale of the Assets
of the Canadian Debtors. The Canadian Sales Process Order shall be in the form
attached as Exhibit H hereto, with only such changes as the Purchaser and the
Sellers shall approve in their reasonable discretion (provided, however, that
the Purchaser may withhold its consent to any modifications that affect the
relief granted in or the findings of fact and conclusions of law expressed in
paragraphs 1, 3 through 7 and 8(a) through 8(e) of the Canadian Sales Process
Order in its sole discretion).

(b) Canadian Approval and Vesting Order. As promptly as practicable, but in no
event later than the third Business Day following the completion of the Auction,
and subject to their rights and obligations set forth in the Canadian Sales
Process Order, the Canadian Debtors shall serve on the Service List one or more
motion records including one or more notices of motions and affidavits all in
form and substance reasonably satisfactory to the Purchaser, including a draft
Canadian Approval and Vesting Order (the “Canadian Approval and Vesting Order
Motion”) and shall file such motion records with the Canadian Court seeking an
order (as granted, the “Canadian Approval and Vesting Order”) of the Canadian
Court, seeking approval of the sale of the Assets. The Canadian Approval and
Vesting Order shall be in the form attached as Exhibit I hereto, with only such
changes as the Purchaser and the Sellers shall approve in their reasonable
discretion; provided, however, that the Purchaser may withhold its consent to
any modifications that affect the relief granted in or the findings of fact and
conclusions of law expressed in paragraphs 1, 3, 6, 8, 10, 11, 13 through 15, 17
through 19, 21 and 22 of the Canadian Approval and Vesting Order in its sole
discretion.

 

-40-



--------------------------------------------------------------------------------

(c) Subject to the provisions of this Agreement and the Canadian Sales Process
Order, if entered, the Canadian Debtors shall use their reasonable best efforts
to obtain Canadian Court approval of the Canadian Sales Process Order, and the
Canadian Approval and Vesting Order.

SECTION 5.3. French Bankruptcy Actions. As promptly as practicable but in no
event later than thirty (30) days after the date hereof, NNSA (acting by the
French Liquidator) shall apply to the French Court to seek the French Court
Order substantially in the form of Exhibit J hereto on terms authorizing the
French Liquidator, acting on behalf of NNSA, to execute this Agreement.

SECTION 5.4. Consultation; Notification.

(a) The Purchaser and the U.S. Debtors shall cooperate with filing and
prosecuting the U.S. Bidding Procedures and Sale Motion and obtaining the U.S.
Bidding Procedures Order and the U.S. Sale Order, and the U.S. Debtors shall
deliver to the Purchaser prior to filing, and as early in advance as is
practicable to permit adequate and reasonable time for the Purchaser and its
counsel to review and comment, copies of all proposed pleadings, motions,
notices, statements, schedules, applications, reports and other material papers
to be filed by the U.S. Debtors in connection with such motions and relief
requested therein and any objections thereto.

(b) The Purchaser and the Canadian Debtors shall cooperate with filing and
prosecuting the Canadian Sales Process Order Motion, and the Canadian Approval
and Vesting Order Motion, and obtaining entry of the Canadian Sales Process
Order and the Canadian Approval and Vesting Order, and the Canadian Debtors
shall deliver to the Purchaser prior to filing, and as early in advance as is
practicable to permit adequate and reasonable time for the Purchaser and its
counsel to review and comment, copies of all proposed pleadings, motions,
notices, statements, schedules, applications, reports and other material papers
to be filed by the Canadian Debtors in connection with such motions and relief
requested therein and any objections thereto.

(c) If the U.S. Sale Order or any other order of the U.S. Bankruptcy Court
granting the relief relating to this Agreement set forth in Section 5.1 shall be
appealed by any Person (or a petition for certiorari or motion for rehearing,
re-argument or stay shall be filed with respect thereto), the U.S. Debtors agree
to, and to cause their Affiliates to, use their reasonable best efforts to,
defend against such appeal, petition or motion, and the Purchaser agrees to
cooperate in such efforts. Each of the Parties hereby agrees to use its
reasonable best efforts to obtain an expedited resolution of such appeal,
petition or motion; provided, however, that, subject to the conditions set forth
herein, nothing contained in this Section shall preclude the Parties from
consummating the transactions contemplated hereby if the U.S. Sale Order shall
have been entered but shall not have become a Final Order, or require the
Parties to do so unless they mutually so agree.

(d) If the Canadian Approval and Vesting Order or any other order of the
Canadian Court granting the relief relating to this Agreement set forth in
Section 5.2 shall be appealed by any Person (or an application for certiorari or
motion for leave to appeal, rehearing,

 

-41-



--------------------------------------------------------------------------------

re-argument, variation or vacating or stay shall be filed with respect thereto),
the Canadian Debtors agree to, and to cause their Affiliates to, take all
reasonable steps, and use their reasonable best efforts, including incurring
reasonable legal expenses, to defend against such appeal, application or motion,
and the Purchaser agrees to cooperate in such efforts. Each of the Parties
hereby agrees to use its reasonable best efforts to obtain an expedited
resolution of such appeal, application or motion; provided, however, that,
subject to the conditions set forth herein, nothing in this Section shall
preclude the Parties from consummating the transactions contemplated hereby if
the Canadian Approval and Vesting Order shall have been entered but shall not
have become a Final Order, or require the Parties to do so unless they mutually
so agree.

(e) If the French Court Order or any other order of the French Court relating to
this Agreement shall be appealed or opposed by any Person (or a stay shall be
filed with respect thereto), NNSA agrees to take all reasonable steps, and use
its reasonable best efforts, including incurring reasonable expenses, to defend
against such appeal, opposition or stay, and the Purchaser agrees to cooperate
in such efforts. Each of the Parties hereby agrees to use its reasonable best
efforts to obtain an expedited resolution of such appeal, opposition or stay;
provided, however, that, subject to the conditions set forth herein, nothing in
this Section shall preclude the Parties from consummating the transactions
contemplated hereby if the French Court Order shall have been entered but shall
not have become a Final Order, or require the Parties to do so unless they
mutually so agree.

SECTION 5.5. Pre-Closing Cooperation.

(a) Prior to the Closing, subject to the terms and conditions of this Agreement
(including Section 5.6, which, for the avoidance of doubt, shall exclusively
govern the Parties’ obligations with respect to seeking the Mandatory Regulatory
Approvals and any other Consents of applicable Government Entities other than
those set forth in Section 5.6(g)), each of the Primary Parties shall (and each
Primary Party shall cause its Subsidiaries and Affiliates to) use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, and to cooperate with the other Primary Party and its Subsidiaries and
Affiliates in order to do or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate the transactions contemplated by
this Agreement as soon as practicable and cause the fulfillment at the earliest
practicable date of the conditions to the Parties’ obligations to consummate the
transactions contemplated by this Agreement as set forth in Section 7.1,
including: (i) without limiting Section 5.8(a), using reasonable best efforts to
prepare and make filings with the appropriate Government Entities as necessary
to record one of the Sellers as the owner of the Patents listed on
Section 5.5(a) of the Sellers Disclosure Schedule and any other Assets where
further action and cooperation is required by Sellers to vest title with the
Purchaser at Closing; (ii) defending all lawsuits and other proceedings by or
before any Government Entity challenging this Agreement or the consummation of
the Closing; (iii) causing to be lifted or rescinded any injunction, decree,
ruling, order or other action of any Government Entity adversely affecting the
ability of the Parties to consummate the Closing; and (iv) more generally, to
facilitate an orderly transition at Closing, working with outside counsel on the
prosecution of pending patent applications and maintenance of existing patents
within the Transferred Patents and Purchased Specified UK Patents.

 

-42-



--------------------------------------------------------------------------------

(b) Each Primary Party shall promptly notify the other Primary Party of the
occurrence, to such party’s Knowledge, of any event or condition, or the
existence, to such party’s Knowledge, of any fact, that would reasonably be
expected to result in any of the conditions to the other Primary Party’s
obligation to effect the Closing set forth in Article VII not being satisfied.

(c) From and after the date hereof until the Closing Date, the Sellers shall
provide the Purchaser with a copy of any nonpublic information with respect to
the Assets or Assumed Liabilities to be provided to any Third Party
substantially contemporaneously with furnishing such information to such Third
Party, provided, however, that, except as required by the U.S. Bidding
Procedures Order and the Canadian Sales Process Order, the Sellers shall not be
required to provide the Purchaser with any such nonpublic information that is
furnished in the Data Room or any draft agreement or ancillary documentation
pertaining to the terms of a potential Alternative Transaction.

(d) From and after the later of the date the U.S. Bidding Procedures Order is
entered in the U.S. Bankruptcy Court and the date the Canadian Sales Process
Order is granted by the Canadian Court, (i) no Seller may affirmatively take any
material steps in furtherance of an Asset Retention Transaction (except to the
extent that such Asset Retention Transaction also constitutes an Alternative
Transaction) and (ii) until the date following the Closing Date, no Seller may
seek or support (A) the conversion of any of the Chapter 11 Cases to a case
under chapter 7 of the U.S. Bankruptcy Code, (B) the appointment of a trustee,
receiver, receiver and manager or liquidator in respect of any Canadian Debtor,
(C) the dismissal of any CCAA Cases or (D) the conversion of any CCAA Cases to
bankruptcy cases under the Bankruptcy and Insolvency Act or applicable Canadian
Bankruptcy Laws (except to the extent that such conversion to a chapter 7 case
(in respect of the Chapter 11 Cases) or a bankruptcy, receivership or
liquidation case (in respect of the CCAA Cases), appointment or dismissal is
sponsored by a Third Party in connection with a bid at the Auction, which bid is
made in accordance with the process described in the U.S. Bidding Procedures
Order).

(e) From and after the date hereof, NNL shall use commercially reasonable
efforts to (and Purchaser shall cooperate with NNL’s efforts to) confirm that
the execution of the Assumption Agreement by the parties thereto will satisfy
the requirements of paragraph 7 of the CDMA Vesting Order; provided that this
Section 5.5(e) shall not require the Purchaser, NNL or their Affiliates to make
any payment, deliver anything of value or incur any expense, nor require the
Purchaser or its Affiliates to assume any obligations that are not obligations
of NNL under the IP Licenses (as such term is defined in the CDMA Vesting Order)
with respect to the Transferred Patents, Purchased Specified UK Patents or other
Patents or invention disclosures acquired by the Purchaser pursuant to this
Agreement. Upon or prior to the Closing, the Purchaser shall execute and deliver
the Assumption Agreement substantially in the form attached as Exhibit L hereto.

SECTION 5.6. Antitrust and Other Regulatory Approvals.

(a) Each of the Parties agrees to prepare and file as promptly as practicable
all necessary documents, registrations, statements, petitions, filings and
applications for the Mandatory Regulatory Approvals, and any other Consent of
any other Government Entities

 

-43-



--------------------------------------------------------------------------------

either required or that the Primary Parties mutually and reasonably agree are
advisable to satisfy the condition set forth in Section 7.1(a) as expeditiously
as possible, and in any event by no later than twenty (20) Business Days from
the date of this Agreement (or on such other subsequent day as the notifying
Parties mutually agree (or the earlier date required by applicable Laws)).

(b) If a Party or any of its Affiliates receives a request for information or
documentary material from any Government Entity with respect to this Agreement
or any of the transactions contemplated by this Agreement, then such Party shall
make, or cause to be made, as soon as reasonably practicable and after
consultation with all other Primary Parties and the Joint Administrators, an
appropriate response in compliance with such request.

(c) The Parties shall keep each other and the Joint Administrators apprised of
the status of matters relating to the completion of the transactions
contemplated by this Agreement and work cooperatively in connection with
obtaining the Mandatory Regulatory Approvals and Consents (and including in
respect of responding to any information request from any Government Entity with
respect to this Agreement or any of the transactions contemplated hereby
pursuant to the applicable Antitrust Laws or Laws regulating foreign investment)
of each applicable Government Entity, including:

(i) cooperating with each other and the Joint Administrators in connection with
the filings required under the applicable Antitrust Laws or any Laws regulating
foreign investment of any jurisdiction in connection with the transactions
contemplated by this Agreement and each Mandatory Regulatory Approval and other
Consents, and consulting with each other and the Joint Administrators in
relation to each step of the procedure before the relevant Government Entities
and as to the contents of all communications with such Government Entities. In
particular, to the extent permitted by Law or Government Entity, no Party will
make any submission, filing, notification, or communication in relation to the
transactions contemplated hereunder without first providing the other Parties
and the Joint Administrators with a copy of such notification in draft form
(subject to reasonable redactions or limiting such draft, or parts thereof, on
an outside-counsel-only basis where appropriate) and giving such other Party or
Parties and the Joint Administrators a reasonable opportunity to discuss its
content before it is filed with the relevant Government Entities, and such first
Party shall consider in good faith all reasonable comments timely made by the
other Parties and the Joint Administrators in this respect;

(ii) furnishing to the other Parties and the Joint Administrators (on an
outside-counsel-only basis where appropriate) all information within its
possession that is reasonably required for obtaining the Mandatory Regulatory
Approvals and other Consents, or reasonably required for any application or
other filing to be made by the other Party pursuant to the applicable Antitrust
Laws or any Laws regulating foreign investment of any jurisdiction in connection
with the transactions contemplated by this Agreement; provided, however, that
(a) no such information shall be required to be provided by a Party if it
determines, acting reasonably, that the provision of such information would
jeopardize any attorney-client or other legal privilege or that such information
is material and

 

-44-



--------------------------------------------------------------------------------

competitively sensitive (it being understood, however, that the Parties shall
cooperate in any reasonable requests that would enable an otherwise required
production to occur without so jeopardizing privilege or jeopardizing the
confidentiality of any such material and competitively sensitive information)
and (b) in any such case the Parties shall cooperate with a view to establishing
a mutually satisfactory procedure for providing such information, and the
relevant Party required to provide such information shall provide it directly to
such Government Entity requiring or requesting such information;

(iii) promptly notifying each other and the Joint Administrators of any
substantive communications from or with any Government Entity with respect to
the transactions contemplated by this Agreement (including promptly providing
copies of all written communications on an outside-counsel-only basis where
appropriate) and ensuring, to the extent permitted by Law and by the relevant
Government Entity, that each of the Parties and the Joint Administrators is
entitled to attend any meetings (including telephonic and video meetings) with,
or other appearances before, any Government Entity with respect to the
transactions contemplated by this Agreement; and

(iv) consulting and cooperating with one another and the Joint Administrators in
connection with all analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto in connection with proceedings under or relating to the Mandatory
Regulatory Approvals, and other Consents, the applicable Antitrust Laws or any
Laws regulating foreign investment of any jurisdiction, in connection with the
transactions contemplated by this Agreement;

provided, however, that notwithstanding anything to the contrary in this
Agreement (except Section 5.6(a)), the Purchaser will have the right to
determine and direct the strategy and process (including all timing and
substantive matters) by which the Parties will seek the Mandatory Regulatory
Approvals and other Consents of applicable Government Entities, and under
applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction (including all elements of any Actions and communications with
Government Entities); provided that the Purchaser will exercise such right in
accordance with clauses (i) through (iv) of this Section 5.6(c). Subject to the
Purchaser’s obligations under the preceding sentence, the Sellers shall, and
shall use their best efforts to cause their respective Affiliates to comply,
without unreasonable delay, with all such determinations and directions by the
Purchaser and supply the Purchaser with all information reasonably requested by
the Purchaser in connection with making such determinations.

(d) Subject to the limitations in Section 5.6(e), each of the Primary Parties
shall use its reasonable best efforts to satisfy (or cause the satisfaction of)
the conditions precedent to each respective Primary Party’s obligations
hereunder as set forth in Sections 7.1(a) and (b) to the extent the same is
within its control and to take, or cause to be taken, all other action and to
do, or cause to be done, all other things necessary, proper or advisable under
all applicable Laws to consummate the transactions contemplated by this
Agreement, including using its reasonable best efforts to make all required
filings and obtain all Mandatory Regulatory

 

-45-



--------------------------------------------------------------------------------

Approvals, and any other Consent of a Government Entity required to be obtained
in order for the Parties to consummate the transactions contemplated by this
Agreement.

(e) The obligations of the Purchaser pursuant to Section 5.6(d) shall include
committing to any and all undertakings, divestitures, licenses or hold separate
or similar arrangements with respect to the Assets and to any and all
arrangements for the conduct of any business and/or terminating any and all
existing relationships and contractual rights and obligations with respect to
the Assets as a condition to obtaining any and all Consents from any Government
Entity necessary to consummate the transactions contemplated by this Agreement,
including taking any and all actions necessary in order to ensure the receipt of
the necessary Consents, the obtaining of all Mandatory Regulatory Approvals, or
the termination, waiver or expiration of the necessary waiting periods under any
other applicable Antitrust Laws or investment or similar Law without any
reduction of the consideration paid to the Sellers; provided, however, that
notwithstanding anything to the contrary in this Section 5.6 or otherwise in
this Agreement, the Purchaser shall be required to offer, negotiate or commit to
any of the foregoing actions only to the extent required to cause the
satisfaction of the conditions set forth in Section 7.1(a) and Section 7.1(b)
that relate to Consents from any Government Entity necessary to consummate the
transactions contemplated by this Agreement so that the Closing may occur by the
last Business Day before the Outside Date; and provided, further, that nothing
in Section 5.6(d) above or otherwise in this Agreement shall require the
Purchaser or any of its Affiliates, and nothing in Section 5.6(d) above or
otherwise in this Agreement shall permit any Seller or any of its Affiliates, to
offer or commit to take, or to take, any actions, undertakings, divestitures,
licenses, or hold separate or similar arrangements or other arrangements for the
conduct of any business and/or terminating any relationships or contractual
rights or obligations that, individually or in the aggregate, would be
reasonably expected to be material in relation to the value of the Assets, taken
as a whole. The Parties further agree that the obligation of the Purchaser under
this Section 5.6 is limited solely to the Assets, and does not apply to or
require any action with respect to any of the assets or businesses or
contractual relationships of the Purchaser or any of its Affiliates.

(f) Notwithstanding anything in this Agreement to the contrary, if at any time
(i) all of the conditions to the Closing set forth in Article VII other than the
condition in Section 7.1(b) are satisfied (or were capable of being satisfied
should Closing occur on the next Business Day); and (ii) the condition in
Section 7.1(b) is not satisfied as a result of the existence of any Law, or any
order, injunction, decree or judgment of any court or other Government Entity
that purports to prohibit, prevent or make illegal the consummation of any of
the transactions contemplated hereby in one or more jurisdictions other than
Canada, France, Germany, the United Kingdom and the United States (each such
other jurisdiction, a “Deferred Jurisdiction”), then if either the Sellers, on
one hand, or the Purchaser, on the other, so request in their sole discretion,
the Parties shall negotiate in good faith an amendment of this Agreement to
provide for (x) the immediate consummation of the transactions contemplated by
this Agreement in all applicable jurisdictions other than any Deferred
Jurisdiction, and (y) a delay in the consummation of the transactions
contemplated by this Agreement in each Deferred Jurisdiction until the condition
in Section 7.1(b) is satisfied as to such Deferred Jurisdiction, provided that
if the Purchaser reasonably determines in good faith that it would be impossible
for the Purchaser to comply with this Section 5.6(f) without meaningful adverse
consequences to the Purchaser or the Purchaser’s Affiliates, the Purchaser shall
not be required to undertake the foregoing actions,

 

-46-



--------------------------------------------------------------------------------

and provided, further, that if the Purchaser requests the negotiation of an
amendment of this Agreement pursuant to this Section 5.6(f), the Sellers shall
not be required to agree to any reduction in, or any delay in payment of, the
Purchase Price.

(g) The covenants under this Section 5.6 shall not apply to any action, effort,
filing, Consent, proceedings, or other activity or matter under any Bankruptcy
Law relating to the Bankruptcy Courts, the Bankruptcy Proceedings and/or the
Bankruptcy Consents.

SECTION 5.7. Public Announcements. Subject to the Parties’ disclosure
obligations imposed by Law (including any obligations under any Bankruptcy
Laws), the Parties shall (a) cooperate with each other in the development and
distribution of all news releases, other public information disclosures and
announcements, including announcements and notices to customers, suppliers and
employees, with respect to this Agreement, or any of the transactions
contemplated by this Agreement and the other Transaction Documents and (b) not
issue any such announcement or statement prior to consultation with, and the
approval of, the Primary Parties (such approval not to be unreasonably withheld
or delayed); provided that approval shall not be required (i) where a Party
determines, based on advice of counsel and after consultation with the Primary
Parties, that such disclosure is required by Law or the rules of any stock
exchange on which the securities of such Party or any of its Affiliates are
listed and (ii) after the public announcement of this Agreement and the
transactions contemplated hereunder, with respect to public disclosures and
announcements by the Purchaser and its Affiliates relating to the Assets after
Closing, provided that to the extent reasonably practicable the Purchaser shall
not make any public disclosure or announcement contemplated by this clause
(ii) without first consulting the other Primary Party.

SECTION 5.8. Further Actions.

(a) Without limiting the foregoing, on and after the Closing Date, each Party
shall cooperate with the other Parties, without any further consideration, to
cause to be executed and delivered, all instruments, including instruments of
conveyance, novations, assignment and transfer, and to make all filings with,
and to obtain all consents, under any permit, license, agreement, indenture or
other instrument or regulation, and to take all such other actions as any of the
Parties may reasonably request any other Parties to take from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the other Transaction Documents;
provided that, (i) notwithstanding anything to the contrary in this Agreement,
recordation or registration of the Short-Form Assignments or any other document
evidencing the assignment of the Transferred Patents and Specified UK Patents
from the Sellers to the Purchaser shall be the Purchaser’s responsibility and at
its sole cost and expense, and (ii) subject to Section 5.5 and Section 5.6,
neither the Purchaser nor the Sellers shall be obligated to make any payment or
deliver anything of value (unless, in the case of the Sellers, the Purchaser
offers to promptly reimburse or indemnify the Sellers for such payment or
delivery) to any Third Party (other than filing and application fees to
Government Entities and payment of Cure Costs for which such Party is
responsible pursuant to Section 2.1.7) in order to obtain any Consent to the
transfer of Assets or the assumption of Assumed Liabilities.

(b) Subject to Section 5.11, and, with respect to Patent Related Documentation
relating to Purchased Specified UK Patents, to the extent permitted under

 

-47-



--------------------------------------------------------------------------------

applicable Law, as soon as practicable following the transfer of the Transferred
Patents and Purchased Specified UK Patents pursuant to the terms of this
Agreement, the Sellers shall, in each case except for Patent Related
Documentation that has been delivered pursuant to Section 2.3.2(d)(v):
(i) deliver to the Purchaser or counsel designated by the Purchaser copies
(which, except for the items listed in clauses (i) and (vi) of the definition of
“Patent Related Documentation,” may be electronic copies) of all the tangible
embodiments of the Patent Related Documentation existing as of the Closing Date
and in the Sellers’ possession that is related to such Transferred Patents or
Purchased Specified UK Patents, and (ii) instruct all of the Sellers’ outside
counsel (A) that the ownership of such Transferred Patents, Purchased Specified
UK Patents and Patent Related Documentation has been assigned to the Purchaser
as of the Closing Date, (B) to release to the Purchaser or counsel designated by
the Purchaser copies (which, except for the items listed in clauses (i) and
(vi) of the definition of “Patent Related Documentation,” may be electronic
copies) of all the tangible embodiments of the Patent Related Documentation
existing as of the Closing Date and in such counsel’s possession that is related
to the Transferred Patents or Purchased Specified UK Patents, and (C) that the
Purchaser or counsel designated by the Purchaser may contact such Sellers’
counsel for coordination relative to further prosecution of such Transferred
Patents or Purchased Specified UK Patents at the Purchaser’s expense. The
Sellers shall also include in such correspondence any other information that the
Purchaser reasonably instructs the Sellers to include and is communicated to the
Sellers prior to the Closing Date.

(c) The Purchaser shall pay or reimburse the Sellers for all Agreed Expenses
promptly after receipt of notice and demand therefor.

(d) Sellers shall use their reasonable best efforts to obtain, as promptly as
practicable and in any event prior to the commencement of the Auction, final,
executed and effective copies of the Outbound License Agreements, Cross License
Agreements and Joint Ownership Agreements listed in Section 2.3.2(d) of the
Sellers Disclosure Schedule. Such reasonable best efforts shall include
requesting production of such copies from the counterparties thereto and, to the
extent reasonably practicable and permitted by applicable Law, seeking a court
order to compel such production by such counterparties.

SECTION 5.9. Conduct of Business. The Sellers covenant that, from and after the
date hereof until the Closing Date, subject to any limitation imposed as a
result of being subject to the Bankruptcy Proceedings, and except as (i) the
Purchaser may approve otherwise in writing, (ii) set forth in Section 5.9 of the
Sellers Disclosure Schedule, (iii) required by Law (including any Bankruptcy Law
of general applicability) but subject to Section 5.6(e), (iv) otherwise
expressly contemplated or permitted by this Agreement, or (v) relates solely to
Excluded Assets or Excluded Liabilities, the Sellers shall:

(a) notify the Purchaser as promptly as practicable after becoming aware of any
event, development or condition that has had or would reasonably be expected to
have a Material Adverse Effect on the Assets;

(b) use commercially reasonable efforts (but in any case no less efforts than
the Sellers use with respect to their own assets of a similar nature) to
maintain the confidentiality

 

-48-



--------------------------------------------------------------------------------

(to the extent not publicly available), integrity and use of the Assets, and the
availability of appropriate “back-up” copies thereof;

(c) except as provided in the U.S. Bidding Procedures Order or the Canadian
Sales Process Order, not take any of the following actions:

(i) directly or indirectly (including by operation of law or through any merger,
consolidation, reorganization, issuance of securities or rights, license, lease,
encumbrance or otherwise) sell, assign, convey, transfer, license, lease or
otherwise dispose of any Assets (except to the extent that such activities would
be permitted after the Closing Date pursuant to the terms of the Closing Date
License Agreement);

(ii) incur any Lien on any Assets, other than (A) Liens that will be discharged
at or prior to Closing and (B) Permitted Encumbrances;

(iii) grant any license or sublicense of any rights under or with respect to any
Assets (except to the extent that such activities would be permitted after the
Closing Date pursuant to the terms of the Closing Date License Agreement);

(iv) waive, release, assign, settle or compromise any Action relating to the
Assets to the extent that such waiver, release, assignment, settlement or
compromise imposes any obligation, whether contingent or realized, upon the
Purchaser or any of its Affiliates or the Assets or that materially affects any
Seller’s title to or the value of any Transferred Patent, Jointly Owned Patent
or Specified UK Patent;

(v) enter into any Contract granting an indemnity that would impose any
obligation upon the Purchaser or any of its Affiliates or the Assets;

(vi) modify, amend or change, in each case, in any material respect, or
terminate (other than with respect to any Cross-License Agreements or Outbound
License Agreements), or expressly waive compliance with the terms of or breaches
under, or expressly waive, release, assign or terminate any rights or claims
under, any term of any Transferred License, any non-disclosure agreement or any
other agreement (including any Cross-License Agreement or Outbound License
Agreement) relating to the sale or licensing of the Assets;

(vii) fail to make any filing, pay any fee, or take any other action consistent
with past practice of the Sellers (including, after consultation with the
Purchaser, responding to assertions of invalidity by Third Parties of which the
Sellers become aware) as necessary to maintain the ownership, validity and
enforceability of any Transferred Patent, Jointly Owned Patent or Specified UK
Patent; provided that if any Seller fails to make any such filings, pay such
fee, or take such other action consistent with past practice of the Sellers as
described above, then such Seller will, upon becoming aware of any such failure,
make all reasonable efforts to correct any adverse effects of such failure;

 

-49-



--------------------------------------------------------------------------------

(viii) take or omit to take any action, or request the Bankruptcy Court to
approve, authorize or require the Sellers to take or to omit to take any action
that would materially affect any Seller’s title to or the value of any
Transferred Patent, Jointly Owned Patent or Specified UK Patent or would
otherwise breach the Sellers’ covenants under or any other provisions of this
Agreement or the Transaction Documents, or consent to any such approval or
authorization;

(ix) amend, or assign to any Third Party their rights under, any Cross-License
Agreement or Outbound License Agreement to which any Transferred Patent, Jointly
Owned Patent or Specified UK Patent is subject;

(x) fail to exercise any termination right pursuant to the terms of any
Cross-License Agreement or Outbound License Agreement provided that such
exercise would not result in the Sellers’ incurring any meaningful cost or
Liability or losing any meaningful right under such Cross-License Agreement or
Outbound License Agreement;

(xi) consent to the assignment by any counterparty to any Cross-License
Agreement or Outbound License Agreement of such counterparty’s rights or
obligations under any such agreement to any Person; or

(xii) authorize, agree or commit to do any of the foregoing.

SECTION 5.10. Transaction Expenses. Except as otherwise provided in this
Agreement or the other Transaction Documents, each of the Purchaser and the
Sellers shall bear its own costs and expenses (including brokerage commissions,
finders’ fees or similar compensation, and legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby.

SECTION 5.11. Confidentiality.

(a) The Parties acknowledge that the Non-Disclosure Agreement and the
Supplementary Non-Disclosure Agreement, as amended from time to time, remain in
full force and effect in accordance with their terms, which are incorporated
herein by reference, and the Parties agree to be bound thereby in the same
manner and to the same extent as if the terms had been set forth herein in full,
except that the Parties, the Joint Administrators and the French Liquidator
shall be at liberty to disclose the terms of this Agreement to (i) if required
by order of any court of competent jurisdiction or under any applicable Law, any
court or to any court-appointed liquidator of any of the Sellers to show
appropriate figures in their administration records, accounts and returns,
(ii) Third Parties pursuant to the auction process set forth in the U.S. Bidding
Procedures Order; (iii) the applicable Bankruptcy Court for the purposes of
obtaining the Bankruptcy Consents and to the applicable Government Entities and
Third Parties for purposes of obtaining the Mandatory Regulatory Consents or any
other Consents contemplated hereunder; and (iv) as otherwise required by the
terms and conditions of this Agreement (in respect of Third Parties pursuant to
clause (iii) other than Government Entities, without any appurtenant schedules
except for Sections 1.1(d) (Jointly Owned Patents), 1.1(h) (Listed Patents),
1.1(k) (Listed Inventions): A.I(d) (Cross-License Agreements); A.I(e)

 

-50-



--------------------------------------------------------------------------------

(Outbound License Agreements), and A.I(m) (Joint Ownership Agreements) of the
Sellers Disclosure Schedule, and only to the extent necessary to obtain the
applicable Consent). Each Primary Party agrees not to request the other Primary
Party to return or destroy Evaluation Material or Interested Party Material (as
such terms are defined in the Non-Disclosure Agreement) pursuant to the
Non-Disclosure Agreement unless this Agreement shall have terminated. The
Parties further acknowledge that the Cross License Agreements and Outbound
License Agreements provided or delivered pursuant to Sections 2.3.2(d) shall be
deemed to have been provided to the Purchaser as “Highly Confidential
Information” under the Supplementary Non-Disclosure Agreement, and the
Supplementary Non-Disclosure Agreement shall apply to such documents. The
Sellers agree to treat the Sellers Disclosure Schedules as Purchaser
Confidential Information from and after the Closing.

(b) The Sellers shall not, and shall use best efforts to cause their Affiliates
not to, disclose any Purchaser Confidential Information, including by means of
appropriate redaction, other than (A) to any member of any committee of
creditors which may include the holders of, or investment managers for holders
of, equity or debt securities of the Sellers, including, without limitation,
those of (i) the Official Committee of Unsecured Creditors in the Chapter 11
Cases, (ii) the Ad-Hoc Committee of Bondholders in such Chapter 11 Cases and in
the filings made by the Sellers under the CCAA Cases, (iii) the unofficial
Canadian creditors’ committee, and (iv) any other creditors’ committees or
analogous bodies appointed in respect of the EMEA Sellers and their debtor
affiliates, (B) to the United States Trustee for the District of Delaware in the
Chapter 11 Cases, (C) to any monitor, administrator, trustee or similar
appointed official in any foreign proceedings, including, without limitation,
Alan Bloom, Stephen Harris, Chris Hill and Alan Hudson of Ernst & Young LLP and
David Hughes of Ernst & Young Chartered Accountants, in their capacities as the
Joint Administrators, Maître Cosme Rogeau as French Liquidator, the Monitor in
the CCAA Cases and with respect to the Sellers and each of the foregoing persons
described in clauses (A), (B) or (C), any employees, agents, advisors
(including, without limitation, attorneys, accountants, investment banks and
consultants) and other representatives thereof; provided that, in the case of
each of the persons described in the foregoing clauses (A), (B) or (C), the
Sellers shall have used reasonable efforts to inform such Persons of the
confidential nature of such information, and that, to the extent such Persons
are not already required by applicable Law or any confidentiality agreement with
the Sellers to keep such information confidential, such Persons shall have
agreed to be bound by confidentiality restrictions, or (D) as may otherwise be
required, based on the advice of legal counsel, under applicable Law, including,
without limitation, the Bankruptcy Laws; provided, however, that to the extent
legally permissible and reasonably practicable, the Sellers shall provide the
Purchaser with prompt notice of such event described in (D) above so that, where
possible, the Purchaser may seek a protective order or other appropriate remedy
and the Sellers shall cooperate with the Interested Party in taking steps to
resist or narrow the scope of such request or legal process (at the expense of
the Purchaser). In the event that such protective order or other remedy is not
obtained and any of the Sellers or their representatives are advised by legal
counsel that it is compelled by Law to disclose any information described in the
foregoing sentence, the Sellers or its representative, as the case may be,
(i) may without liability hereunder furnish that portion (and only that portion)
of such information which, based on the advice of legal counsel to the Sellers
or their representatives, as the case may be, the Sellers or their
representatives are legally required to disclose and (ii) will use commercially
reasonable efforts to have confidential treatment accorded any such information
so furnished. For the avoidance of doubt, none of the

 

-51-



--------------------------------------------------------------------------------

Sellers shall act in furtherance of or consent to the unsealing of any
Transaction Documents that are filed under seal unless otherwise ordered by the
applicable Bankruptcy Court or unless the Purchaser shall consent in its sole
discretion.

(c) Notwithstanding the foregoing Section 5.11(a), nothing contained in this
Agreement or the Transaction Documents shall be deemed to prohibit the Parties,
the Joint Administrators, or the French Liquidator from disclosing any
information as may be required, based on the advice of legal counsel, under
applicable Law, including Title 11 of the United States Code, the CCAA, the
Insolvency Act of 1986 and any other applicable bankruptcy or insolvency Laws of
any jurisdiction in which bankruptcy proceedings concerning Nortel are held from
time to time, any legal process before, or any order of, the U.S. Bankruptcy
Court or any other court of competent jurisdiction, the applicable rules or
regulations of any securities exchange or similar self-regulatory authority or
applicable securities Laws; provided, however, that to the extent legally
permissible and reasonably practicable, if the relevant Party believes in its
reasonable judgment that such legally required disclosure includes confidential
information of any other Party hereunder, the disclosing Party shall provide the
other Parties with prompt notice of such event so that, where possible, the
affected Parties may seek a protective order or other appropriate remedy, and
the relevant Parties shall cooperate in taking steps to resist or narrow the
scope of such request or legal process (at the expense of the Party requesting
such action). In the event that such protective order or other remedy is not
obtained and any Party or its representatives are advised by legal counsel that
it is compelled by Law, regulation or legal, regulatory or judicial process or
the rules of a stock exchange or similar self-regulatory authority to disclose
any information described in the foregoing sentence, such Party or its
representatives, as the case may be, (i) may without liability hereunder furnish
that portion (and only that portion) of such information which, based on the
advice of legal counsel to such Party or its representative, as the case may be,
such Party or its representative is legally required to disclose and (ii) will
use commercially reasonable efforts to have confidential treatment accorded any
such information so furnished.

SECTION 5.12. Certain Payments or Instruments Received from Third Parties. To
the extent that, after the Closing Date, (a) the Purchaser receives any payment
or instrument that is for the account of a Seller according to the terms of any
Transaction Document, the Purchaser shall promptly deliver such amount or
instrument to the relevant Seller, and (b) any of the Sellers receives any
payment or instrument that is for the account of the Purchaser according to the
terms of any Transaction Document, such Seller shall promptly deliver such
amount or instrument to the Purchaser. All amounts due and payable under this
Section 5.12 shall be due and payable by the applicable Party in immediately
available funds, by wire transfer to the account designated in writing by the
relevant Party. Notwithstanding the foregoing, each Party hereby undertakes to
use reasonable best efforts to direct or forward all bills, invoices or like
instruments to the appropriate Party.

SECTION 5.13. License to Transferred Patents, Jointly Owned Patents, Specified
UK Patents and Licensed Residual Patents; Termination of Intercompany
Arrangements.

(a) Concurrently with the Closing, (i) the Purchaser shall grant the Sellers a
license under the Transferred Patents, the Purchased Specified UK and other
Patents acquired

 

-52-



--------------------------------------------------------------------------------

pursuant to this Agreement in connection with (x) the disposal of Inventory and
(y) contracts that relate to wind-down operations of the Sellers and their
Affiliates (such contracts being (A) existing contracts for Nortel Products or
Nortel Services between one or more Sellers or Affiliates of the Sellers and a
Third Party, that have been retained by the Sellers or their Affiliates in
connection with the sale of a Divested Business (the “Existing Contracts”),
(B) contracts entered into for performance of obligations under the Existing
Contracts for customers or end users, or (C) contracts that are ancillary to
Existing Contracts, including work orders, statements of work, purchase orders
or contracts implementing phases of Existing Contracts, and are for provision of
Nortel Products and/or Nortel Services to Persons who are customers or end users
of Sellers or their Affiliates as of the date hereof (such contracts specified
in this clause (y), the “Retained Contracts”); for avoidance of doubt, Retained
Contracts do not include licenses granted pursuant to Intercompany Contracts),
and (ii) the Sellers shall grant the Purchaser and its Affiliates a license
under the Licensed Residual Patents, the Jointly Owned Patents, the Specified UK
Patents that are not Purchased Specified UK Patents and Undisclosed Patent
Interests, in each case on the terms described in Exhibit O hereto (the “Closing
Date License Agreement”).

(b) Effective as of the Closing, the Sellers shall terminate all license rights
granted under the Master R&D Agreement to the extent such license rights are
under any of the Transferred Patents, Specified UK Patents or Undisclosed Patent
Interests; in each case, subject to the purchase thereof by (or, pursuant to
Section 2.1.8, the grant of an exclusive license (with the right to sublicense)
thereto to) the Purchaser pursuant to this Agreement. Effective as of the
Closing, the Sellers shall also terminate all license rights granted under any
other Intercompany Contracts (x) exclusively among Sellers or (y) pursuant to
which any Seller is a licensee, to the extent such license rights are under any
of the Transferred Patents, Specified UK Patents or Undisclosed Patent
Interests; in each case, subject to the purchase thereof by (or, pursuant to
Section 2.1.8, the grant of an exclusive license (with the right to sublicense)
thereto to) the Purchaser pursuant to this Agreement. Promptly following the
Closing, each Seller shall request that any non-Seller Affiliate of such Seller
that is a licensee under any other Intercompany Contract terminate its license
rights pursuant to such Contract under any of the Transferred Patents, Specified
UK Patents and Undisclosed Patent Interests (in each case, subject to the
purchase thereof by, or, pursuant to Section 2.1.8, the grant of an exclusive
license (with the right to sublicense) thereto to, the Purchaser pursuant to
this Agreement) in exchange for a sublicense under the license rights granted to
the Sellers and their Affiliates pursuant to the Closing Date License Agreement
and shall keep the Purchaser reasonably informed of the progress of such
requests and the responses of such Affiliates. From and after Closing there
shall be no future manufacture, development, sale, supply or other distribution,
or servicing of any products under the Transferred Patents or Specified UK
Patents by, for or on behalf of Sellers other than to the extent such activities
would be permitted after the Closing Date pursuant to the terms of the Closing
Date License Agreement. From and after the Closing, neither the Sellers nor any
Person acting on behalf of any Seller shall distribute any products, directly
or, for the purpose of circumventing this Section 5.13(b) or the Closing Date
License Agreement, indirectly, to any Affiliates of any Seller that have not
complied with the foregoing request and agreed to receive a sublicense under the
license rights granted to the Sellers and their Affiliates under the Closing
Date License Agreement, except to the extent it is a Nortel Product required
pursuant to the terms of any Intercompany Contract then in effect, provided that
(x) neither the Sellers nor any Person acting on behalf of any Seller shall
distribute to any Affiliate in any calendar year more than two times the
aggregate number of units of Nortel Products (pertaining

 

-53-



--------------------------------------------------------------------------------

to a historical line of business of the Sellers (e.g., CDMA, GSM, Enterprise))
distributed by or on behalf of the Sellers to such Affiliate during the last six
months of calendar year 2010; and (y) the Sellers and any Person acting on
behalf of any Seller shall immediately cease distributing any products to such
Affiliate at such time, and shall not distribute any products to such Affiliate
from and after such time, as such Affiliate experiences a Change of Control.

SECTION 5.14. Use of Trademarks. Nothing in this Agreement grants to the
Purchaser the right to use the name “Nortel” or any Trademarks owned by the
Sellers or any of their Affiliates or any other mark employing the word “Nortel”
or any confusingly similar Trademarks to any of the foregoing.

SECTION 5.15. Certain Assets. To the extent that any Transferred Patent, Jointly
Owned Patent or Specified UK Patent that is a Listed Patent, Listed Jointly
Owned Patent or Specified Listed UK Patent, as applicable, any invention or
improvement claimed or disclosed therein or any Patent Related Documentation
relating to any of the foregoing is, notwithstanding the statement set forth at
Annex I(n), owned by any Affiliate of the Sellers that is not, itself, a Seller,
the Sellers shall cause (or, in the case of any other property that would be a
Transferred Patent or Specified UK Patent if it were owned by a Seller, or any
other Patent that would be a Jointly Owned Patent if any rights therein were
owned by a Seller, and any invention or improvement claimed or disclosed therein
or any Patent Related Documentation relating thereto, shall use their best
efforts to cause) such Affiliate to transfer all of its right, title and
interest in such asset to an NA Seller as soon as reasonably practicable and in
any event prior to the Closing, and (a) in the case of property that would be
Transferred Patents or Specified UK Patents if they were instead owned by a
Seller, such assets shall be “Transferred Patents” or “Specified UK Patents” for
all purposes hereof and (b) in the case of property that would be Jointly Owned
Patents if any rights therein were owned by a Seller, such assets shall be
“Jointly Owned Patents” subject to the Closing Date License Agreement for all
purposes hereof; it being understood that (x) in the case of a Specified UK
Patent or Patent Related Documentation relating thereto, the foregoing
obligation shall be solely to the extent permitted by applicable Law, and (y) in
the case of a Jointly Owned Patent or Patent Related Documentation relating
thereto, the foregoing obligation shall be deemed satisfied by obtaining for the
Purchaser the license rights granted thereunder in the Closing Date License
Agreement.

SECTION 5.16. Access to Systems. From and after the later of (x) the date upon
which the U.S. Sale Order is entered and (y) the date upon which the Canadian
Approval and Vesting Order is entered and until the Closing, the Sellers shall
reasonably cooperate with the Purchaser to provide the Purchaser access to the
Patent Databases, solely for the purposes of facilitating the transfer, upon and
following the Closing, of such information residing in the Patent Databases from
the Sellers to the Purchaser and integration of such information into the
Purchaser’s patent systems; provided that any such access shall only be granted
to the extent the Purchaser has obtained, at its cost and expense, any license
rights necessary for such access. From and after the Closing, at the Purchaser’s
request, the Sellers shall reasonably cooperate with the Purchaser to provide
the Purchaser access to the Patent Databases, provided that such access shall be
at the Purchaser’s cost and expense and that the Purchaser has obtained, at its
cost expense, any license rights necessary for such access.

 

-54-



--------------------------------------------------------------------------------

SECTION 5.17. Post-Closing Suits.

(a) Each of the Sellers hereby covenants that, from and after the Closing Date,
it will not, without the written consent of the Purchaser (acting in its sole
discretion), sue or otherwise participate in any Action against any party to any
of the Transferred Licenses or any other licenses granted under the Transferred
Patents, Jointly Owned Patents or Purchased Specified UK Patents based upon any
claim under or related to any such license, including with respect to nonpayment
of unpaid past, present or future income and royalties relating to any such
license or past, present and future damages thereunder.

(b) Each of the Sellers hereby covenants that, from and after the Closing Date,
it will not, without the written consent of the Purchaser (acting in its sole
discretion), (x) waive, release, assign, settle, maintain or compromise any
Action relating to the Assets to the extent that such waiver, release,
assignment, settlement, maintenance or compromise imposes any obligation,
whether contingent or realized, upon the Purchaser or any of its Affiliates or
the Assets or materially affects any Seller’s title to or the value of any
Transferred Patent or Specified UK Patent or Jointly Owned Patent or
(y) voluntarily take or voluntarily cooperate in taking any position that is not
consistent with the statement in Annex I(c).

SECTION 5.18. Production of Documents. In the event that at any time following
the Closing Date, any Seller discovers or comes into possession or control of
any document that, if such Seller had known about, controlled or possessed such
document on the Closing Date would have been required to be delivered to the
Purchaser pursuant to the terms hereof, then such Seller shall (or, if such
Seller does not have possession or control of such document, shall use its best
efforts to) promptly deliver such document to the Purchaser.

SECTION 5.19. Option to Purchase Undisclosed Patent Interests. In the event that
any of the Sellers or any Affiliate of any of the Sellers discovers that it owns
(i) any right, title or interest in any Patents owned by the Sellers or their
Affiliates that are not Transferred Patents, Jointly Owned Patents, Specified UK
Patents or Excluded Patents, (ii) any right, title or interest in any
inventions, other than the Listed Inventions, disclosed in the invention
disclosures owned by any of the Sellers or their Affiliates, but only to the
extent such invention disclosures (x) do not relate to a patent application
filed anywhere in the world and (y) are dated less than three (3) years before
the Closing Date, (iii) an exclusive license to all or substantially all of the
rights under any Patent that is not a Transferred Patent, Jointly Owned Patent,
Specified UK Patent or Excluded Patent, or (iv) an option to receive or
purchase, or any reversionary interest in, any of the foregoing (any individual
asset described in clauses (i) through (iv), an “Undisclosed Patent Interest”),
then:

(a) In the event that one or more non-Seller Affiliates of any Seller own an
Undisclosed Patent Interest, the Sellers shall use their best efforts to cause
such Affiliate(s) to transfer such Undisclosed Patent Interest to a Seller
promptly.

(b) Upon identification or receipt by any Seller of an Undisclosed Patent
Interest, the relevant Seller shall provide reasonably prompt written notice
describing such Undisclosed Patent Interest to the Purchaser (an “Option Trigger
Notice”) (it being understood that (i) in the event that an Undisclosed Patent
Interest is identified or received by a Seller

 

-55-



--------------------------------------------------------------------------------

between the date hereof and the later of (x) the date upon which the U.S. Sale
Order is entered and (y) the date upon which the Canadian Approval and Vesting
Order is granted, such Seller shall deliver an Option Trigger Notice to the
Purchaser promptly after the later of (x) the date upon which the U.S. Sale
Order is entered and (y) the date upon which the Canadian Approval and Vesting
Order is granted and (ii) each Option Trigger Notice shall relate to only one
Undisclosed Patent Interest). For a period of thirty (30) calendar days
following the delivery of such notice to the Purchaser, the Purchaser shall have
the option (exercisable by delivery of written notice thereof to the relevant
Seller) to purchase, subject to any Liens existing thereon not discharged by the
U.S. Sale Order or Canadian Approval and Vesting Order, the undertakings
specified in Sections 5.20 and 5.21, and any licenses that remain in force after
Closing granted thereunder prior to the date such Undisclosed Patent Interest
was discovered by or delivered to such Seller (it being understood that no
Seller shall grant any licenses under or any Liens on any such Undisclosed
Patent Interest after the date of discovery or delivery and during the
Purchaser’s consideration period described above), such Seller’s right, title
and interest in and to the Undisclosed Patent Interest from such Seller for a
cash purchase price per Undisclosed Patent Interest of Fifty Thousand Dollars
($50,000) (the “Exercise Price”).

(c) From and after the date when any Seller discovers that it owns an
Undisclosed Patent Interest until the expiration of the 30-day option period
specified in Section 5.19(b), no Seller may directly or indirectly sell,
transfer, assign, convey, license or sublicense such Undisclosed Patent Interest
to any Third Party, including by operation of law, in any transaction, series of
related transactions or otherwise, other than as would be permitted by
Section 5.9(c)(iii) if such Undisclosed Patent Interest were a Transferred
Patent, and any attempted sale, transfer, assignment, conveyance, license or
sublicense not expressly permitted by this Section 5.19 shall be void ab initio
and of no force or legal effect.

(d) The Sellers agree that, prior to the ultimate winding up or dissolution of
any of them, the Primary Seller Parties will provide written notice to the
Purchaser of such anticipated winding up or dissolution and provide the
Purchaser with the option, exercisable by proper delivery of written notice to
the Primary Seller Parties within a period of thirty (30) calendar days after
delivery of the Primary Seller Parties’ notice, to purchase on a “quitclaim”
basis (and, for the avoidance of doubt, subject to any Liens existing thereon
not discharged by the U.S. Sale Order or Canadian Approval and Vesting Order,
the undertakings specified in Sections 5.20 and 5.21, and any licenses granted
thereunder prior to the date of such purchase that remain in force after
Closing, it being understood that no Seller shall voluntarily take any action to
grant any licenses under or place any Liens on any such Undisclosed Patent
Interest), at an aggregate price of $1.00, all of each Seller’s right, title and
interest in and to all remaining Undisclosed Patent Interests, whether or not
theretofore identified, not previously offered for sale to the Purchaser
pursuant to this Section 5.19.

(e) The settlement of each purchase and sale of Undisclosed Patent Interests
pursuant to this Section 5.19 shall occur at the offices of Cleary Gottlieb
Steen & Hamilton LLP, New York (or such other place as the parties may mutually
agree to in writing), on a Business Day (to be specified by the Purchaser in
writing at least five (5) Business Days prior thereto) occurring within thirty
(30) days after the exercise by the Purchaser of its option under
Section 5.19(b). At each settlement, (i) the relevant Sellers shall deliver duly
executed instruments of conveyance and assignment reasonably evidencing the
assignment to the Purchaser of their right,

 

-56-



--------------------------------------------------------------------------------

title and interest in and to the relevant Undisclosed Patent Interest (together
with all assets that would have constituted “Assets” if such Undisclosed Patent
Interest had been a Listed Patent), (ii) the Purchaser shall deliver to the
relevant Sellers the Exercise Price for each Undisclosed Patent Interest by wire
transfer of immediately available funds to an account designated by the relevant
Sellers at least five (5) Business Days prior to the settlement date.

(f) The Parties acknowledge and agree that if the Purchaser does not elect to
purchase any Undisclosed Patent Interest within the applicable 30-day option
period after delivery of notice thereof pursuant to Section 5.19(b), then the
Sellers shall have no further obligation whatsoever to the Purchaser with
respect to such Undisclosed Patent Interest, and the Sellers shall be free to
sell, license or otherwise dispose of such Undisclosed Patent Interest in their
sole discretion.

(g) Notwithstanding anything herein to the contrary, the items listed on Section
A.I(r) of the Sellers Disclosure Schedules shall be treated as “Undisclosed
Patent Interests” for purposes of this Section 5.19; provided, however, that
(i) Seller shall deliver an Option Trigger Notice to the Purchaser promptly
after the later of (x) the date upon which the U.S. Sale Order is entered and
(y) the date upon which the Canadian Approval and Vesting Order is granted, and
(ii) the Exercise Price for such items listed on Section A.I(r) of the Sellers
Disclosure Schedules shall be $0.00.

SECTION 5.20. Certain Obligations. As of the Closing, the Purchaser agrees to
notify in writing (in the same level of detail as provided in Section 5.20 of
the Sellers Disclosure Schedule) any subsequent purchaser of any of the
Transferred Patents or Purchased Specified UK Patents of the promises,
declarations and commitments granted, made or committed to standard-setting
bodies concerning such Patents which are listed in Section 5.20 of the Sellers
Disclosure Schedule, and to bind such subsequent purchasers to notice terms
substantially the same as those set forth in this Section 5.20.

SECTION 5.21. Acknowledgement of Prior Obligations. The Purchaser acknowledges
that the sale and assignment of the Transferred Patents and Purchased Specified
UK Patents is subject to the obligations of certain Sellers set forth in
Section 5.21 of the Sellers Disclosure Schedule with respect to the agreements
referenced therein to the extent applicable.

SECTION 5.22. Disposition of Jointly Owned Patents.

(a) From and after the Closing, (i) the Sellers may not sell, transfer, assign,
license or convey any portion of any Seller’s interest in any Jointly Owned
Patent except upon written consent of the Purchaser in its sole discretion or as
permitted by the Closing Date License Agreement and (ii) as soon as practicable
after written request by the Purchaser to the Primary Seller Parties, made at
the Purchaser’s sole discretion, the Sellers shall transfer all of their
respective interest in one or more specified Jointly Owned Patents to a Person
of the Purchaser’s choosing (which, for the avoidance of doubt, may be the
Purchaser or an Affiliate of the Purchaser or one or more Third Parties), to the
extent permitted by and subject to applicable Law and to any Contracts governing
a Seller’s joint ownership of such Jointly Owned Patent, and subject to any
Liens existing thereon not discharged by the U.S. Sale Order or Canadian
Approval and Vesting Order, the undertakings specified in Sections 5.20 and
5.21, and any

 

-57-



--------------------------------------------------------------------------------

licenses granted thereunder prior to the date of such transfer (it being
understood that from and after the Closing, no Seller shall voluntarily take any
action to place any Liens on any Jointly Owned Patents).

(b) No Seller shall reject, repudiate or terminate any Contract governing such
Seller’s joint ownership of a Jointly Owned Patent, unless such Seller, prior to
the date upon which such Seller consummates its plan of reorganization,
liquidation or arrangement in the Bankruptcy Proceedings, provides the Purchaser
at least 10 Business Days’ advance written notice of such rejection, repudiation
or termination (which notice shall specify the Contracts to be rejected and the
Jointly Owned Patents governed by such Contracts and furnishing, to the extent
the Sellers are not prohibited from doing so by such Contracts or by applicable
Law, a true and complete copy of such Contracts), provided, that, in any event,
no Seller shall reject, repudiate or terminate any Contract governing such
Seller’s joint ownership of a Jointly Owned Patent prior to the last
commercially reasonable date on which it can do so in connection with such
Seller’s consummation of its plan of reorganization, liquidation or arrangement
in the Bankruptcy Proceedings.

SECTION 5.23. Purchase of Specified UK Patents. The Sellers hereby covenant, to
the extent permitted by applicable Law, from and after the date hereof, to
cooperate with the Purchaser in conducting further diligence with respect to the
Specified UK Patents and facilitating the transfer of the Specified UK Patents
to the Purchaser on the Closing Date. The Parties hereby agree that at any time
prior to the Closing, the Purchaser may elect, in its sole discretion, to
exclude any or all of the Specified UK Patents from the “Assets” and to not take
an assignment of such Specified UK Patents (in which case the Patent Related
Documentation relating solely thereto shall also be excluded), it being
understood that any such election shall not result in a decrease in purchase
price.

SECTION 5.24. Maintenance of Books and Records. After the Closing, the Sellers
shall preserve, until the third (3rd) anniversary of the Closing Date (or such
longer period as may be required under applicable Law), all pre-Closing Date
records to the extent relating to the Assets possessed or to be possessed by
such Person. After the Closing Date and until the third (3rd) anniversary of the
Closing Date (or such longer period as may be required under applicable Law),
upon any reasonable request from the Purchaser, the relevant Seller shall,
and/or shall cause the Person holding such records to, (a) provide to the
Purchaser or its representatives reasonable access to such records during normal
business hours and (b) provide or permit the Purchaser or its respective
representatives to make copies of such records, in each case subject to
reimbursement of the Sellers’ reasonable and actual out-of-pocket expenses in
connection with responding to such requests of the Purchaser, including
provision of access to, and segregation and duplication of, records; provided,
however, that nothing herein shall require any Seller to disclose any
information to the Purchaser or its representatives if such disclosure (i) would
jeopardize any attorney-client or other legal privilege or contravene any
applicable Law, fiduciary duty or agreement (it being understood that the
Sellers shall cooperate in any reasonable efforts and requests that would enable
otherwise required disclosure to the Purchaser or its representatives to occur
without so jeopardizing privilege or contravening such Law, duty or agreement),
(ii) would require the Sellers to disclose their Tax records, or (iii) involves
Excluded Assets. The Purchaser acknowledges that the Sellers are in the process
of ceasing active operations, and such reasonable access and costs may include
the delay and expense of

 

-58-



--------------------------------------------------------------------------------

retrieving documents from inactive storage. Such records may be sought under
this Section 5.24 for any reasonable purpose, including to the extent reasonably
required in connection with accounting, litigation, federal securities
disclosure or other similar needs of the Purchaser or its representatives (other
than, with respect to documents that do not describe the conception or reduction
to practice of any of the Transferred Patents, Jointly Owned Patents, Specified
UK Patents or Undisclosed Patent Interests, claims between the Sellers and the
Purchaser or any of their respective Subsidiaries under this Agreement or any
Transaction Document). Notwithstanding the foregoing but subject to Section 6.5,
(1) any and all such records may be destroyed by the Sellers if the Sellers send
to the Purchaser written notice of their intent to destroy such records,
specifying in reasonable detail the nature of the records to be destroyed; such
records may then be destroyed after the sixtieth (60th) day following such
notice unless the Purchaser notifies the destroying party that the Purchaser
desires to obtain possession of such records to the extent it is entitled
thereto, in which event the Sellers shall transfer or cause to be transferred
the records to the Purchaser and the Purchaser shall pay all reasonable and
actual out-of-pocket expenses of the Sellers in connection therewith, including
costs associated with the segregation of such records; and (2) the Sellers shall
not be required to provide the Purchaser or its representatives access to, or
copies of, any Tax records or audited financial statements covering any
pre-Closing period. Nothing in this Section 5.24 shall limit or prejudice any of
the Purchaser’s rights at law or in equity relating to discovery, in the context
of a dispute between the Purchaser and a Seller or otherwise.

SECTION 5.25. License Power of Attorney.

(a) With respect to the Commercial Licenses and, as such terms are defined in
the Form of U.S. Sale Order set forth in Exhibit G and the form of the Canadian
Approval and Vesting Order set forth in Exhibit I, the TSAs, IPLAs, Intercompany
Licenses and the GDNT License, the Purchaser may exercise its rights under the
License Power of Attorney only:

(i) with respect to any such Contract, after a Seller that is a party to such
Contract dissolves or ceases to exist, or

(ii) with respect to any and all such Contracts, at any time after (A) a Seller
has acted or omitted to act, as applicable, in contravention of its obligations
described in Paragraph 28(b) through (g) of the Form of U.S. Sale Order set
forth in Exhibit G and paragraph 14(b) through (g) of the Form of Canadian
Approval and Vesting Order set forth in Exhibit I; (B) the Purchaser has
subsequently provided such Seller with a notice entitled “NOTICE OF BREACH AND
INTENDED USE OF LICENSE POWER OF ATTORNEY,” alleging in reasonable detail the
occurrence of such contravening action or omission described in the foregoing
clause (A) and explaining why the Purchaser believes such contravening action or
omission constitutes a contravention of such provisions, and (C) ten
(10) Business Days have elapsed since the Purchaser provided such notice to such
Seller pursuant to the foregoing clause (B), during which time (x) the Purchaser
did not subsequently agree that such act or omission was not in contravention of
the Sellers’ obligations described in (A) OR (y) the Sellers did not obtain from
a court of competent jurisdiction declaratory relief

 

-59-



--------------------------------------------------------------------------------

stating that such Seller has neither acted nor omitted to act in contravention
of such obligations.

(b) Following the first valid exercise of the License Power of Attorney
described in Section 5.25(a), the Purchaser shall provide the Sellers with
written notice at least five (5) Business Days in advance of its exercise of its
rights under the License Power of Attorney, unless such provision of such notice
five (5) Business Days in advance is not reasonably practicable under the
circumstances, in which case the Purchaser shall give written notice of its
exercise of its rights under the License Power of Attorney as early as is
reasonably practicable under the circumstances.

(c) With respect to any exercise of the License Power of Attorney with respect
to the obligations described in Paragraphs 28(a) and (h)(y) of the form of U.S.
Sale Order set forth in Exhibit G and Paragraphs 14(a) and (h)(y) of the form of
Canadian Approval and Vesting Order set forth in Exhibit I, the Purchaser shall
provide the Sellers with written notice at least five (5) Business Days in
advance of its exercise of its rights under the License Power of Attorney,
unless such provision of such notice five (5) Business Days in advance is not
reasonably practicable under the circumstances, in which case the Purchaser
shall give written notice of its exercise of its rights under the License Power
of Attorney as early as is reasonably practicable under the circumstances.

SECTION 5.26. Exclusivity. No Seller shall (and each Seller shall cause its
directors, officers, employees, consultants, representatives and other advisors
not to and use its best efforts to cause its Affiliates not to), directly or
indirectly, at any time prior to the later of the entry of the U.S. Bidding
Procedures Order by the U.S. Bankruptcy Court and the granting of the Canadian
Sales Process Order by the Canadian Court, (i) initiate, solicit or knowingly
encourage (including by way of furnishing information or assistance), or
knowingly induce, the submission or announcement of any proposal or offer for an
Alternative Transaction, (ii) enter into any letter of intent, memorandum of
understanding, asset sale agreement or other agreement, arrangement or
understanding relating to any Alternative Transaction, or (iii) (A) enter into,
continue or otherwise participate in any discussions or negotiations regarding,
(B) furnish to any Third Party any information or data with respect to, or
(C) commence or continue affording access to any Third Party to any information,
data or its employees with respect to, any Alternative Transaction; provided,
however, that nothing in this Agreement shall prohibit any Seller from
(1) subject to Section 5.7 (Public Announcements), providing any Person with the
bidding procedures for the sale of the Assets and related documents, answering
questions about the bidding procedures for the sale of the Assets, or announcing
the execution of this Agreement or the Auction; (2) discussing, negotiating and
entering into non-disclosure agreements relating to the sale of the Assets or
amendments to existing non-disclosure agreements, in each case as would be
permitted by the requirements of the bidding procedures for the sale of the
Assets; or (3) from and after April 18, 2011, providing access to the Data Room
to Persons (and their representatives) who have entered into a non-disclosure
agreement with the Primary Seller Parties.

 

-60-



--------------------------------------------------------------------------------

ARTICLE VI

TAX MATTERS

SECTION 6.1. Transfer Taxes.

(a) The Parties agree that the Purchase Price is exclusive of any Transfer
Taxes. The Purchaser shall promptly pay directly to the appropriate Tax
Authority all applicable Transfer Taxes that may be imposed upon or payable or
collectible or incurred in connection with this Agreement or the transactions
contemplated herein, or that may be imposed upon or payable or collectible or
incurred in connection with the execution of any other Transaction Document;
provided, that if any such Transfer Taxes are required to be collected, remitted
or paid by a Seller, the Joint Administrators, or the French Liquidator or any
Subsidiary, Affiliate, representative or agent thereof, such Transfer Taxes
shall be paid by the Purchaser to such Seller, Joint Administrators, French
Liquidator, Subsidiary, Affiliate or agent, as applicable, at the Closing or
thereafter, as requested of or by the applicable Seller, Joint Administrators or
French Liquidator. Upon request from a Seller, the Joint Administrators or the
French Liquidator, the Purchaser shall provide to such Seller, Joint
Administrators or French Liquidator an original receipt (or such other evidence
as shall be reasonably satisfactory to such Seller, Joint Administrator or
French Liquidator) evidencing the payment of Transfer Taxes by the Purchaser to
the applicable Tax Authority under this Section 6.1. For the avoidance of doubt,
the Purchaser shall remain liable in respect of any Transfer Taxes regardless of
the date that the Assets are removed from the premises of a Seller or any
Seller’s supplier. All other Closing expenses will be paid by the Party
incurring such expenses.

(b) If the Purchaser wishes to claim any exemption relating to, or a reduced
rate of, or make an election with the effect of reducing, or engage in any other
transaction designed to reduce, Transfer Taxes, in connection with this
Agreement or the transactions contemplated herein, or in connection with the
execution of any other Transaction Document, the Purchaser shall be solely
responsible for ensuring that such exemption, reduction or election applies and,
in that regard, shall provide the Sellers, Joint Administrators or French
Liquidator (as applicable) prior to Closing with its permit number, GST/HST,
VAT, provincial sales taxes or other similar registration numbers and/or any
appropriate certificate of exemption, election and/or other document or evidence
to support the claimed entitlement to such exemption or reduction by the
Purchaser. All parties shall make commercially reasonable efforts to cooperate
to the extent necessary to obtain any such exemption or reduction.
Notwithstanding the foregoing, any such cooperation to be provided in this
Section 6.1(b) shall not include or extend to (i) a liquidation or restructuring
of a Seller or any business of a Seller, including the transfer of any assets or
Assets or liabilities or Assumed Liabilities between the Sellers or their
Affiliates, unless the Seller or the relevant Affiliate is indemnified (prior to
such liquidation or restructuring) against any cost or expense of such
liquidation or restructuring to its satisfaction (acting at all times reasonably
and in good faith); (ii) any action or omission that would result in the
imposition on any Seller or any Affiliate of any Seller of any additional Tax
liability or making any additional payment to any Tax Authority or Government
Entity in respect of Tax which is an Excluded Liability, unless such Seller or
Affiliate is (prior to the relevant action or omission) indemnified against such
additional Tax liability or payment; (iii) any action or omission that would
result in any material out of pocket cost or expense for any Seller or any

 

-61-



--------------------------------------------------------------------------------

Affiliate of any Seller, unless such Seller or Affiliate is (prior to the
relevant action or omission), indemnified against such cost or expense to their
satisfaction (acting at all times reasonably and in good faith) by the
Purchaser; (iv) any action or omission which would cause the Sellers or any
Affiliates of the Sellers to be in contravention of any applicable Law
(including Bankruptcy Law) or published practice of a Tax Authority;
(v) changing the identity or Tax residence of any Sellers, the location of any
Assets or Assumed Liabilities, the nature or extent of any Assets or Assumed
Liabilities, the Assets or Assumed Liabilities to be transferred by any
particular Seller or the structure of the transaction as an asset sale rather
than the sale of any form of entity, unless the Seller or the relevant Affiliate
is indemnified (prior to such action) against any cost or expense of such action
to its satisfaction (acting at all times reasonably and in good faith); or
(vi) any reduction in the obligations of the Purchaser or rights of the Sellers.

It is agreed and acknowledged that for the purposes of this Section 6.1,
“Transfer Taxes” do not include VAT in respect of any supply (or deemed supply)
of goods and services pursuant to this Agreement, for which the provisions of
Section 6.9 shall apply instead.

SECTION 6.2. Withholding Taxes. If the Purchaser is required for any reason to
deduct or withhold from any payment made pursuant to this Agreement or any other
Transaction Document, for any Tax imposed by a Tax Authority solely as a result
of the identity of the Purchaser, the residence of the Purchaser or in respect
of income of the Purchaser, but not for any other reason, and if the applicable
Seller, Joint Administrators or French Liquidator after exercising commercially
reasonable efforts is unable to recover such Tax from such Tax Authority, the
payment of the Purchase Price shall be increased to an amount which, after
taking into account such deduction or withholding or Tax, will result in payment
to the applicable Seller, Joint Administrators or French Liquidator of the full
amount such Seller, Joint Administrators or French Liquidator would have
received from the Purchaser had no such deduction or withholding been made or
Tax been liable. The Purchaser shall promptly furnish the Sellers, Joint
Administrators and French Liquidator with such evidence as may be required by
the applicable Tax Authorities to establish that any such Tax has been paid, and
shall indemnify and hold harmless the Sellers, Joint Administrators and French
Liquidator on an after-Tax basis from any liability for penalties or interest
due to the payor’s failure to timely withhold and remit amounts in respect of
Taxes to the applicable Tax Authority. The Purchaser shall promptly, and in any
event not later than thirty (30) days prior to Closing, inform the Seller, Joint
Administrators and French Liquidator, that either (i) deductions or withholdings
as referred to in this Section 6.2 are required, or (ii) no such deductions or
withholdings are required. In the event that the Purchaser notifies that such
deductions or withholdings are required, the applicable Seller, Joint
Administrators or French Liquidator shall take no action inconsistent with the
information contained in such notice unless such action is required to be taken
in order to comply with any applicable Law or Tax Authority published practice.

SECTION 6.3. Tax Characterization of Payments Under This Agreement. The Sellers
and the Purchaser agree to treat all payments made either to or for the benefit
of the other Party under this Agreement (other than any interest payments) as
adjustments to the Purchase Price for Tax purposes and that such treatment shall
govern for purposes hereof to the extent permitted under applicable Tax Law.

 

-62-



--------------------------------------------------------------------------------

SECTION 6.4. Apportionment of Taxes.

(a) Except as otherwise provided in this Article VI, (i) the Sellers shall and
shall cause the Other Sellers, as the case may be, to bear all Taxes of any kind
relating to the Assets for all Tax periods or portions thereof ending on or
before the Closing Date and (ii) the Purchaser shall bear all Taxes relating to
the Assets for all Tax periods or portions thereof beginning after the Closing
Date.

(b) For purposes of this Agreement, any Taxes for a “Straddle Period” (a Tax
period that includes, but does not end on, the Closing Date) shall be
apportioned between the Sellers, on the one hand, and the Purchaser, on the
other hand, based on the portion of the period ending on and including the
Closing Date and the portion of the period beginning after the Closing Date,
respectively. The amount of any Taxes based on or measured by income or receipts
related to the Assets shall be allocated between the Pre-Closing Taxable Period
and the Post-Closing Taxable Period on a closing-of-the-books basis. The amount
of other Taxes shall be allocated between the Pre-Closing Taxable Period and the
Post-Closing Taxable Period in the following manner: (i) in the case of a Tax
imposed in respect of property (excluding, for the avoidance of doubt, any
income Tax) and that applies ratably to a Straddle Period, the amount of Tax
allocable to a portion of the Straddle Period shall be the total amount of such
Tax for the period in question multiplied by a fraction, the numerator of which
is the total number of days in such portion of such Straddle Period and the
denominator of which is the total number of days in such Straddle Period, and
(ii) in the case of sales, value-added and similar transaction-based Taxes
(other than Transfer Taxes allocated under Section 6.1), such Taxes shall be
allocated to the portion of the Straddle Period in which the relevant
transaction occurred.

SECTION 6.5. Records.

(a) Except as provided elsewhere in this Section 6.5, (i) after the Closing
Date, the Purchaser, on the one hand, and the Sellers, on the other hand, will
make available to the other, as reasonably requested, and to any Tax Authority,
all information, records or documents relating to liability for Taxes with
respect to the Assets or the Assumed Liabilities for all periods prior to or
including the Closing Date (including Straddle Periods), and will preserve such
information, records or documents until the expiration of any applicable statute
of limitations or extensions thereof, and (ii) in the event that one party needs
access to records in the possession of a second party relating to any of the
Assets or the Assumed Liabilities for purposes of preparing Tax Returns or
complying with any Tax audit request, subpoena or other investigative demand by
any Tax Authority, or for any other legitimate Tax-related purpose not injurious
to the second party, the second party will allow representatives of the other
party such access as is reasonably necessary to such records during regular
business hours at the second party’s place of business for the sole purpose of
obtaining information for use as aforesaid and will permit such other party to
make extracts and copies thereof as may be reasonably necessary or convenient.
The obligation to cooperate pursuant to this Section 6.5 shall terminate at the
time the relevant applicable statute of limitations expires (giving effect to
any extension thereof), provided, that, beginning on the date that is one year
following the Closing Date, the obligations of the Sellers under this
Section 6.5(a) shall be limited to commercially reasonable efforts, taking into
account available personnel and resources.

 

-63-



--------------------------------------------------------------------------------

(b) At any time within the ten (10) years immediately following the Closing, NNL
and Nortel Networks Technology Corporation (“NNTC”) may cause copies of
Restricted Technical Records to be placed into escrow with the Records
Custodian, who shall hold such Restricted Technical Records for a term ending no
later than ten (10) years after the Closing Date in accordance with an escrow
agreement between the Purchaser, NNL and NNTC and the Records Custodian, in form
satisfactory to the Purchaser, NNL and NNTC. The escrow agreement will provide
for access to the copies of the Restricted Technical Records only by the
relevant Canadian Tax Authority or by Tax advisors of any purchaser (“Tax Credit
Purchaser”) relating to the scientific research and experimental development Tax
credits of NNL and NNTC under the Income Tax Act (Canada), and only if such
advisors have executed an appropriate confidentiality agreement in form
satisfactory to the Purchaser, acting reasonably. The access permitted by the
escrow agreement shall be only for the limited purpose of defending any audit,
claim or action by any Canadian Tax Authority in respect of the characterization
of expenditures by NNL or NNTC as qualified expenditures on scientific research
and experimental development for purposes of the applicable provisions of the
Income Tax Act (Canada) (“Qualified Expenditures”).

(c) The Purchaser shall use commercially reasonable efforts to make available to
the relevant Taxing Authority or Tax advisors of the Tax Credit Purchaser, those
former employees of NNL or NNTC, as the case may be, with direct knowledge of
the Qualified Expenditures who are then employed by the Purchaser and whose
cooperation is necessary for the purpose of defending any audit, claim or action
by any Taxing Authority of the characterization of expenditures by NNL or NNTC,
as the case may be, as Qualified Expenditures, and provided that such advisors
have executed an appropriate confidentiality agreement satisfactory to the
Purchaser.

(d) The Purchaser shall have no obligation to provide any access under
Section 6.5(c) unless NNL or NNTC (if there is no Tax Credit Purchaser in
respect of the request for access) or the Tax Credit Purchaser pays all the
Purchaser’s reasonable expenses in connection with Section 6.5(c), including a
reasonable per diem rate for access to former employees of NNL or NNTC, as the
case may be (based on the total compensation of the employee at the time access
is provided).

(e) The obligations of the Sellers under Section 6.5(a) shall be subject to the
following:

(i) the parties agree and acknowledge that the Sellers shall be entitled, prior
to any disclosure or making available, to redact the relevant information,
records or documents as they hold to ensure that they show only information
relevant to the Assets or Assumed Liabilities and do not show any other
information except as required by applicable Law;

(ii) the Sellers, on the one hand, and the Purchaser, on the other hand, shall
not be obliged to provide any access under Section 6.5(a) unless the requesting
party pays all of the reasonable costs and expenses of the party granting
access, in each case incurred in connection with the granting of such access,
including a reasonable hourly rate for access to employees or agents of the

 

-64-



--------------------------------------------------------------------------------

party granting access (based on the total compensation of the employee or agent
at the time that access is provided); and

(iii) the Sellers shall not be required, pursuant to Section 6.5(a), to provide
the Purchaser with access to or copies of any working papers or other
documentation (including court orders or other documents) prepared by, or
relating to, the Joint Administrators or the French Liquidator which the Joint
Administrators or the French Liquidator are required to maintain in confidence
under applicable Law.

SECTION 6.6. Tax Disclosure. Notwithstanding anything to the contrary in this
Agreement, except as reasonably necessary to comply with applicable securities
laws and regulations, any party may (i) consult any Tax adviser regarding the
U.S. federal income Tax treatment or Tax structure of the transactions
contemplated by this Agreement, and (ii) disclose to any and all persons,
without limitation of any kind, the U.S. federal income Tax treatment and Tax
structure of the transactions contemplated hereunder and all materials of any
kind (including opinions or other Tax analyses) that are provided to the
taxpayer relating to such Tax treatment and Tax structure (but without
disclosure of identifying information or any nonpublic commercial or financial
information); provided, however, that clause (ii) of this paragraph shall not
apply until the date of the public announcement of the execution of this
Agreement and performance of the transactions contemplated hereunder. For this
purpose, “Tax structure” is limited to any facts relevant to the U.S. federal
income Tax treatment of the transactions contemplated hereunder.

SECTION 6.7. Tax Returns.

(a) The Sellers shall be responsible for the preparation and timely filing
(taking into account any extensions received from the relevant Tax Authorities)
of all Tax Returns in respect of the Assets, for all Pre-Closing Taxable Periods
(other than any Tax Returns with respect to Transfer Taxes (“Transfer Tax
Returns”) described below in Section 6.7(b)). Such Tax Returns shall be true,
correct and complete in all material respects. Except as otherwise provided in
this Agreement, all Taxes indicated as due and payable on such Tax Returns shall
be paid by (or shall be caused to be paid by) the Sellers as and when required
by Law.

(b) Each Transfer Tax Return with respect to Transfer Taxes imposed in respect
of this Agreement and the transactions contemplated hereunder or in respect of
the execution of any other Transaction Document shall be prepared by the Party
that customarily has primary responsibility for filing such Transfer Tax Return
pursuant to the applicable Tax Laws. The Sellers shall make available to the
Purchaser that portion of such Transfer Tax Returns prepared by the Sellers that
is applicable to the sale and purchase transaction contemplated by this
Agreement, and, to the extent not already disclosed, such information as will
enable the Purchaser to review such portion of such Transfer Tax Returns at
least ten (10) Business Days before such Tax Returns are due to be filed, and
such portion of such Transfer Tax Returns shall be revised before filing as
reasonably requested by the Purchaser. The Purchaser shall pay to the Sellers
any amount of Transfer Taxes payable in respect of Transfer Tax Returns to be
filed by the Sellers pursuant to this Section 6.7(b) at least one (1) Business
Day before such Transfer Tax

 

-65-



--------------------------------------------------------------------------------

becomes due and payable in each case to the extent such Transfer Taxes are the
responsibility of the Purchaser pursuant to Section 6.1(a).

(c) The Purchaser shall be responsible for the preparation and timely filing
(taking into account any extensions received from the relevant Tax Authorities)
of all Tax Returns with respect to the Assets for all Post-Closing Taxable
Periods and Straddle Periods, provided that for the avoidance of doubt, nothing
in this Section 6.7(c) shall give the Purchaser any rights over the Tax Returns
of the Sellers (a) that are required to be submitted to any relevant Tax
Authority and which relate to such Sellers’ taxable income and gains for the
taxable period during which Closing takes place, or (b) that are in respect of
VAT. Such Tax Returns shall be true, correct and complete in all material
respects and shall be prepared on a basis consistent with Tax Returns prepared
for prior taxable periods unless a different treatment of any item is required
by Law or this Transaction. All Taxes indicated as due and payable on such Tax
Returns shall be paid by (or shall be caused to be paid by) the Party
responsible therefor pursuant to Section 6.4(b) hereof as and when required by
Law. Nothing in this Section 6.7(c) shall prejudice the rights of the Parties
under Section 2.2.4(b).

(d) The Sellers shall be entitled to review and comment on any Tax Return (other
than a Transfer Tax Return described in Section 6.7(b)) prepared by the
Purchaser for any Straddle Period before any such Tax Return is filed. The
Purchaser shall submit a draft of any such Tax Return to the NA Sellers at least
sixty (60) days before the date such Tax Return is required to be filed with the
relevant Tax Authority. The NA Sellers shall have fifteen (15) days after the
date of receipt thereof to submit to the Purchaser, in writing, the NA Sellers’
written comments with respect to such Tax Return. The Purchaser shall notify the
NA Sellers within fifteen (15) days after receipt of such comments of (a) the
extent, if any, to which the Purchaser accepts such comments and will file such
Tax Return in accordance therewith and (b) the extent, if any, to which the
Purchaser rejects such comments. To the extent the Purchaser rejects the
comments of the NA Sellers, the Purchaser and the NA Sellers promptly shall
negotiate in good faith to resolve their disagreements; if no agreement has been
reached within ten (10) days, the parties immediately shall appoint an
Accounting Arbitrator to determine the correct manner for reporting the items
that are in dispute and shall provide to the Accounting Arbitrator all relevant
information. The Accounting Arbitrator shall have fifteen (15) days to submit
its determination, which shall be binding upon the Parties, and the Purchaser
shall file such Tax Return in accordance therewith. The fees and expenses of the
Accounting Arbitrator shall be paid by the Party whose position is deemed to be
least correct by the Accounting Arbitrator.

(e) It is agreed and acknowledged that for the purposes of this Section 6.7,
“Transfer Taxes” do not include VAT in respect of any supply (or deemed supply)
of goods and services pursuant to this Agreement, for which the provisions of
Section 6.9 shall instead apply, except that and for the avoidance of doubt, for
the purposes of Section 2.2.4(b), “Transfer Tax Returns” shall include Tax
Returns with respect to VAT.

SECTION 6.8. Canadian Tax Election.

(a) If the Purchaser is a resident of Canada for purposes of the Income Tax Act
(Canada) (and any equivalent provincial statute) and provided that a portion of
the Assets transferred pursuant to this Agreement by the NA Sellers and Other
Sellers to the Purchaser is

 

-66-



--------------------------------------------------------------------------------

being transferred to the Purchaser in consideration for the Purchaser assuming
prepaid obligations of the NA Sellers and Other Sellers to deliver goods or
provide services in the future, the NA Sellers and Other Sellers and the
Purchaser will prepare, execute and file, on a timely basis and using any
prescribed form, a joint election under subsection 20(24) of the Income Tax Act
(Canada) (and any equivalent provincial statute) as to such assumption
hereunder, and prepare their respective Tax Returns in a manner consistent with
such joint election. The elected amount will be jointly determined by the NA
Sellers and Other Sellers and the Purchaser, acting reasonably. The NA Sellers
and Other Sellers and the Purchaser will make any required elections under
corresponding provincial or territorial law and the foregoing provisions will
apply mutatis mutandis in respect thereof.

(b) To the extent the NA Sellers and Other Sellers and the Purchaser cannot
agree on the amount to be elected under subsection 20(24) of the Income Tax Act
(Canada) (and any equivalent provincial statute), the NA Sellers and Other
Sellers and the Purchaser promptly shall negotiate in good faith to resolve
their disagreements; if no agreement has been reached within five (5) days, the
relevant parties immediately shall appoint an Accounting Arbitrator to determine
the correct amount to be elected and shall provide to the Accounting Arbitrator
all relevant information. The Accounting Arbitrator shall have thirty (30) days
to submit its determination, which shall be binding upon the Parties, and the
Parties shall file all relevant elections and Tax Returns in accordance
therewith. The fees and expenses of the Accounting Arbitrator shall be paid by
the Party whose position is deemed to be least correct by the Accounting
Arbitrator.

SECTION 6.9. VAT.

(a) All sums payable by the Purchaser under this Agreement shall be exclusive of
VAT and, except to the extent Section 6.9(d) applies, where a sum is paid by the
Purchaser pursuant to this Agreement in consideration for any supply (or deemed
supply) of goods or services by any of the EMEA Sellers the Purchaser shall, in
addition to the consideration payable for such supply, pay to the relevant EMEA
Seller, on receipt of an appropriate VAT invoice, an amount equal to the VAT (if
any) determined in accordance with Section 2.2.4(b) as, or (as appropriate)
determined by the relevant EMEA Seller(s) as arising in respect of such supply
together with all interest and penalties thereon (except to the extent that such
interest or penalties arise other than as a result of a failure of the Purchaser
to comply with any of its obligations pursuant to this Section 6.9), with
payment to be made by the Purchaser within five (5) Business Days of receipt of
an appropriate valid VAT invoice or Closing (whichever is the later), provided
that, no payment shall be due from the Purchaser in respect of VAT pursuant to
this Section 6.9(a) or Section 6.9(e) in circumstances where the EMEA Seller,
Joint Administrator or French Liquidator issues a VAT invoice to the Purchaser
outside of any applicable time limits within which the Purchaser (or a member of
its VAT group) can claim credit for the relevant input tax.

(b) For the avoidance of doubt, and without prejudice to the generality of this
Section 6.9, if the relevant EMEA Seller or Joint Administrators or French
Liquidator forms the view, acting reasonably, that the supply by the EMEA
Sellers of any Assets or assumption from the EMEA Sellers of any Assumed
Liabilities (if relevant) is subject to VAT, or that any other amounts payable
by the Purchaser or any other supplies made to the Purchaser in each case

 

-67-



--------------------------------------------------------------------------------

pursuant to this Agreement are subject to VAT, then, except to the extent
Section 6.9(d) applies, the relevant EMEA Seller(s) or the Joint Administrators
or the French Liquidator shall be entitled to provide the Purchaser with a VAT
invoice in respect of the supply in question.

(c) Subject to any contrary provision of this Agreement, a VAT invoice served by
any EMEA Seller or the Joint Administrators or the French Liquidator in good
faith and in accordance with applicable VAT laws, absent manifest error, shall
be accepted by the Purchaser as valid, including in relation to amounts of VAT
stated in such invoice, except to the extent the Purchaser has paid the
applicable VAT by virtue of Section 6.9(d) below.

(d) Where the liability for VAT in respect of any supply is a liability of the
Purchaser (whether under Section 8 of the Value Added Tax Act 1994 or similar or
equivalent provisions in any member of the European Union) the Purchaser shall
account for such VAT to the relevant Tax Authority within any applicable time
limits.

(e) In the event that an amount in respect of VAT is payable under the terms of
this Agreement in respect of a supply and: (1) the consideration amount as
indicated on the relevant VAT invoice in respect of such supply differs from the
actual consideration amount for that supply for VAT purposes (including, but not
limited to, situations where the Purchase Price is adjusted in accordance with
any provision of this Agreement, and/or the allocation of the Purchase Price to
any Assets or Assumed Liabilities is amended, whether pursuant to Section 2.2.4
or otherwise); (2) a Tax Authority determines in writing that a supply by any
EMEA Seller in respect of which the Purchaser has paid VAT should properly be
characterized as a supply on which VAT does not arise; or (3) for any reason the
rate of VAT applicable to the supply in question is changed, then the relevant
EMEA Seller(s) and the Purchaser agree to co-operate in good faith to correct
all relevant VAT invoices and VAT returns and (without prejudice to the
generality of the foregoing):

(i) where the purchase price for any Assets and/or Assumed Liabilities (if
relevant) is increased, or VAT otherwise becomes due, the Purchaser shall pay to
the relevant EMEA Seller (or relevant Tax Authority, where applicable) an amount
equal to any additional VAT that becomes due as a result of such increase with
payment to be made by the Purchaser within five (5) Business Days of receipt of
an appropriate valid VAT invoice or Closing, whichever is the later; and

(ii) where the purchase price for any Assets and/or Assumed Liabilities (if
relevant) is decreased, or to the extent that a relevant Tax Authority
determines in writing that a supply by any EMEA Seller in respect of which the
Purchaser has paid an amount in respect of VAT should properly be characterised
as a supply on which VAT does not arise, or where the rate of VAT applicable to
the supply in question is decreased, or where the Purchaser has otherwise paid
an amount in respect of VAT to an EMEA Seller under Section 6.9(a) that was not
due, the relevant EMEA Seller shall, without unreasonable delay, issue an
appropriate and valid VAT credit note or equivalent to the Purchaser and shall
use its reasonable endeavors to recover the Excess VAT and, to the extent the
Excess VAT is actually recovered and retained by it (or by any member of its VAT

 

-68-



--------------------------------------------------------------------------------

group) or is creditable by any EMEA Seller against any VAT liability of an EMEA
Seller (or is so creditable by any member of its VAT group), the relevant EMEA
Seller shall, without unreasonable delay, pay such Excess VAT to the Purchaser,
and for the purposes of this Section 6.9(e)(ii), “Excess VAT” means the amount
in respect of VAT actually paid (after deducting any previous refund under this
Section 6.9(e)(ii)) by the Purchaser that should not have been paid, taking into
account the decrease in purchase price, the incorrect characterization of a
supply, the decrease in the VAT rate or the amount in respect of VAT that was
paid to an EMEA Seller that was otherwise not due.

(f) The EMEA Sellers, Joint Administrators, French Liquidator and the Purchaser
agree to act in good faith in accordance with Section 2.2.4 for all purposes
relating to VAT (including the preparation and filing of any VAT invoices or Tax
Returns with respect to VAT).

(g) If it is not possible for the EMEA Sellers, Joint Administrators, French
Liquidator and the Purchaser in accordance with Section 2.2.4 to determine
before the date falling five (5) Business Days prior to Closing an amount of
consideration for the purposes of VAT invoicing then (notwithstanding that the
Purchaser has not by such date delivered a proposed Partial Allocation pursuant
to Section 2.2.4(b)):

(i) where any of the EMEA Sellers, the Joint Administrators or the French
Liquidator are required to account to a Tax Authority for VAT in respect of the
supply of any goods or services under this Agreement, subject to Section 6.9(e),
the determination of the relevant EMEA Seller or the Joint Administrators or the
French Liquidator (in each case, acting reasonably) shall be accepted by the
parties for VAT purposes in respect of such goods or services until and unless
replaced pursuant to Section 6.9(e); and

(ii) where the Purchaser is required to account to a Tax Authority for VAT in
respect of the supply of any goods or services under this Agreement, subject to
Section 6.9(e), the determination of the Purchaser (acting reasonably) shall be
accepted by the parties for VAT purposes in respect of such goods or services
unless and until replaced pursuant to Section 6.9(e).

ARTICLE VII

CONDITIONS TO THE CLOSING

SECTION 7.1. Conditions to Each Party’s Obligation. The Parties’ obligation to
effect the Closing is subject to the satisfaction or the express written waiver
by all of the Primary Parties, at or prior to the Closing, of the following
conditions:

(a) Regulatory Approvals. Mandatory Regulatory Approvals from the appropriate
Government Entities shall have been obtained.

(b) No Injunctions or Restraints. Subject to Section 5.6(f), there shall be in
effect no Law, or any order, injunction, decree or judgment of any court or
other Government

 

-69-



--------------------------------------------------------------------------------

Entity prohibiting, preventing or making illegal the consummation of any of the
transactions contemplated hereby.

(c) U.S. Sale Order, Canadian Approval and Vesting Order, and French Court
Order. The U.S. Sale Order shall have been entered in the form of Exhibit G in
accordance with Section 5.1(d), shall not have been modified, revised, vacated
or amended in a manner inconsistent with the provisions of Section 5.1(d) and
shall have become a Final Order. The Canadian Approval and Vesting Order shall
have been entered in the form of Exhibit I-2 in accordance with Section 5.2(b),
shall not have been modified, revised, vacated or amended in a manner
inconsistent with the provisions of Section 5.2(b) and shall have become a Final
Order. The French Court Order shall have been entered substantially in the form
of Exhibit J in accordance with Section 5.3, shall not have been modified,
revised, vacated or amended in a manner inconsistent with the provisions of
Section 5.3 and shall have become a Final Order.

(d) CDMA Vesting Order. The requirements of paragraph 7 of the CDMA Vesting
Order shall have been satisfied.

SECTION 7.2. Conditions to Sellers’ Obligation. The Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Primary Seller Parties), at or prior to the Closing, of each of
the following conditions:

(a) No Breach of Representations and Warranties. Each of the representations and
warranties contained in Article III (disregarding all materiality and material
adverse effect qualifications contained therein) shall be true and correct
(i) as of the Closing Date as if made on and as of such date or (ii) if made as
of a date specified therein, as of such date, except, in each case, for any
failure to be true and correct that, individually and together with other such
failures, has not had and would not reasonably be expected to have a material
adverse effect on the ability of the Purchaser to consummate the transactions
contemplated by this Agreement.

(b) No Breach of Covenants. The Purchaser shall have performed in all material
respects all material covenants, obligations and agreements contained in this
Agreement required to be performed by the Purchaser on or before the Closing.

(c) Officer Certificate. The Sellers shall have been furnished with a
certificate signed by a senior officer of the Purchaser certifying that the
conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied.

(d) Recent Emergence of Unknown Licenses. Ten (10) Business Days shall have
elapsed since the provision of the most recent notice, if any, that the Sellers
have provided to the Purchaser pursuant to and in compliance with
Section 8.1(d)(iii)(B).

SECTION 7.3. Conditions to Purchaser’s Obligation. The Purchaser’s obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Purchaser), at or prior to the Closing, of each of the following
conditions:

(a) No Breach of Representations and Warranties and Annex I Statements. Each of
the representations and warranties set forth in Article IV and each statement in
Annex I,

 

-70-



--------------------------------------------------------------------------------

in each case disregarding all materiality and Material Adverse Effect
qualifications contained therein, shall be true and correct (i) as of the
Closing Date as if made on and as of such date or (ii) if made as of a date
specified therein, as of such date, except for any failure to be true and
correct that, individually and together with other such failures, has not had
and would not reasonably be expected to have a Material Adverse Effect.

(b) No Breach of Covenants. The Sellers shall have complied in all material
respects with all material covenants, obligations and agreements contained in
this Agreement required to be performed by the Sellers on or before the Closing.

(c) Officer Certificate. The Purchaser shall have been furnished with a
certificate signed by a senior officer of each of the NA Sellers that the
conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied.

For the avoidance of doubt, the parties acknowledge that the Purchaser’s
knowledge of the existence of any facts, events, conditions or circumstances,
except by reason of the Transaction Documents and the Sellers Disclosure
Schedule, shall not in any way prevent the Purchaser from exercising all of its
rights hereunder and requiring that all conditions in Sections 7.1 and 7.3 be
satisfied in full.

ARTICLE VIII

TERMINATION

SECTION 8.1. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Primary Parties;

(b) by either Primary Party, upon written notice to the other Primary Party:

(i) if the Closing does not take place on or prior to the date that is one
hundred and eighty (180) days from the date of this Agreement (such date, as it
may be extended pursuant to the proviso below, the “Outside Date”); provided,
that the Outside Date shall be extended by successive periods of forty-five
(45) days if on the date of each such extension all of the conditions to the
Closing set forth in Article VII other than the conditions in Section 7.1(a)
and/or Section 7.1(b) are satisfied (or are capable of being satisfied should
Closing occur on the next Business Day); provided, however, that the Outside
Date shall in no event be more than three hundred and sixty (360) days from the
date of this Agreement; or

(ii) upon or following the determination by any of the Primary Seller Parties
(by resolution of the board of directors or similar governing body (in the case
of the NA Sellers), decision in writing of the Joint Administrators (in the case
of NNUK), or by entry into a definitive written agreement) or upon or following
written notice to the Purchaser, the official committee of unsecured creditors
(or the equivalent) in any of the Bankruptcy Proceedings or public announcement
(including any filing in a Bankruptcy Court by any of the Primary

 

-71-



--------------------------------------------------------------------------------

Seller Parties) thereof to proceed with an Alternative Transaction, such
determination to be made (A) if the Auction occurs, not later than the date that
is three (3) Business Days after the conclusion of the Auction, or (B) if the
Auction does not occur, not later than the later of sixty-three (63) days from
the date that the U.S. Bidding Procedures Order is first entered by the U.S.
Bankruptcy Court and the date the Canadian Sales Process Order is first granted
by the Canadian Court;

(c) by the Purchaser, upon written notice to the Primary Seller Parties:

(i) in the event of a breach by the Sellers of the Sellers’ representations,
warranties, Annex I statements, agreements or covenants set forth in this
Agreement, which breach would result in a failure of any of the conditions to
Closing set forth in Section 7.1, Section 7.3(a) or Section 7.3(b), as
applicable, and which breach, if capable of being cured, has not been cured
within twenty-five (25) days from receipt of written notice thereof from the
Purchaser (but not later than the Outside Date);

(ii) in the event of the Sellers’ breach of their obligation to close the
transactions contemplated hereby at the Closing, which breach, if capable of
being cured, has not been cured within five (5) days from receipt of written
notice thereof from the Purchaser (but not later than the Outside Date);

(iii) upon or following the determination by any of the Primary Seller Parties
(by resolution of the board of directors or similar governing body (in the case
of the NA Sellers), decision in writing of the Joint Administrators (in the case
of NNUK), or by entry into a definitive written agreement) or upon or following
written notice to the Purchaser, the official committee of unsecured creditors
(or the equivalent) in any of the Bankruptcy Proceedings or public announcement
(including any filing in a Bankruptcy Court by any of the Primary Seller
Parties) thereof to proceed with any Asset Retention Transaction;

(iv) (A) upon or following the date that is ten (10) Business Days after the
date hereof, if (x) the Canadian Debtors shall not have served the Canadian
Sales Process Order Motion on the Service List or filed such motion with the
Canadian Court by such date or (y) the U.S. Debtors have not filed with the U.S.
Bankruptcy Court the U.S. Bidding Procedures and Sale Motion by such date;
(B) upon or following the date that is thirty-five (35) days after the date
hereof, if (x) the U.S. Bidding Procedures Order shall not have been entered by
the U.S. Bankruptcy Court by such date or (y) the Canadian Sales Process Order
shall not have been entered by the Canadian Court by such date; or (C) at any
time following the entry of the U.S. Bidding Procedures Order and the Canadian
Sales Process Order but prior to the entry of the U.S. Sale Order and the
Canadian Approval and Vesting Order, upon or following the date that an order of
any court of competent jurisdiction shall be entered (x) vacating or reversing
the U.S. Bidding Procedures Order or the Canadian Sales Process Order or
(y) amending, supplementing or otherwise modifying the U.S. Bidding Procedures
Order or the

 

-72-



--------------------------------------------------------------------------------

Canadian Sales Process Order in a manner that is inconsistent with the standards
set forth in Sections 5.1(d) or 5.2(b), as applicable;

(v) upon or following the date sixty (60) days from the later of the date that
the U.S. Bidding Procedures Order is first entered by the U.S. Bankruptcy Court
and the date that the Canadian Sales Process Order is first granted by the
Canadian Court, if the Auction shall not have been completed by such later date
(if the Auction is required to occur at all pursuant to the U.S. Bidding
Procedures Order and the Canadian Sales Process Order); or

(vi) (A) upon or following the date that is seventy-five (75) days from the
later of the date that the U.S. Bidding Procedures Order is first entered by the
U.S. Bankruptcy Court and the date that the Canadian Sales Process Order is
first granted by the Canadian Court, if the hearing(s) to consider approval of
the U.S. Sale Order and the Canadian Approval and Vesting Order shall not have
commenced by such date; or (B) upon or following the date on which the U.S.
Bankruptcy Court shall have stated unconditionally that it will not enter the
U.S. Sale Order or the Canadian Court shall have stated unconditionally that it
will not enter the Canadian Approval and Vesting Order;

(d) by the Primary Seller Parties, upon written notice to the Purchaser:

(i) in the event of a breach by the Purchaser of the Purchaser’s
representations, warranties, agreements or covenants set forth in this
Agreement, which breach would result in a failure of any of the conditions to
Closing set forth in Section 7.1, Section 7.2(a) or Section 7.2(b), as
applicable, and which breach, if capable of being cured, has not been cured
within twenty-five (25) days from receipt of written notice thereof from the
Primary Seller Parties (but not later than the Outside Date);

(ii) upon the Purchaser’s breach of its obligation to close the transactions
contemplated hereby at the Closing, which breach is not cured within five
(5) days from the receipt of a written notice thereof from the Primary Seller
Parties (but not later than the Outside Date); or

(iii) in the event that (A) one or more Persons asserts the existence of an
Unknown License (as defined in the U.S. Bidding Procedures Order and the
Canadian Sales Process Order) that has been or would be rejected, repudiated or
terminated pursuant to the procedures described in the U.S. Bidding Procedures
Order or the Canadian Sales Process Order and that the Primary Seller Parties
determine, in the exercise of their reasonable good faith judgment, would, taken
together with all other such Unknown Licenses asserted to exist that have
likewise been or would likewise be rejected, repudiated or terminated pursuant
to the procedures described in the U.S. Bidding Procedures Order or the Canadian
Sales Process Order, constitute a substantial risk of resulting in an aggregate
allowed damage claim at least equal to the dollar amount specified in
Section 8.1(d) of the Sellers Disclosure Schedule, if rejected, repudiated or
terminated; (B) the Sellers

 

-73-



--------------------------------------------------------------------------------

promptly notified the Purchaser in writing of such assertion of the existence of
such Unknown License(s) and the basis for the Sellers’ reasonable good faith
estimate of such potential allowed damage claim(s) and provided to the Purchaser
such copy of such Unknown License(s) as in the Sellers’ possession on the basis
set forth in Section 2.3.2(d)(v), and subsequently provided the Purchaser
updates (which shall not constitute a further notice under this clause (B)) as
to any material change in the facts that formed the basis of the Primary Seller
Parties’ determination specified in the preceding clause (A); (C) the Primary
Seller Parties have requested in writing the consent of the Purchaser to
withdraw the rejection or repudiation of, or to elect not to terminate, such
Unknown License(s) and to deem each such Unknown License a “Continuing Unlisted
License” for purposes of Section 2.1.1(a) (which consent shall be granted or
denied in the Purchaser’s sole and absolute discretion); and (D) the Purchaser
shall not have provided its consent in writing to such request by the date that
is ten (10) Business Days after the date the Purchaser receives the notices
described in the foregoing clauses (B) and (C) and such copy of the asserted
Unknown License in the Sellers’ possession on the basis set forth in
Section 2.3.2(d)(v) (it being understood that the Purchaser’s consent to such
withdrawal or election not to terminate will not affect the Purchaser’s rights
under Article IX or any other provision of this Agreement);

provided, however, that the right to terminate this Agreement pursuant to
Section 8.1(b), Section 8.1(c)(i), Section 8.1(c)(ii), Section 8.1(d)(i) or
Section 8.1(d)(ii) shall not be available to the Primary Party seeking to
terminate if such Primary Party has breached this Agreement and such breach has
been the cause of, or has resulted in, the event or condition giving rise to a
right to terminate this Agreement.

SECTION 8.2. Expense Reimbursement and Break-Up Fee.

(a) In the event that (A) this Agreement is terminated (x) by the Purchaser
pursuant to Sections 8.1(c)(i), (ii) or (iii), (y) by either Primary Party
pursuant to Section 8.1(b)(i) (because of the failure of the condition specified
in Section 7.1(d)) or (ii), or (z) by the Primary Seller Parties pursuant to
Section 8.1(d)(iii); and (B) when this Agreement is terminated, the Purchaser is
not in breach of this Agreement, which breach would result in a failure to
satisfy any of the conditions to Closing set forth in Section 7.1 or
Section 7.2, the Sellers shall pay to the Purchaser cash in an amount equal to
the total amount of all actual fees, costs and expenses reasonably incurred by
the Purchaser in connection with the preparation, execution and performance of
this Agreement, which amount shall not exceed Four Million Dollars ($4,000,000)
(the “Expense Reimbursement”). The Expense Reimbursement shall be paid by wire
transfer of immediately available funds not more than five (5) Business Days
following such termination and after the receipt by the NA Sellers of written
notice from the Purchaser describing the fees and expenses that constitute the
Expense Reimbursement in reasonable detail.

(b) In the event that (A) this Agreement is terminated (x) by the Purchaser
pursuant to Sections 8.1(c)(i), (ii) or (iii), (y) by either Primary Party
pursuant to Section 8.1(b)(ii), or (z) by the Primary Seller Parties pursuant to
Section 8.1(d)(iii); (B) when this Agreement is terminated, the Purchaser is not
in breach of this Agreement, which breach would result in a failure to satisfy
any of the conditions to Closing set forth in Section 7.1 or Section

 

-74-



--------------------------------------------------------------------------------

7.2; and (C) an Alternative Transaction is consummated within twelve (12) months
following such termination, the Sellers shall pay to the Purchaser, from the
proceeds of such Alternative Transaction, in immediately available funds, not
more than five (5) Business Days after the date of such consummation, a cash fee
of Twenty-Five Million Dollars ($25,000,000) (the “Break-Up Fee”).

(c) Notwithstanding anything to the contrary herein, the Sellers’ obligation to
pay the Expense Reimbursement and/or Break-Up Fee pursuant to this Section 8.2
is expressly subject to entry of the U.S. Bidding Procedures Order and the
Canadian Sales Process Order.

SECTION 8.3. Effects of Termination. If this Agreement is terminated pursuant to
Section 8.1:

(a) all further obligations of the Parties under or pursuant to this Agreement
shall terminate without further liability of any Party to the other Parties
except for the provisions of, or as provided in, this Section 8.3 and
(i) Section 2.2.2 (Good Faith Deposit), (ii) Section 2.2.3 (Deposit Escrow),
(iii) Section 5.7 (Public Announcements), (iv) Section 5.10 (Transaction
Expenses), (v) Section 5.11 (Confidentiality), (vi) Section 8.2 (Expense
Reimbursement and Break-Up Fee), (vii) Section 8.3 (Effects of Termination),
(viii) Section 9.9 (Indemnification Escrow) and (ix) Article X (Miscellaneous);
provided, that, subject to Section 10.15, nothing herein shall relieve any Party
from liability for any breach of this Agreement occurring before the termination
hereof; and

(b) the provisions of the Non-Disclosure Agreement and the Supplementary
Non-Disclosure Agreement will continue in full force and effect.

ARTICLE IX

INDEMNIFICATION

SECTION 9.1. Survival. All representations, warranties, statements, covenants
and agreements of any of the Sellers contained herein (including Annex I) or in
any other Transaction Document shall survive the Closing until the Survival
Date, except (x) for covenants that by their terms are to be satisfied after the
Closing Date, which covenants shall survive in accordance with their terms, and
(y) as may be expressly provided in any Transaction Document other than this
Agreement. No Indemnification Claim (as defined below) may be asserted pursuant
to Section 9.2 unless the applicable Notice of Claim (as defined below) is
received by the Primary Seller Parties on or prior to the Survival Date (it
being agreed and understood that if a claim for a breach of representation,
warranty, statement, covenant or agreement is timely made, the representation,
warranty, statement, covenant or agreement shall, solely for the purposes of
such claim, survive until the date on which such claim is finally liquidated or
otherwise resolved). No representations and warranties of the Purchaser
contained herein or in any other Transaction Document (except, in the case of
such other Transaction Documents, as may be expressly provided therein) shall
survive beyond the Closing Date. This Section 9.1 shall not limit any Party’s
liability for actual fraud (which, for the avoidance of doubt, shall exclude
constructive fraud and equitable fraud).

 

-75-



--------------------------------------------------------------------------------

SECTION 9.2. Indemnification of Purchaser. On and after the Closing Date, and
subject to the other provisions of this Article IX (including the last sentence
of this Section 9.2), each of the Purchaser Indemnitees shall be indemnified and
held harmless out of the Indemnification Escrow Account and, in the aggregate,
to the extent of the Indemnification Escrow Amount from and against any and all
claims, demands, suits, Actions, causes of actions, losses (including, for the
avoidance of doubt, loss of profits, internal costs, loss of revenue and lost
sales), costs, damages, liabilities and out-of-pocket expenses incurred or paid,
including reasonable attorneys’ fees (including such fees which are incurred in
connection with a dispute of the provisions of this Agreement), fines,
penalties, costs of investigation or settlement, other professionals’ and
experts’ fees, and court or arbitration costs (but specifically excluding any
special, punitive, exemplary or speculative damages except to the extent such
damages specifically excluded herein are awarded to a Third Party) (hereinafter
collectively referred to as “Damages”), to the extent such Damages are suffered
by a Purchaser Indemnitee and arise out of, result from, or are caused by:

(a) any facts or circumstances that (i) to the Knowledge of the Sellers as of
the Closing Date, constitute an inaccuracy, misrepresentation or breach of any
of the representations and warranties set forth in Sections 4.2(b)(iii) or
4.2(b)(iv), or (ii) constitute an inaccuracy, misrepresentation or breach of any
of the other representations or warranties in Article IV or any of the
statements in Annex I;

(b) the breach of, default in, or failure to perform any covenant, agreement or
other obligation of the Sellers set forth in (i) Sections 2.1.1 (Assets), 2.1.8
(Non-Assignable Assets), 5.9 (Conduct of Business), 5.11 (Confidentiality),
5.13(b) (Termination of Intercompany Arrangements); 5.17 (Post-Closing Suits),
5.19 (Option to Purchase Undisclosed Patent Interests), and 5.22 (Disposition of
Jointly Owned Patents) or (ii) the Transaction Documents other than this
Agreement;

(c) any Excluded Liabilities (it being understood that in no event shall the
Purchaser assume any Excluded Liabilities); or

(d) the existence of any Permitted Encumbrances of the type described in clause
(i) of the definition of “Permitted Encumbrances” on any of the Assets;

provided, however, that the Purchaser Indemnitees shall not be entitled to any
indemnification pursuant to this Section 9.2 unless and until the total amount
of Damages for all Indemnification Claims for which the Purchaser Indemnitees
are entitled to be indemnified hereunder exceeds One Million Dollars
($1,000,000), in which case the Purchaser Indemnitees shall be entitled only to
the Damages in excess of such amount. The Purchaser, on behalf of itself and
each other Purchaser Indemnitee, acknowledges and agrees that the
Indemnification Escrow Account is the sole source of funding for any
Indemnification Claims and under no circumstances shall any Purchaser
Indemnitees be entitled to indemnification or other monetary remedy from the
Nortel Parties in respect of Damages other than from the Indemnification Escrow
Account, except to the extent Damages are incurred as a result of actual fraud
of the Sellers under this Agreement, with respect to which the limitations set
forth in this sentence shall not apply.

SECTION 9.3. Notice of Claim.

 

-76-



--------------------------------------------------------------------------------

(a) Promptly (and in any event within thirty (30) days) after any Purchaser
Indemnitee actually learns of any event or circumstance (including any Action
instituted or asserted by a Third Party against any Purchaser Indemnitee (a
“Third Party Claim”)) that is reasonably likely to give rise to indemnification
under Section 9.2 (an “Indemnification Claim”), the Purchaser Indemnitee shall
deliver to the Primary Seller Parties a notice executed by the Purchaser setting
forth in reasonable detail the matter giving rise to the Indemnification Claim
hereunder, including, if available, a reasonable estimate of the anticipated
Damages (such notice, a “Notice of Claim”). The Purchaser shall have the right
to amend any Notice of Claim at any time, including with respect to its estimate
of anticipated Damages.

(b) No delay on the part of any Purchaser Indemnitee in giving a Notice of Claim
shall limit or reduce such Person’s right to indemnity hereunder, or relieve the
Sellers from any of their obligations under this Article IX, unless (and then
only to the extent that) the Sellers are actually prejudiced thereby.

SECTION 9.4. Resolution of Notice of Claim.

Each Notice of Claim given by any Purchaser Indemnitee shall be resolved as
follows:

(a) Admitted Claims. If the Primary Seller Parties agree in writing that
liability for an Indemnification Claim is indemnified under Article IX for the
full amount of the Damages specified in the Notice of Claim or amendment to
Notice of Claim, or fail to give the Purchaser Indemnitee written notice
contesting all or any portion of a Notice of Claim within thirty (30) days after
such Notice of Claim (or amendment to any such Notice of Claim) is properly
delivered to each of the Primary Seller Parties pursuant to Section 10.7 of this
Agreement, then the Sellers shall be conclusively deemed to have consented to
the recovery (subject to the limitations set forth in Section 9.2) by the
Purchaser Indemnitee of the lesser of (i) the full amount of Damages actually
incurred by such Purchaser Indemnitee in respect of such Indemnification Claim
and (ii) the estimate of the anticipated Damages, if any, specified in such
Notice of Claim or amendment thereto, as applicable.

(b) Contested Claims. With respect to any Notice of Claim not involving a Third
Party Claim, if the Primary Seller Parties give the Purchaser Indemnitee written
notice contesting all or any portion of a Notice of Claim or any amendment to a
Notice of Claim, but solely with respect to any matters subject to such
amendment (a “Contested Claim”) within thirty (30) days after proper delivery to
the Primary Seller Parties of such Notice of Claim or amendment thereto pursuant
to Section 10.7, then such Contested Claim shall be resolved by either (i) a
written settlement agreement executed by the Primary Parties and the Purchaser
Indemnitee or (ii) in the absence of such a written settlement agreement within
thirty (30) days of the Sellers’ delivery of a notice contesting the Notice of
Claim or amendment thereto, all Indemnification Claims that are the subject of
such Notice of Claim or the amendment thereto shall be resolved by a joint
hearing of the U.S. Bankruptcy Court and the Canadian Court. The foregoing
dispute resolution procedures shall also apply with respect to any disputes as
between the Sellers, on the one hand, and the Purchaser or the Purchaser
Indemnitees, on the other, over whether the Purchaser Indemnitees are entitled
to indemnification for Damages resulting from a Third Party Claim.

 

-77-



--------------------------------------------------------------------------------

(c) Participation in Defense of Third Party Claims. In the event of a Third
Party Claim, the Primary Seller Parties may, at their option, participate in the
defense of the Purchaser Indemnitee against the claims giving rise to such Third
Party Claim (including through the employment of its choice of counsel, who
shall be reasonably satisfactory to such Purchaser Indemnitee, it being
understood that the Sellers shall be responsible for the payment of the fees,
charges and disbursements of such counsel) provided, that (i) such participation
shall not limit the Purchaser Indemnitees’ control of such Third Party Claim and
(ii) the Primary Seller Parties and their counsel shall reasonably cooperate
with the Purchaser Indemnitees and their counsel in connection with such Third
Party Claim. For the avoidance of doubt, the applicable Purchaser Indemnitee(s)
shall have the right to undertake, conduct and control, through counsel of its
own choosing and at its own expense (without prejudice to its right to recover
all Damages in accordance with this Article IX), the defense of any Third Party
Claim.

(d) Settlement of Third Party Claims. In the event that a Purchaser Indemnitee
shall compromise or settle any Third Party Claim without the consent of the
Primary Seller Parties (which consent shall not be unreasonably withheld,
delayed or conditioned), such compromise or settlement shall not be dispositive
with respect to the Damages payable to such Purchaser Indemnitee in respect of
such Third Party Claim. For so long as any amounts remain in the Indemnification
Escrow Account and subject to appropriate confidentiality and privilege
protections, in the event a Purchaser Indemnitee intends to compromise or settle
multiple claims with a Third Party and one or more of such claims is a Third
Party Claim, the Purchaser shall inform the Primary Seller Parties, prior to
seeking their consent to such settlement or compromise, of: (i) the amount of
all claims; (ii) the aggregate amount of such settlements or compromises with
the Third Party; and (iii) the amount of the settlement allocated to each claim.

(e) Cooperation. From and after the delivery of any Notice of Claim subject to
appropriate confidentiality and privilege protections, the Sellers and the
applicable Purchaser Indemnitees shall make reasonably available to the other
party, as applicable, and their respective attorneys, accountants and
representatives all pertinent information under its control relating to the
applicable Indemnification Claim and amount of Damages incurred in connection
therewith, and the Sellers shall cooperate and, in the case of a Third Party
Claim, render to the applicable Purchaser Indemnitees such assistance as such
Purchaser Indemnitees may reasonably require in order to facilitate the proper
and adequate defense of any such Third Party Claim (including granting the
applicable Purchaser Indemnitees and their attorneys, accountants and
representatives reasonable access, during normal business hours, to the
personnel of the Sellers (including as witnesses or deponents at trial and
during the discovery process) to the extent reasonably related to the applicable
Indemnification Claim).

(f) Manner of Payment. If a Purchaser Indemnitee is entitled to the recovery of
Damages in respect of any Indemnification Claim pursuant to this Article IX,
then as and to the extent applicable pursuant to Section 9.2, an amount equal to
the amount of such Damages shall be released by the Escrow Agent from the
Indemnification Escrow Account, pursuant to the Escrow Agreement, by wire
transfer of immediately available funds to an account designated in writing by
the Purchaser.

 

-78-



--------------------------------------------------------------------------------

SECTION 9.5. Treatment of Indemnity Payments. All indemnification payments under
this Article IX shall be treated as adjustments to the Purchase Price for all
applicable Tax purposes, except as is otherwise required by applicable Law.

SECTION 9.6. No Duplication of Damages. No Purchaser Indemnitee shall be
entitled to recover any amount due hereunder more than once in respect of the
same Damages, including receipt of third-party insurance proceeds in respect of
Damages indemnifiable under this Article IX

SECTION 9.7. Release of Remaining Funds from Indemnification Account. As soon as
reasonably practicable following the Survival Date, or the earliest date
thereafter on which there is no Indemnification Claim outstanding, all funds
remaining in the Indemnification Escrow Account shall be paid to the
Distribution Agent as agent for the Sellers in accordance with the Escrow
Agreement.

SECTION 9.8. Exhaustion or Distribution of Indemnity Escrow. Notwithstanding
anything to the contrary in this Article IX or otherwise, from and after the
date upon which no funds remain in the Indemnification Escrow Account, no Party
shall be subject to any further obligations under Sections 9.3 or 9.4 of this
Agreement.

SECTION 9.9. Indemnification Escrow.

(a) Each of the Primary Seller Parties, NNSA and the Purchaser has entered into
the Escrow Agreement with the Escrow Agent in order to secure payment in respect
of Indemnification Claims as provided in this Agreement and provide for the
disposition of the funds in the Indemnification Escrow Account.

(b) Each of the Primary Seller Parties, NNSA and the Purchaser hereby undertakes
to promptly execute and deliver to the Escrow Agent, in accordance with the
formalities set forth in the Escrow Agreement, joint instructions to pay to the
Distribution Agent (as distribution agent for the Sellers) or the Purchaser, as
applicable, funds from the Indemnification Escrow Account any time that any
Person becomes entitled to such payment from the Indemnification Escrow Account
pursuant to this Agreement.

ARTICLE X

MISCELLANEOUS

SECTION 10.1. Indemnity Relating to Certain License Non-Assignment and
Non-Renewal Protections.

(a) The Purchaser shall indemnify and hold each Seller Indemnitee harmless from
and against any and all Damages suffered by such Seller Indemnitee that arise
out of, result from or are caused by any Action instituted or asserted by a
Third Party against such Seller Indemnitee (a “Section 10.1 Third Party Claim”)
as a result of the Purchaser’s use and exercise (and not merely the grant) of
the power of attorney granted pursuant to Section 28(h) of the U.S. Sale Order
or Section 14(h) of the Canadian Approval and Vesting Order (the “License Power
of Attorney”).

 

-79-



--------------------------------------------------------------------------------

(b) The Purchaser shall have the right to undertake, conduct and control,
through counsel of its own choosing and at its own expense, the defense of any
Section 10.1 Third Party Claim, and the Seller Indemnitees shall reasonably
cooperate with the Purchaser in such defense at the expense of the Purchaser.
Promptly (and in any event within thirty (30) days) after any Seller Indemnitee
actually learns of any Section 10.1 Third Party Claim that is reasonably likely
to give rise to indemnification under this Section 10.1 (a “Section 10.1
Indemnification Claim”), such Seller Indemnitee shall deliver to the Purchaser a
notice executed by such Seller Indemnitee setting forth in reasonable detail the
matter giving rise to the Section 10.1 Indemnification Claim hereunder,
including, if available, a reasonable estimate of the anticipated Damages (such
notice, a “Section 10.1 Notice of Claim”). The Primary Seller Parties may, at
their option, participate in the defense of such Section 10.1 Third Party Claim
(including through the employment of that choice of counsel, who shall be
reasonably satisfactory to the Purchaser, it being understood that the Primary
Seller Parties shall be responsible for the payment of the fees, charges and
disbursements of such counsel) provided, that (i) such participation shall not
limit the Purchaser’s control of such Section 10.1 Third Party Claim and
(ii) the Primary Seller Parties and their counsel shall reasonably cooperate
with the Purchaser and its counsel in connection with such Section 10.1 Third
Party Claim.

(c) No delay on the part of any Seller Indemnitee in giving a Section 10.1
Notice of Claim shall limit or reduce such Person’s right to indemnity
hereunder, or relieve the Purchaser from any of its obligations under this
Section 10.1, unless (and then only to the extent that) the Purchaser is
actually prejudiced thereby (including with respect to the Purchaser’s ability
to fully undertake, conduct and control the defense of the Section 10.1 Third
Party Claim or as a result of a material increase in the liability which the
Purchaser would otherwise have under this Section 10.1).

(d) The Seller Indemnitees shall not compromise or settle any Section 10.1 Third
Party Claim without the consent of the Purchaser (which consent shall not be
unreasonably withheld, delayed or conditioned).

SECTION 10.2. Remedies. No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement by any Party will operate
as a waiver of such right, remedy, power or privilege, nor will any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise of such right, remedy, power or privilege
or the exercise of any other right, remedy, power or privilege.

SECTION 10.3. No Third Party Beneficiaries. Except for any acknowledgments,
rights, undertakings, covenants, indemnities, representations or warranties
expressed to be for the benefit of the Joint Administrators, the French
Liquidator, the Purchaser Indemnitees and the Seller Indemnitees, this Agreement
is for the sole benefit of the Parties and their permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

SECTION 10.4. Consent to Amendments; Waivers. No Party shall be deemed to have
waived any provision of this Agreement or any of the other Transaction

 

-80-



--------------------------------------------------------------------------------

Documents unless such waiver is in writing, and then such waiver shall be
limited to the circumstances set forth in such written waiver. This Agreement
shall not be amended, altered or qualified except by an instrument in writing
signed by all the parties hereto or thereto, as the case may be, at their sole
discretion.

SECTION 10.5. Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all representations, warranties, Annex I statements, covenants
and agreements set forth in this Agreement by or on behalf of the Parties will
be binding upon and inure to the benefit of such Parties and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any Party without the
prior written consent of the Primary Seller Parties in case of an assignment by
the Purchaser or the Purchaser in case of an assignment by any Seller, which
consent may be withheld in such Party’s sole discretion, except for the
following assignments which shall not require consent: (i) assignment to an
Affiliate of a Party (provided that the assigning Party remains liable jointly
and severally with its assignee Affiliate for the assigned obligations to the
other Parties), (ii) assignment by a U.S. Debtor to a succeeding entity upon
consummation of a plan of reorganization with respect to such U.S. Debtor
pursuant to Chapter 11 of the U.S. Bankruptcy Code and (iii) assignment by any
of the Canadian Debtors to a succeeding entity pursuant to any plan of
arrangement approved by the Canadian Court. The Parent may not assign any of its
obligations under Section 10.24 without the prior written consent of the Primary
Seller Parties and any attempted assignment by the Parent without such consent
shall be void ab initio and of no force or legal effect.

The provisions of this Agreement shall survive for the benefit of the Joint
Administrators, the French Liquidator, their firm, partners, employees, agents,
advisers and representatives notwithstanding the discharge of the Joint
Administrators as joint administrators of the EMEA Sellers, or the French
Liquidator as liquidator of NNSA and shall be in addition to, and not in
substitution for, any other right, indemnity or relief otherwise available to
each of them.

SECTION 10.6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Subject to Section 10.6(b) and Section 10.6(f), any questions, claims,
disputes, remedies or Actions arising from or related to this Agreement or the
transactions contemplated hereby, and any relief or remedies sought by any
Parties, shall be governed exclusively by the Laws of the State of New York
applicable to contracts made and to be performed in that State and without
regard to the rules of conflict of laws of the State of New York or any other
jurisdiction.

(b) To the fullest extent permitted by applicable Law, and except for those
matters specifically required to be determined by the Accounting Arbitrator
pursuant to the terms hereof, each Party:

(i) agrees that any claim, action, proceeding by such Party seeking any relief
whatsoever arising out of, or in connection with, this Agreement, or the
transactions contemplated hereby shall be brought only in (A) the U.S.

 

-81-



--------------------------------------------------------------------------------

Bankruptcy Court, if brought prior to the entry of a final decree closing the
Chapter 11 Cases, or the Canadian Court, if brought prior to the termination of
the CCAA Cases, provided that if (X) a final decree closing the Chapter 11 Cases
has not been entered and (Y) the CCAA Cases have not terminated, the U.S.
Debtors, the Canadian Debtors or the Purchaser may, in accordance with the
Cross-Border Protocol, move the U.S. Bankruptcy Court and the Canadian Court to
hold a joint hearing of the U.S. Bankruptcy Court and the Canadian Court to
determine the appropriate jurisdiction for such claim, action or proceeding, or
(B) in the Federal Courts in the Southern District of New York or the State
Courts of the State of New York, County of New York (collectively, the “New York
Courts”), if brought after entry of a final decree closing the Chapter 11 Cases
and termination of the CCAA Cases (the courts specified in clauses (A) and
(B) collectively, the “Designated Courts”), and shall not be brought in each
case, in any other court in the United States of America, Canada or any court in
any other country;

(ii) agrees to submit to the jurisdiction of the Designated Courts for purposes
of all legal proceedings arising out of, or in connection with, this Agreement
or the transactions contemplated hereby;

(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of such action brought in any Designated Court
or any claim that any such action brought in any Designated Court has been
brought in an inconvenient forum;

(iv) agrees that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10.7 or any other
manner as may be permitted by Law shall be valid and sufficient service thereof;
and

(v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.

(c) The Purchaser hereby appoints (i) Google Canada Corporation as its
authorized agent (the “Purchaser Authorized Canadian Agent” upon whom process
and any other documents may be served in the CCAA Cases and any Action arising
out of, or in connection with, this Agreement or the transactions contemplated
hereby, which may be instituted in the Canadian Court by any other party hereto,
and (ii) Google UK Limited as its authorized agent (the “Purchaser Authorized
EMEA Agent” and together with the Purchaser Authorized Canadian Agent, the
“Purchaser Authorized Agents”) upon whom process may be served in the EMEA Cases
(including the French Case) and any Action arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, which may be
instituted in the English Court or French Court by any other party hereto, which
appointment in each case shall be irrevocable. The Purchaser further agrees to
take any and all action, including the filing of any and all documents and
instruments, which may be necessary to continue such appointments in full force
and effect as aforesaid. Service of process upon the applicable Purchaser
Authorized Agent in respect of the relevant jurisdiction and written notice of
such

 

-82-



--------------------------------------------------------------------------------

service to the Purchaser shall be deemed, in every respect, effective service of
process upon the Purchaser in relation to such jurisdiction.

(d) Each Seller hereby appoints (i) NNI as its authorized agent (the “Seller
Authorized U.S. Agent”) upon whom process and any other documents may be served
in the Chapter 11 Cases and any Action arising out of, or in connection with,
this Agreement or the transactions contemplated hereby, which may be instituted
in the U.S. Bankruptcy Court or in the NY Courts by any other party hereto,
(ii) Ogilvy Renault LLP as its authorized agent (the “Seller Authorized Canadian
Agent”) upon whom process and any other documents may be served in the CCAA
Cases and any Action arising out of, or in connection with, this Agreement or
the transactions contemplated hereby, which may be instituted in the Canadian
Court by any other party hereto, which appointment in each case shall be
irrevocable, and (iii) NNUK as its authorized agent (the “Seller Authorized EMEA
Agent” and together with the Seller Authorized U.S. Agent and the Seller
Authorized Canadian Agent, the “Seller Authorized Agents”) upon whom process may
be served in the EMEA Cases (including the French Case) and any Action arising
out of, or in connection with, this Agreement or the transactions contemplated
hereby, which may be instituted in the English Court or French Court by any
other party hereto, which appointment in each case shall be irrevocable. Each
such Seller further agrees to take any and all action, including the filing of
any and all documents and instruments, which may be necessary to continue such
appointment in full force and effect as aforesaid. Service of process upon the
applicable Seller Authorized Agent in respect of the relevant jurisdiction and
written notice of such service to the Primary Seller Parties shall be deemed, in
every respect, effective service of process upon every such Seller.

(e) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

(f) Notwithstanding Section 10.6(a) and (b), the Parties, the Joint
Administrators and the French Liquidator agree that:

(i) any questions, claims, disputes, remedies or Actions arising under
Section 10.18 in respect of the EMEA Sellers or the Joint Administrators and any
questions, claims, disputes, remedies or Actions arising from or related to
(A) the agency of the Joint Administrators, (B) the personal liability of the
Joint Administrators, their firm, partners, employees, advisors, representatives
and agents, (C) their qualification to act as insolvency practitioners in
accordance with Part XIII of the Insolvency Act or (D) their appointment as
joint administrators of the EMEA Sellers and their status as such, to the extent
separable from other

 

-83-



--------------------------------------------------------------------------------

claims made hereunder, shall be governed by English law and be subject to the
exclusive jurisdiction of the English courts; and

(ii) any questions, claims, disputes, remedies or Actions arising under
Section 10.20 and any questions, claims, disputes, remedies or Actions arising
from or related to (A) the agency of the French Liquidator, (B) the personal
liability of the French Liquidator, (C) his appointment as liquidator of NNSA or
the appointment of the French Office Holders of NNSA and their status as such,
shall be governed by French law and be subject to the exclusive jurisdiction of
the Versailles courts (France).

SECTION 10.7. Notices. All demands, notices, communications and reports provided
for in this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other Person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 10.7.

If to the Parent or the Purchaser, to:

Ranger Inc.

c/o Google Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043

Attention: Legal – Patents

Facsimile: (650) 618-8643

and

Ranger Inc.

c/o Google Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043

Attention: Legal – M&A

Facsimile No.: (650) 887-1790

With copies (that shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

United States

Attention:    Philip Mindlin

                    Adam O. Emmerich

                    Benjamin M. Roth

Facsimile:    +1-212-403-2000

 

-84-



--------------------------------------------------------------------------------

If to the NA Sellers or the Other Sellers, to:

Nortel Networks Corporation

5945 Airport Road

Suite 360

Mississauga, Ontario, Canada L4V 1R9

Attention:    Anna Ventresca

                    General Counsel-Corporate, Corporate Secretary and

                    Chief Compliance Officer

Facsimile:    +1-905-863-2057

and

Nortel Networks Limited

5945 Airport Road

Suite 360

Mississauga, Ontario, Canada L4V 1R9

Attention:    Anna Ventresca

                    General Counsel-Corporate, Corporate Secretary and

                    Chief Compliance Officer

Facsimile:    +1-905-863-2057

and

Nortel Networks Inc.

Legal Department

4001 E. Chapel Hill – Nelson Hwy.

Research Triangle Park, North Carolina 27709

United States

Attention:    Timothy Ross

                    Secretary and Vice President

Facsimile:    +1-919-905-3741

With copies (that shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

United States

Attention:    Paul J. Shim

                    James L. Bromley

                    Lisa M. Schweitzer

Facsimile:    +1-212-225-3999

and

 

-85-



--------------------------------------------------------------------------------

Ogilvy Renault LLP

200 Bay Street

Suite 3800, P.O. Box 84

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2Z4

Canada

Attention:    Michael Lang

Facsimile:    +1-416-216-3930

If to the EMEA Sellers, to:

Alan Bloom / Christopher Hill / Stephen Harris

Ernst & Young LLP

1 More London Place

London

SE1 2AF

United Kingdom

Facsimile:    +44 (0) 20 7951 1345

With copies (that shall not constitute notice) to:

Alex Kay

Herbert Smith LLP

Exchange House

Primrose Street

London

EC2A 2HS

United Kingdom

Facsimile:    +44 (0) 20 7098 4447

If to the Joint Administrators, to:

Alan Bloom / Christopher Hill /

Stephen Harris Ernst & Young LLP

1 More London Place

London

SE1 2AF

United Kingdom

Facsimile:    +44 (0) 20 7951 1345

 

-86-



--------------------------------------------------------------------------------

With copies (that shall not constitute notice) to:

Alex Kay

Herbert Smith LLP

Exchange House

Primrose Street

London

EC2A 2HS

United Kingdom

Facsimile: +44 (0) 20 7098 4447

and

Avner Ben-Gera

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

United States

Facsimile: +1-212-299-6366

If to NNSA or the French Liquidator, to:

Attention: Cosme Rogeau

26 avenue Hoche

78000 Versailles

France

Facsimile: +33 1 39 49 44 63

With a copy (that shall not constitute notice) to:

Foucaud, Tchekhoff, Pochet & Associés

Attention: Antoine Tchekhoff & Edouard Fabre

1bis, avenue Foch

75116 Paris

France

Facsimile: +33 1 45 00 08 19

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the day after deposit with a reputable overnight
courier service, as applicable.

SECTION 10.8. Exhibits; Sellers Disclosure Schedule.

(a) The Sellers Disclosure Schedule, the Exhibits attached hereto and Annex I
constitute a part of this Agreement and are incorporated into this Agreement for
all purposes as if fully set forth herein.

 

-87-



--------------------------------------------------------------------------------

(b) Disclosure in any section of the Sellers Disclosure Schedule of any facts or
circumstances shall be deemed to be adequate response and disclosure of such
facts or circumstances in any other section of the Sellers Disclosure Schedule
as though fully set forth in such other section, if it is reasonably apparent
from the Sellers Disclosure Schedule that such disclosure is applicable. The
inclusion of any information in any section of the Sellers Disclosure Schedule
shall not be construed as indicating that such matter is necessarily required to
be disclosed in order for any representation, warranty or statement to be true
and correct. The Sellers Disclosure Schedule is qualified in its entirety by
reference to this Agreement and is not intended to constitute, and shall not be
construed as constituting, representations or warranties by any Nortel Party
except to the extent expressly set forth therein. The inclusion of any
information in any section of the Sellers Disclosure Schedule or other document
delivered by the Sellers, the Joint Administrators or the French Liquidator
pursuant to this Agreement shall not be deemed to be an admission or evidence of
the materiality of such item, nor shall it establish a standard of materiality
for any purpose whatsoever.

SECTION 10.9. Counterparts. The Parties may execute this Agreement in two or
more counterparts (no one of which need contain the signatures of all Parties),
each of which will be an original and all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or electronic mail shall be as effective as
delivery of a manually executed counterpart of a signature page to this
Agreement.

SECTION 10.10. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that such Party drafted or was more responsible for drafting the
provisions.

SECTION 10.11. Severability. If any provision, clause or part of this Agreement,
or the application thereof under certain circumstances, is held invalid, illegal
or incapable of being enforced in any jurisdiction, (i) as to such jurisdiction,
the remainder of this Agreement or the application of such provision, clause or
part under other circumstances, and (ii) as for any other jurisdiction, all
provisions of this Agreement, shall not be affected and shall remain in full
force and effect, unless, in each case, such invalidity, illegality or
unenforceability in such jurisdiction materially impairs the ability of the
Parties to consummate the transactions contemplated by this Agreement. Without
limiting Section 5.6(f), upon such determination that any clause or other
provision is invalid, illegal or incapable of being enforced in such
jurisdiction, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible even in
such jurisdiction.

SECTION 10.12. No Set-off, Deduction or Counterclaim. Subject to Section 2.2.2,
every payment payable by any Party under this Agreement or under any of the
other

 

-88-



--------------------------------------------------------------------------------

Transaction Documents shall be made in full without any set-off or counterclaim
howsoever arising and shall be free and clear of, and without deduction of, or
withholding for, any amount which is due and payable to such Party by any other
Party whether under this Agreement or under any of the other Transaction
Documents or otherwise.

SECTION 10.13. Headings. The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 10.14. Entire Agreement. This Agreement (including the Sellers
Disclosure Schedule and all Exhibits attached hereto), the Non-Disclosure
Agreement, the Supplementary Non-Disclosure Agreement and the Transaction
Documents together set forth the entire understanding of the Parties relating to
the subject matter thereof, and all prior or other contemporaneous
understandings, agreements, representations and warranties, whether written or
oral, are superseded by this Agreement, the Non-Disclosure Agreement, the
Supplementary Non-Disclosure Agreement and the Transaction Documents, and all
such prior or other contemporaneous understandings, agreements, representations
and warranties are hereby terminated. In the event of any irreconcilable
conflict between this Agreement and the Non-Disclosure Agreement or the
Supplementary Non-Disclosure Agreement, the provisions of this Agreement shall
prevail. Furthermore, the Parties each hereby acknowledge that this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm’s-length negotiations; all Parties specifically acknowledge that no Party
has any special relationship with another Party that would justify any
expectation beyond that of an ordinary buyer and an ordinary seller in an
arm’s-length transaction.

SECTION 10.15. Availability of Equitable Relief; Limitations on Damages; Sole
and Exclusive Remedy.

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, subject to the
limitations set forth in this Section 10.15, each of the Parties shall be
entitled to equitable relief to prevent or remedy breaches of this Agreement
(other than with respect to breaches of Section 5.9(c)), without the proof of
actual damages, including in the form of an injunction or injunctions or orders
for specific performance in respect of such breaches. Each Party agrees, to the
extent that such Party is subject to any equitable remedy, to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy. Each Party further agrees that the only permitted objection
that it may raise in response to any action for equitable relief is that it
contests the existence of a breach or threatened breach of the provisions of
this Agreement or that equitable relief is not available pursuant to the express
terms of this Section 10.15. Without limiting the preceding provisions of this
Section 10.15, it is acknowledged and agreed that (i) in the event of a material
breach by the Sellers, the Purchaser shall be entitled to equitable relief to
compel specific performance by the Sellers of all of the transactions
contemplated by the U.S. Bidding Procedures Order, the Canadian Sales Process
Order, this Agreement (other than Section 5.9(c) hereof) and any other
Transaction Documents, in each case subject to the provisions of such document,
including to conduct the Auction as contemplated by the U.S. Bidding Procedures
Order and to effect the sale of the Assets to the Purchaser as contemplated by
Article

 

-89-



--------------------------------------------------------------------------------

II, and (ii) under no circumstances shall any Person be liable for punitive
damages arising out of, or in connection with, this Agreement or the
transactions contemplated hereby or any breach or alleged breach of any of the
terms hereof or any other Transaction Document. Except for the indemnification
rights of Purchaser Indemnitees expressly set forth in Article IX and Seller
Indemnitees expressly set forth in Section 10.1, nothing set forth in this
Agreement shall confer or give, or shall be construed to confer or give, to any
Person (including any Person acting in a representative capacity) other than the
Parties any rights or remedies against any Person.

(b) Notwithstanding anything to the contrary contained in any Transaction
Document but except in the case of actual fraud by any Seller and without
prejudice to the Purchaser Indemnitees’ right to indemnification pursuant to
Article IX from and after Closing, in no event shall any of the Nortel Parties
be subject to any damage, remedy or relief in respect of any Liability to the
Purchaser or any other Purchaser Indemnitee in connection with, or relating to,
or arising under this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby, either prior to or after the
Closing, and regardless of whether any such claim arises in contract (including,
for the avoidance of doubt, with respect to clause (ii) below, payment of the
Expense Reimbursement and/or the Break-Up Fee), tort, breach of warranty or any
other legal or equitable theory, in each case other than: (i) equitable relief
granted pursuant to and in accordance with Section 10.15(a); and (ii) prior to
the Closing, for monetary damages in an aggregate amount not to exceed
Twenty-Nine Million Dollars ($29,000,000).

(c) The provisions of this Section 10.15 and the limitations on remedies
provided hereunder were specifically bargained for between the Purchaser and the
Sellers and were taken into account by the Purchaser and the Sellers in arriving
at the Purchase Price. The Sellers have expressly relied on the provisions of
this Section 10.15, and the limitations on remedies provided hereunder in
agreeing to the Purchase Price and in agreeing to provide the specific
representations, warranties, statements and covenants set forth herein.

SECTION 10.16. Bulk Sales Laws. Subject to the entry of the U.S. Sale Order and
the Canadian Approval and Vesting Order, each Party waives compliance by the
other Party with any applicable bulk sales Law.

SECTION 10.17. NA Sellers as Representatives of Other Sellers.

(a) For all purposes of this Agreement, each Other Seller hereby irrevocably
appoints NNI as its representative.

(b) Pursuant to Section 10.17(a), NNI shall expressly have the power to, in the
name and on behalf of each Other Seller, (i) take all decisions and carry out
any actions required or desirable in connection with this Agreement, (ii) send
and receive all notices and other communications required or permitted hereby,
and (iii) consent to any amendment, waivers and modifications hereof.

SECTION 10.18. Obligations of Sellers and EMEA Sellers. When references are made
in this Agreement to certain Sellers causing other Sellers or other Affiliate(s)
to undertake (or to not undertake) certain actions, or agreements are being made
on behalf of

 

-90-



--------------------------------------------------------------------------------

certain other Sellers or other Affiliates, “Sellers” for purposes of such clause
shall be deemed to mean, respectively, NNI (in the case of a U.S. Debtor) and
NNL (in the case of a Canadian Debtor other than NNC and a Non-Debtor Seller).
Notwithstanding anything to the contrary herein, the obligations of each EMEA
Seller hereunder shall be several and not joint. Effective as of the date
hereof, the parties are fully bound by the terms of this Agreement; provided,
however, that, except with respect to Section 5.26, none of the Sellers, the
Joint Administrators or the French Liquidator shall have any obligations or
incur any liabilities under this Agreement unless and until (i) the U.S.
Bankruptcy Court enters the U.S. Bidding Procedures Order and (ii) the Canadian
Court enters the Canadian Sales Process Order. For the avoidance of doubt,
(x) no Seller shall assume any responsibility or liability for any obligations
relating to any assets and/or liabilities that are not owned by it, and each
Seller’s liability to the Purchaser in relation to any matter contained in this
Agreement shall be limited to the assets and/or liabilities of the relevant
Seller and (y) the intent of the Parties and the EMEA Sellers is that the
obligations and any liabilities of the EMEA Sellers, the Joint Administrators
and the French Liquidator under this Agreement will arise concurrently with the
obligations and liabilities of the Sellers under this Agreement.

SECTION 10.19. Exclusion of Liability of Joint Administrators and
Acknowledgement.

(a) Notwithstanding that this Agreement shall have been signed by the Joint
Administrators both in their capacities as administrators of the EMEA Sellers
for and on behalf of the EMEA Sellers and in their personal capacities, it is
hereby expressly agreed and declared that no personal Liability, or any
Liability whatsoever, under or in connection with this Agreement shall fall on
the Joint Administrators, or their firms, partners, employees, agents, advisers
or representatives whether such Liability would arise under paragraph 99(4) of
schedule B1 to the Insolvency Act or otherwise.

(b) The Parties agree that the Joint Administrators have negotiated and are
entering into this Agreement as agents for the EMEA Sellers to which they are
appointed, that none of the Joint Administrators, their firm, partners,
employees, advisers, representatives or agents shall incur any personal
liability whatsoever whether on their own part or in respect of any failure on
the part of any other party to observe, perform or comply with any of its
obligations under this Agreement, or under or in relation to any associated
arrangements or negotiations.

(c) The Joint Administrators are parties to this Agreement: (i) as agents of
each of the respective EMEA Sellers of which they are administrators; and
(ii) in their own capacities solely for (1) taking the benefit of the statutory
charges under Paragraph 99(3) of Schedule B1 of the Insolvency Act, or
otherwise, (2) obtaining the benefit of any provisions of this Agreement
expressed to be conferred on them, (3) enforcing the obligations of the other
Parties to this Agreement and (4) for the purpose of receiving the benefit of
this Section 10.19.

(d) The Parties agree that any breach of this Agreement by the Joint
Administrators shall be deemed to be a breach by them in their capacities as
administrators of the relevant EMEA Sellers, and, in such a case, each party
hereto shall have the right to make claims

 

-91-



--------------------------------------------------------------------------------

and assert its rights hereunder, against the relevant EMEA Sellers and their
respective successors and assigns.

SECTION 10.20. Exclusion of Liability of French Liquidator and Acknowledgments.
Notwithstanding that this Agreement shall have been signed by the French
Liquidator both in his capacity as liquidator of NNSA for and on behalf of NNSA
and in his personal capacity, it is hereby expressly agreed and declared that no
personal Liability, or any Liability whatsoever, under or in connection with
this Agreement shall fall on the French Liquidator or his firms, partners,
employees, agents, advisers or representatives whether such Liability would
arise under the FCC or otherwise.

SECTION 10.21. Joint Administrators and French Liquidator as agents of EMEA
Sellers.

(a) For all purposes of this Agreement, the Joint Administrators and the French
Liquidator act without personal liability as agents of the EMEA Sellers.

(b) The Joint Administrators shall expressly have the power to, in the name and
on behalf of each EMEA Seller as its agent: (i) take all decisions and carry out
any actions required or desirable in connection with this Agreement; (ii) send
and receive all notices and other communications required or permitted hereby;
and (iii) consent to any amendment, waivers and modifications hereof.

(c) Subject to entry of the French Court Order, the French Liquidator shall
expressly have the power to, in the name and on behalf of NNSA as its agent:
(i) take all decisions and carry out any actions required or desirable in
connection with this Agreement; (ii) send and receive all notices and other
communications required or permitted hereby; and (iii) consent to any amendment,
waivers and modifications hereof.

SECTION 10.22. Limitations.

(a) Under this Agreement, except for any documents, the forms of which have been
agreed by the Joint Administrators and the French Liquidator as at the date of
this Agreement, none of the EMEA Sellers, the Joint Administrators or the French
Liquidator shall be required to enter into or execute any document unless such
document contains exclusions of liability in favour of the Joint Administrators
or the French Liquidator (as applicable), to an extent consistent with, or more
favourable than, the exclusions of liability provided in favour of the Joint
Administrators or the French Liquidator (as applicable) in this Agreement. For
the avoidance of doubt, neither the Joint Administrators nor the French
Liquidator shall be required to enter into or execute any document in their
personal capacities or as administrators of the EMEA Sellers or mandataire
liquidateur of NNSA respectively, to the extent that such document would cause
the Joint Administrators and/or the French Liquidator to incur any personal
liability.

(b) The obligations or undertakings of the EMEA Sellers and the French
Liquidator under this Agreement are subject to their duties to act at all
relevant times in the best interests of the creditors of the EMEA Sellers (in
respect of the Joint Administrators) and, in relation to the French Liquidator,
NNSA. Accordingly, nothing in this Agreement shall operate

 

-92-



--------------------------------------------------------------------------------

to derogate from, restrict, or prevent the Joint Administrators and French
Liquidator from complying with their statutory duties or legal obligations in
relation to the exercise of their powers, duties or functions as, in the case of
the Joint Administrators, administrators of the EMEA Sellers or, in the case of
the French Liquidator, as mandataire liquidateur of NNSA, under the Insolvency
Act, FCC or any other applicable legislation or statutory instrument as they see
fit, (acting in good faith) and/or preclude the Joint Administrators from
terminating the administration of the EMEA Sellers pursuant to the
Administration Orders (and/or the French Liquidator from terminating his
appointment as mandataire liquidateur of NNSA) should the Joint Administrators
(and/or the French Liquidator, in relation to NNSA) be required to do so to
discharge their statutory duties or legal obligations, provided that,
notwithstanding the foregoing, any failure to comply with the terms of this
Agreement by any EMEA Seller will be a breach of this Agreement by the relevant
EMEA Seller, and the Purchaser shall not be restricted from claiming against the
relevant EMEA Seller and receiving any remedy, or exercising any right, other
than a claim against the Joint Administrators or the French Liquidator in their
respective personal capacities, to which it is otherwise entitled pursuant to
the terms of this Agreement, for any breach of this Agreement notwithstanding
that the Joint Administrators or the French Liquidator (as applicable) are
complying with such statutory duties or legal obligations in accordance with
this Section 10.22.

SECTION 10.23. Limitations on Post-Closing Obligations. Notwithstanding any
other provisions in this Agreement, all outstanding obligations of each EMEA
Seller under this Agreement (except under Section 5.11 (Confidentiality), and
Article 6 (Tax Matters)) shall cease on and from the date six (6) months
following the Closing Date without prejudice to (i) any accrued obligations of
the EMEA Sellers, (ii) any accrued rights of the Purchaser, or (iii) any accrued
Liabilities in relation to any obligations to have been carried out by the EMEA
Sellers, in each of (i), (ii) or (iii), prior to or on such date.

SECTION 10.24. Parent Guarantee.

(a) The Parent, as primary obligor and not merely as surety, hereby absolutely,
unconditionally and irrevocably guarantees the full and timely payment and
performance of all Liabilities (including indemnities, fees and Liabilities in
respect of equitable relief) of the Purchaser incurred under, arising out of or
in connection with this Agreement and the other Transaction Documents, as from
time to time amended, modified or supplemented in accordance with their terms
(such Liabilities, the “Guaranteed Obligations”). This is a guarantee of payment
and performance, and not of collectibility. The obligations of the Parent under
this Section 10.24 are absolute and unconditional in respect of satisfying the
Guaranteed Obligations and shall be enforceable against the Parent to the same
extent as if the Parent were the primary obligor (and not merely a surety) under
this Agreement and the other Transaction Documents.

(b) The Parent hereby waives as to itself promptness, diligence, notice of the
acceptance of this guarantee and of the Guaranteed Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of any Guaranteed Obligations incurred, all defenses which may be
available by virtue of any valuation, stay, moratorium Law or other similar Law
now or hereafter in effect, and all suretyship defenses (it being understood
that nothing in this sentence shall be deemed a waiver by the Parent of the

 

-93-



--------------------------------------------------------------------------------

obligation of any other Party to deliver notice pursuant to the terms of this
Agreement). The Parent agrees that the Guaranteed Obligations shall not be
discharged except by complete performance or payment of the amounts payable
under this Agreement, as applicable, and that the obligations of the Parent
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure or delay on the part of the Sellers to assert any
claim or demand or to enforce any right or remedy against the Purchaser;
(ii) any change in the time, place or manner of payment of any of the Guaranteed
Obligations or any waiver, compromise, consolidation or other amendment or
modification of any of the terms or provisions of this Agreement made in
accordance with the terms thereof or any agreement evidencing, securing or
otherwise executed in connection with any of the Guaranteed Obligations;
(iii) any change in the corporate existence, structure or ownership of the
Parent, Purchaser or any other Person interested in the transactions
contemplated by this Agreement; or (iv) the adequacy of any other means the
Sellers may have of obtaining payment related to any of the Guaranteed
Obligations. If at any time payment under the Agreement is rescinded or must be
otherwise restored or returned by the Sellers upon the insolvency, bankruptcy or
reorganization of the Purchaser or the Parent or otherwise, the Parent’s
obligations hereunder with respect to such payment shall be reinstated upon such
restoration or return being made by the Sellers, all as though such payment had
not been made. The Parent acknowledges that it will receive substantial direct
and indirect benefits from the transactions contemplated by this Agreement.

(c) The Parent hereby expressly acknowledges and agrees to be bound by the
following provisions of this Agreement: Article III (Representations and
Warranties of the Parent and the Purchaser), Section 10.2 (Remedies), Section
10.4 (Consent to Amendments; Waivers), the first paragraph of Section 10.5
(Successors and Assigns), Section 10.6(a) through (e) (Governing Law; Submission
to Jurisdiction; Waiver of Jury Trial), Section 10.7 (Notices), Section 10.9
(Counterparts), Section 10.10 (No Presumption), Section 10.11 (Severability),
Section 10.12 (No Set-off, Deduction or Counterclaim), Section 10.13 (Headings)
and Section 10.14 (Entire Agreement), Section 10.18 (Obligations of Sellers and
EMEA Sellers), Section 10.19 (Exclusion of Liability of Joint Administrators and
Acknowledgement), Section 10.20 (Exclusion of Liability of French Liquidator and
Acknowledgments), Section 10.21 (Joint Administrators and French Liquidator as
Agents of EMEA Sellers), Section 10.22 (Limitations), Section 10.23 (Limitations
on Post-Closing Obligations), and this Section 10.24 (Parent Guarantee).

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Asset Sale Agreement as
of the date first written above.

 

NORTEL NETWORKS CORPORATION By:  

/S/ GEORGE A. RIEDEL

  Name: George A. Riedel   Title: Chief Strategy Officer and President, Business
Units By:  

/S/ JOHM M. DOOLITTLE

  Name: John M. Doolittle   Title: Senior Vice-President, Corporate Services and
Chief Financial Officer NORTEL NETWORKS LIMITED By:  

/S/ GEORGE A. RIEDEL

  Name: George A. Riedel   Title: Chief Strategy Officer and President, Business
Units By:  

/S/ JOHN M. DOOLITTLE

  Name: John M. Doolittle   Title: Senior Vice-President, Corporate Services and
Chief Financial Officer NORTEL NETWORKS INC. By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer NN APPLICATIONS MANAGEMENT SOLUTIONS
INC. By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

NORTEL ALTSYSTEMS, INC. By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer CORETEK, INC. By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer QTERA CORPORATION By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer XROS, INC. By:  

/S/ JOHN RAY

  Name: John Ray   Title: Principal Officer

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

/S/ CHRISTOPHER HILL

   UK Limited (in administration) by    )    Christopher Hill    Christopher
Hill as Joint Administrator (acting    )      

as agent and without personal liability)

in the presence of:

   )       Witness signature         

/S/ WILMA GRAHAM

   )       Name: Wilma Graham    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

/S/ DAVID HUGHES

   (Ireland) Limited (in administration)    )    David Hughes    by David Hughes
as Joint Administrator    )      

(acting as agent and without personal

liability) in the presence of:

   )       Witness signature         

/S/ NIALL COVENEY

   )       Name: Niall Coveney    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

/S/ CHRISTOPHER HILL

   S.A. (in administration and liquidation    )    Christopher Hill   
judiciaire) by Christopher Hill as Joint    )      

Administrator (acting as agent and without

personal liability) in the presence of:

   )       Witness signature         

/S/ WILMA GRAHAM

   )       Name: Wilma Graham    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

/S/ KERRY TRIGG

   France S.A.S. (in administration) by    )    Kerry Trigg    Kerry Trigg
acting as authorised representative    )       of Christopher Hill as Joint
Administrator    )      

(acting as agent and without

personal liability) in the presence of:

         Witness signature         

/S/ LEISA HARKIN

   )       Name: Leisa Harkin    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel    )   

/S/ CHRISTOPHER HILL

   GmbH (in administration) by Christopher    )    Christopher Hill    Hill as
Joint Administrator (acting as agent    )       and without personal liability)
in the presence of:    )       Witness signature         

/S/ WILMA GRAHAM

   )       Name: Wilma Graham    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

SIGNED by Alan Bloom    )   

/S/ ALAN BLOOM

      )    Alan Bloom    in his own capacity and on behalf of the Joint    )   
  

Administrators without personal liability and

solely for the purpose of obtaining the benefit

of the provisions of this Agreement expressed

to be conferred on or given to the Joint

Administrators in the presence of:

         Witness signature         

/S/ KATHRYN BAILLIE

   )       Name: Kathryn Baillie    )       Address:    )      

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

        Signed by MAÎTRE COSME ROGEAU, acting in the capacity of Mandataire
Liquidateur of NORTEL NETWORKS S.A. (IN ADMINISTRATION AND LIQUIDATION
JUDICIARE), without personal liability and solely for the purpose of obtaining
the benefit of the provisions of this Agreement expressed to be conferred on or
given to the French Liquidator:           By  

/S/ COSME ROGEAU

            Name: Maître Cosme Rogeau             Title: Mandataire Liquidateur
          In the presence of:           Witness signature          

/S/ THIBAULT LEBRAY

          Name: Thibault LeBray           Address:   SIGNED for and on behalf of
NORTEL    )      /S/ COSME ROGEAU   NETWORKS S.A. (IN    )      MAÎTRE COSME
ROGEAU  

ADMINISTRATION AND

LIQUIDATION JUDICIARE)

by MAÎTRE COSME ROGEAU as

Mandataire Liquidateur (acting as agent

and without personal liability) in the

presence of:

  

)

)

)

)

)

)

         Witness signature             /s/ THIBAULT LEBRAY             Name:
Thibault LeBray             Address:            

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

  RANGER INC. By:  

/S/ DONALD HARRISON

  Name: Donald Harrison   Title: Chief Executive Officer, President and
Secretary Solely for the purpose of Section 10.24 and the other Sections
referenced in Section 10.24(c):   GOOGLE INC. By:  

/S/ KENT WALKER

  Name: Kent Walker   Title: Senior Vice President, General Counsel and
Assistant Secretary

 

Asset Sale Agreement Signature Page



--------------------------------------------------------------------------------

ANNEX I – STATEMENTS

Except (i) as set forth in the applicable sections of the Sellers Disclosure
Schedule or (ii) to the extent solely relating to the Excluded Assets or the
Excluded Liabilities:

(a) To the Knowledge of the Sellers, an accurate, true and complete list of all
Patents owned in whole or in part by the Sellers (including Jointly Owned
Patents and Specified UK Patents) is set forth in Section A.I(a) of the Sellers
Disclosure Schedule. Such list includes, for each patent and patent application,
the patent number or application serial number and the jurisdiction, and for
each U.S. patent and patent application that is not a Specified UK Patent, the
name of the Person holding such patent or patent application and the filing date
and issue date, if applicable. With respect to Jointly Owned Patents, the list
identifies the co-owner(s) of each U.S. patent and, to the extent the Sellers
have or are able to obtain copies of the applicable agreements, the agreements
under which any Seller and the co-owner(s) share ownership of the patent.

(b) None of the Listed Patents, the Listed Jointly Owned Patents, the Specified
Listed UK Patents or the Listed Inventions, and, to the Knowledge of the
Sellers, none of the other Transferred Patents, Jointly Owned Patents or
Specified UK Patents, is subject to any Liens other than Permitted Encumbrances,
and no Seller has granted any exclusive license to any Third Party with respect
to any Listed Patent, Listed Jointly Owned Patent, Specified Listed UK Patent or
Listed Invention or, to the Knowledge of the Sellers, any other Transferred
Patent, Jointly Owned Patent or Specified UK Patent, which exclusive license is
in force as of the date hereof.

(c) With respect to the Specified Listed UK Patents, the Listed Jointly Owned
Patents and the Listed Patents, and, to the Knowledge of the Sellers, with
respect to the other Specified UK Patents, Jointly Owned Patents and Transferred
Patents, the Sellers own all right, title, and interest in and to each such
Patent (other than the rights of co-owners of Jointly Owned Patents in and to
the Jointly Owned Patents); and subject to the Cross-License Agreements, the
Outbound License Agreements and the Commercial Licenses, such right, title, and
interest are sufficient for the Sellers to independently bring suit against a
Third Party to enforce the Listed Patents, the Specified Listed UK Patents, and,
to the Knowledge of the Sellers, the other Specified UK Patents and Transferred
Patents.

(d) To the Knowledge of the Sellers, Section A.I(d) of the Sellers Disclosure
Schedule sets forth an accurate, true and complete list of all Contracts between
the Sellers or their Affiliates, on the one hand, and any other Person, on the
other hand, under which the Sellers or their Affiliates both (i) grant a license
under any Transferred Patent, Jointly Owned Patent or Specified UK Patent and
(ii) receive from the counter-party a license under Patents owned by (or
licensed to) such counter-party (but other than inbound or outbound license
agreements where the only grant back from the licensee is under improvements on
the licensed Intellectual Property) (collectively, the “Cross-License
Agreements”), and the Sellers have furnished a correct and complete copy of each
such Contract in its final and effective form to the Purchaser prior to the date
hereof, except to the extent disclosure of the terms or existence of a Cross
License Agreement is prohibited, in which case it has been omitted from Section
A.I(d) of



--------------------------------------------------------------------------------

the Sellers Disclosure Schedule, but the number of such Cross License Agreements
that have been omitted is set forth in Section A.I(d) of the Sellers Disclosure
Schedule.

(e) To the Knowledge of the Sellers, Section A.I(e) of the Sellers Disclosure
Schedule sets forth an accurate, true and complete list of all Contracts (other
than Cross-License Agreements and Commercial Licenses) under which the Sellers
or their Affiliates grant a license (including a grant back or any other express
license made by any of the Sellers (as licensors) to improvements or any other
license rights) to a Transferred Patent, Jointly Owned Patent or Specified UK
Patent (whether alone or with any Software or Trade Secrets) (collectively, the
“Outbound License Agreements”), indicating for each such Outbound License
Agreement the title and the parties thereto, and the Sellers have furnished a
correct and complete copy of each such Contract in its final and effective form
to the Purchaser prior to the date hereof.

(f) To the Knowledge of the Sellers, (i) Section A.I(f) of the Sellers
Disclosure Schedule sets forth (A) an accurate, true and complete list of each
transition services agreement, master purchase agreements and development and
support agreements that the Sellers entered into with the purchasers of its
various business units after the Petition Date in connection with their
divestitures and (B) with respect to the transition services agreements, the
original scheduled termination date thereof (which, as of the date hereof, has
not been extended by more than 90 days), and (ii) the scope of the licenses
granted under the Transferred Patents, Jointly Owned Patents and Specified UK
Patents pursuant to such transition services agreements, master purchase
agreements and development and support agreements is not broader than the scope
of such licenses contained in the form licenses provided to the Purchaser prior
to the date hereof in the Data Room as document numbers 2.5.3.187 2.5.3.193,
2.5.3.194 and 2.5.3.195; it being understood that work orders under certain of
such agreements have been issued pursuant to such agreements, but are not
listed. To the Knowledge of the Sellers, the license rights, if any, granted by
the Sellers under the Transferred Patents, Jointly Owned Patents and Specified
UK Patents pursuant to each such transition services agreement during the term
of such transition services agreement shall expire upon the termination of such
transition services agreement (except for (A) rights to use and make certain
Software applications and tools relating to the businesses being divested, to
the extent that such Software applications and tools were delivered by the
Sellers or their Affiliates and (B) internal use of Intellectual Property
created by Sellers or their Affiliates prior to the expiration of such
transition services agreement in support of or during the course of performing
the services, to the extent such Intellectual Property has been delivered,
including by integration into the divested business.

(g) To the Knowledge of the Sellers, there is no Action pending asserting
invalidity, misuse or unenforceability of any of the Jointly Owned Patents,
Transferred Patents or Specified UK Patents or challenging the Sellers’ right to
use, right to transfer, or ownership of any of the Jointly Owned Patents,
Transferred Patents or Specified UK Patents.

(h) To the Knowledge of the Sellers, each of the registrations and applications
for the Jointly Owned Patents, Transferred Patents or Specified UK Patents
included in the Assets is currently in good standing and subsisting. The
foregoing will not be construed as a warranty that any patent will issue based
on a patent application.



--------------------------------------------------------------------------------

(i) To the Knowledge of the Sellers, Section A.I(i) of the Sellers Disclosure
Schedule sets forth an accurate, true and complete list of all Actions
(including opposition, interferences and cancellation petitions and like
proceedings) against any Seller, except for the Bankruptcy Proceedings, pending
before any Government Entity or threatened in writing that involves the Jointly
Owned Patents, Transferred Patents or Specified UK Patents.

(j) To the Knowledge of the Sellers, there are no prior or preferential rights,
rights of first refusal, rights of first offer or other similar rights of any
party (other than the Purchaser) to purchase or otherwise acquire any of the
Assets.

(k) To the Knowledge of the Sellers: every Patent solely owned by the Sellers or
their Affiliates, except for the Excluded Patents, is included among the Listed
Patents or the Specified Listed UK Patents; every Patent jointly owned by one or
more of the Sellers and their Affiliates, on the one hand, and one or more Third
Parties, on the other hand, except for the Excluded Patents, is included among
the Listed Jointly Owned Patents; and every invention disclosure owned by the
Sellers or their Affiliates and under consideration for the filing of a patent
application is included among the Listed Inventions.

(l) No Person listed in Section A.I(l) of the Sellers Disclosure Schedule has
been granted any license (other than a Commercial License) under the Jointly
Owned Patents, Transferred Patents or Specified UK Patents by the Sellers, which
license is in force as of the date hereof, it being understood that such Persons
may have rights or licenses solely with respect to products or services sold or
provided by the Sellers or Sellers’ Affiliates.

(m) To the Knowledge of the Sellers, Section A.I(m) of the Sellers Disclosure
Schedule sets forth an accurate, true and complete list of all Contracts (other
than Cross-License Agreements and Outbound License Agreements listed in Sections
A.I(d) or A.I(e) of the Sellers Disclosure Schedule, respectively) under which
the Sellers or their Affiliates have joint ownership in the Jointly Owned
Patents (collectively, the “Joint Ownership Agreements”), indicating each
Jointly Owned Patent and the title and the parties to each such agreement, and
the Sellers have furnished a correct and complete copy of each such Contract in
its final and effective form to the Purchaser prior to the date hereof.

(n) To the Knowledge of the Sellers, no Affiliate of the Sellers that is not
itself a Seller owns any Patents, invention disclosures or Patent Related
Documentation.

(o) To the Knowledge of the Sellers, (i)(x) all promises, declarations and
commitments granted, made or committed in writing by the Sellers to
standard-setting bodies or industry groups (other than those contained in
membership agreements, by-laws or policies of standard-setting bodies or
industry groups and described in clause (y) below or, without limiting clause
(y) below, in Section A.I(b) of the Sellers Disclosure Schedule) and that may
concern the Transferred Patents or Specified UK Patents, together with the title
and number of the standard and the Patents to which such promises, declarations
or commitments refer (in each case, to the extent identified in the respective
promise, declaration or commitment), are listed in Section A.I(o)(i)(x) of the
Sellers Disclosure Schedule, and (y) all membership agreements, by-laws or
policies of standard-setting bodies or industry groups in which Sellers were
participants and which contained commitments that may concern the Transferred
Patents or Specified UK Patents



--------------------------------------------------------------------------------

granted in writing by the Sellers and which bind Sellers to bind the Purchaser
thereto, are listed in Section A.I(o)(i)(y) of the Sellers Disclosure Schedule;
and (ii) except as set forth on Schedule A.I(o)(ii) of the Sellers Disclosure
Schedule, none of the declarations, promises and commitments referred to in
clause (i) above require royalty-free licensing of any of the Transferred
Patents.

(p) The patents, patent applications and provisional patent application listed
in Section 1.1(c) of the Sellers Disclosure Schedule are solely those sold after
the Petition Date to purchasers in connection with sales of divisions of Sellers
and are not included in the Sellers’ Patents.

(q) There exist no Permitted Encumbrances of the type described in clause (i) of
the definition of “Permitted Encumbrances” on any of the Assets.

(r) To the Knowledge of the Sellers, there exist no Licensed Residual Patents
(other than invention disclosures that (x) relate to a patent application filed
anywhere in the world or (y) are dated thirty (30) months or more before the
date hereof) or Undisclosed Patent Interests.

(s) To the Knowledge of the Sellers, the aggregate amount of all unpaid past,
present and future income and royalties payable to the Sellers under (i) the
Transferred Licenses and (ii) any licenses granted under the Transferred
Patents, Jointly Owned Patents or Specified UK Patents does not exceed $10
million.

(t) The portions of the Ericsson Licenses and any other agreement between any
Seller, on one hand, and Ericsson on the other hand, which were redacted in the
copy of such agreements provided in the Data Room, do not provide for: (i) the
assignment to any Person of any ownership or exclusive rights (including any
option to acquire ownership or exclusive rights) to any Transferred Patents,
Specified UK Patents or Jointly Owned Patents, (ii) the grant of any sublicense
or other license rights under the Transferred Patents, Specified UK Patents or
Jointly Owned Patents, (iii) the Sellers to have any rights to receive an
ownership or exclusive interest in any Patents transferred by any Sellers
to Ericsson or (iv) any rights for any Person in any improvements to any
Transferred Patents, Specified UK Patents or Jointly Owned Patents made by any
Seller or any purchaser of Transferred Patents, Specified UK Patents or Jointly
Owned Patents.

(u) The Sellers have disclosed to Purchaser all agreements, contracts, notices
and correspondence to, from or with Ericsson that relate in any way to the
Transferred Patents, Jointly Owned Patents or Specified UK Patents, other than
agreements, contracts, notices and correspondence relating to a potential
stalking horse transaction for the Transferred Patents, Jointly Owned Patents
and Specified UK Patents, as a whole.

(v) To the Knowledge of the Sellers, there exist no disputes between any Seller,
on the one hand, and Ericsson, on the other hand, concerning the Transferred
Patents, Jointly Owned Patents or Specified UK Patents or the scope of any
licenses granted to the Transferred Patents, Jointly Owned Patents or Specified
UK Patents.



--------------------------------------------------------------------------------

(w) There are no Collective Labor Agreements in effect or labor organizing
efforts outstanding or threatened with respect to any Employee of any of the
Sellers.

(x) No Employee of any of the Sellers works in Quebec, Canada.

(y) [Reserved]

(z) To the Knowledge of the Sellers, there is no ongoing and will be no future
manufacture, development, sale, supply or other distribution, or servicing of
Nortel Products or other products under the Transferred Patents or Specified UK
Patents by, for or on behalf of Sellers or an Affiliate of any Seller, other
than to the extent such activities would be permitted after the Closing Date
pursuant to the terms of the Closing Date License Agreement or Section 5.13(b)
of this Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL

Redacted as indicated

SELLERS DISCLOSURE SCHEDULE

TO

ASSET SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

NORTEL NETWORKS UK LIMITED

NORTEL NETWORKS (IRELAND) LIMITED

NORTEL NETWORKS S.A.

AND

THE OTHER ENTITIES IDENTIFIED THEREIN AS SELLERS

AND

ALAN BLOOM, STEPHEN HARRIS, ALAN HUDSON, DAVID HUGHES AND

CHRISTOPHER HILL AS JOINT ADMINISTRATORS

AND

MAITRE COSME ROGEAU AS FRENCH LIQUIDATOR

AND

RANGER INC.

AND

GOOGLE INC.,

Dated as of April 4, 2011



--------------------------------------------------------------------------------

CONFIDENTIAL

Redacted as indicated

ASSET SALE AGREEMENT

SELLERS DISCLOSURE SCHEDULE

This disclosure schedule (the “Sellers Disclosure Schedule”) has been prepared
and is delivered to you pursuant to the Asset Sale Agreement dated as of
April 4, 2011 (the “Agreement”), by and among the Purchaser and Sellers.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement and all section references contained herein
shall be references to the corresponding sections in the Agreement.

Matters reflected in this Sellers Disclosure Schedule are not necessarily
limited to matters required by the Agreement to be reflected in the Sellers
Disclosure Schedule and to the extent any such additional matters are included,
they are included for informational purposes and do not necessarily include
other matters of a similar nature. This Sellers Disclosure Schedule shall not be
construed as expanding the scope of any of the representations, warranties or
statements of the Sellers, except to the extent provided in the Agreement.

The information contained herein was not prepared or disclosed with a view that
it would be disclosed to any Person that is not a Party and the Sellers do not
assume any responsibility to any such Person for any inaccuracies contained
herein or otherwise. The information contained herein is disclosed in confidence
solely for the purposes contemplated in the Agreement and is subject to the
Non-Disclosure Agreement to the extent set forth therein.

(Redacted disclosure schedule containing information as contemplated by the
Agreement.)